Exhibit 10.31

EXECUTION COPY

 

--------------------------------------------------------------------------------

SENIOR SUBORDINATED TERM LOAN AGREEMENT

Dated as of July 27, 2007

among

SENSATA TECHNOLOGIES B.V.

as BV Borrower

SENSATA TECHNOLOGIES FINANCE COMPANY, LLC

as US Borrower

MORGAN STANLEY SENIOR FUNDING, INC.

as Administrative Agent

THE OTHER LENDERS PARTY HERETO

 

--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.

BANC OF AMERICA SECURITIES LLC

GOLDMAN SACHS CREDIT PARTNERS L.P.

as Joint Lead Arrangers and as Joint Bookrunners

BANC OF AMERICA BRIDGE LLC

as Syndication Agent

and

GOLDMAN SACHS CREDIT PARTNERS L.P.

as Documentation Agent

 

--------------------------------------------------------------------------------

 

Senior Subordinated Term Loan Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE 1

 

DEFINITIONS AND ACCOUNTING TERMS

  

SECTION 1.01.   Defined Terms

   1

SECTION 1.02.   Other Interpretive Provisions

   38

SECTION 1.03.   Accounting Terms

   38

SECTION 1.04.   References to Agreements and Laws

   39

SECTION 1.05.   Times of Day

   39

SECTION 1.06.   Timing of Payment or Performance

   39 ARTICLE 2    THE COMMITMENTS AND CREDIT EXTENSIONS   

SECTION 2.01.   The Loans

   39

SECTION 2.02.   Borrowings, Conversions and Continuations of Loans

   39

SECTION 2.03.   [Reserved]

   40

SECTION 2.04.   [Reserved]

   40

SECTION 2.05.   Optional Prepayments

   40

SECTION 2.06.   Termination or Reduction of Commitments

   41

SECTION 2.07.   Repayment of Loans

   41

SECTION 2.08.   Interest

   41

SECTION 2.09.   Fees

   41

SECTION 2.10.   Computation of Interest and Fees

   42

SECTION 2.11.   Evidence of Indebtedness

   42

SECTION 2.12.   Payments Generally

   42

SECTION 2.13.   Sharing of Payments

   44

SECTION 2.14.   [Reserved]

   44

SECTION 2.15.   [Reserved]

   44

SECTION 2.16.   Currency Equivalents

   45 ARTICLE 3    TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY   

SECTION 3.01.   Taxes

   45

SECTION 3.02.   Illegality

   47

SECTION 3.03.   Inability to Determine Rates

   47

SECTION 3.04.   Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Loans

   48

SECTION 3.05.   Funding Losses

   49

SECTION 3.06.   Matters Applicable to Requests for Compensation

   50

SECTION 3.07.   Replacement of Lenders Under Certain Circumstances

   50

SECTION 3.08.   Survival

   51

 

Senior Subordinated Term Loan Agreement

i



--------------------------------------------------------------------------------

ARTICLE 4    CONDITIONS PRECEDENT   

SECTION 4.01.   Conditions Precedent to Obligation to Make the Loans

   51

SECTION 4.02.   Conditions to Making of the Loans

   52 ARTICLE 5    REPRESENTATIONS AND WARRANTIES   

SECTION 5.01.   Existence, Qualification and Power; Compliance with Laws

   53

SECTION 5.02.   Authorization; No Contravention

   53

SECTION 5.03.   Governmental Authorization; Other Consents

   54

SECTION 5.04.   Binding Effect

   54

SECTION 5.05.   Financial Statements; No Material Adverse Effect

   54

SECTION 5.06.   Litigation

   54

SECTION 5.07.   Ownership of Property; Liens

   55

SECTION 5.08.   Environmental Compliance

   55

SECTION 5.09.   Taxes

   56

SECTION 5.10.   ERISA Compliance

   56

SECTION 5.11.   Margin Regulations; Investment Company Act

   57

SECTION 5.12.   Disclosure

   57

SECTION 5.13.   Solvency

   57

SECTION 5.14.   Compliance with Laws Generally

   57

SECTION 5.15.   Labor Matters

   57 ARTICLE 6    AFFIRMATIVE COVENANTS   

SECTION 6.01.   Financial Statements

   58

SECTION 6.02.   Certificates; Other Information

   58

SECTION 6.03.   Notices

   59

SECTION 6.04.   Payment of Obligations

   60

SECTION 6.05.   Preservation of Existence, Etc.

   60

SECTION 6.06.   Maintenance of Properties

   60

SECTION 6.07.   Maintenance of Insurance

   60

SECTION 6.08.   Compliance with Laws

   60

SECTION 6.09.   Books and Records

   60

SECTION 6.10.   Inspection Rights

   60

SECTION 6.11.   Use of Proceeds

   61

SECTION 6.12.   Certain Tax Matters

   61

SECTION 6.13.   Limitation on Layering

   61

SECTION 6.14.   Additional Guarantees

   61

SECTION 6.15.   Post-Closing Matters

   62 ARTICLE 7    NEGATIVE COVENANTS   

SECTION 7.01.   Restricted Payments

   62

 

Senior Subordinated Term Loan Agreement

ii



--------------------------------------------------------------------------------

SECTION 7.02.   Dividend and Other Payment Restrictions Affecting Subsidiaries

   68

SECTION 7.03.   Incurrence of Indebtedness and Issuance of Preferred Stock

   69

SECTION 7.04.   Asset Sales

   74

SECTION 7.05.   Transactions with Affiliates

   76

SECTION 7.06.   Liens

   78

SECTION 7.07.   Business Activities

   78

SECTION 7.08.   Merger, Consolidation, or Sale of Assets

   79 ARTICLE 8    EVENTS OF DEFAULT AND REMEDIES   

SECTION 8.01.   Events of Default

   80

SECTION 8.02.   Remedies Upon Event of Default

   82

SECTION 8.03.   Application of Funds

   82 ARTICLE 9    SUBORDINATION   

SECTION 9.01.   Agreement to Subordinate

   83

SECTION 9.02.   Suspension of Payment When Designated Senior Debt is in Default

   83

SECTION 9.03.   Loans Subordinated to Prior Payment of All Senior Debt on
Dissolution, Liquidation or Reorganization of the BV Borrower

   84

SECTION 9.04.   Payments May Be Made Prior to Dissolution

   86

SECTION 9.05.   Lenders To Be Subrogated to Rights of Holders of Senior Debt

   86

SECTION 9.06.   Obligations of the Borrowers Unconditional

   86

SECTION 9.07.   Notice to Administrative Agent

   86

SECTION 9.08.   Reliance on Judicial Order or Certificate of Liquidating Agent

   87

SECTION 9.09.   Administrative Agent’s Relation to Senior Debt

   87

SECTION 9.10.   Subordination Rights Not Impaired by Acts or Omissions of the BV
Borrower or Holders of Senior Debt

   88

SECTION 9.11.   Lenders Authorize Administrative Agent to Effectuate
Subordination of Loans

   88

SECTION 9.12.   This Article Nine Not to Prevent Events of Default

   88

SECTION 9.13.   Administrative Agent’s Compensation Not Prejudiced

   88 ARTICLE 10    GUARANTEES   

SECTION 10.01.Guarantee

   89

SECTION 10.02.Limitation on Guarantor Liability

   90

SECTION 10.03.Execution and Delivery of Additional Guarantees

   90

SECTION 10.04.Guarantors May Consolidate, Etc., on Certain Terms

   90

SECTION 10.05.Releases

   90

SECTION 10.06.Subordination of Guarantee

   91 ARTICLE 11    ADMINISTRATIVE AGENT AND OTHER AGENTS   

SECTION 11.01.Authorization and Action

   91

SECTION 11.02.Agents’ Reliance, Etc.

   91

 

Senior Subordinated Term Loan Agreement

iii



--------------------------------------------------------------------------------

SECTION 11.03.   Morgan Stanley Senior Funding, Inc., Banc of America Bridge LLC
and Goldman Sachs Credit Partners L.P. and Affiliates

   92

SECTION 11.04.   Lender Credit Decision

   92

SECTION 11.05.   Indemnification

   92

SECTION 11.06.   Successor Agents

   93

SECTION 11.07.   Other Agents; Arrangers and Managers

   93 ARTICLE 12    MISCELLANEOUS   

SECTION 12.01.   Amendments, Etc.

   94

SECTION 12.02.   Notices and Other Communications; Facsimile Copies

   95

SECTION 12.03.   No Waiver; Cumulative Remedies

   96

SECTION 12.04.   Attorney Costs, Expenses and Taxes

   96

SECTION 12.05.   Indemnification by the Borrowers

   97

SECTION 12.06.   Payments Set Aside

   98

SECTION 12.07.   Successors and Assigns

   98

SECTION 12.08.   Confidentiality

   101

SECTION 12.09.   Setoff

   102

SECTION 12.10.   Interest Rate Limitation

   102

SECTION 12.11.   Counterparts

   103

SECTION 12.12.   Integration

   103

SECTION 12.13.   Survival of Representations and Warranties

   103

SECTION 12.14.   Severability

   103

SECTION 12.15.   Tax Forms

   103

SECTION 12.16.   Process Agent

   105

SECTION 12.17.   GOVERNING LAW

   105

SECTION 12.18.   WAIVER OF RIGHT TO TRIAL BY JURY

   105

SECTION 12.19.   Binding Effect

   106

SECTION 12.20.   USA Patriot Act Notice

   106

 

Senior Subordinated Term Loan Agreement

iv



--------------------------------------------------------------------------------

SCHEDULES

 

I    Guarantors 2.01    Commitments 5.06    Disclosed Litigation 5.10(b)   
Material ERISA Claims, Actions, Suits, or Action by Governmental Authority
5.10(c)    ERISA Events or Material Liabilities 12.02    Administrative Agent’s
Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A    Committed Loan Notice B    Assignment and Assumption C    Guarantee
Supplement D-1    Kirkland & Ellis LLP Opinion D-2    Loyens & Loeff N.V. and
Van Doorne N.V. Opinions D-3    Creel, Garcia-Cuellar y Muggenburg, S.C. Opinion
D-4    Pinheiro Neto Advogados Opinion D-5    Bae, Kim & Lee Opinion D-6   
O’Melveny & Myers, Tokyo Office Opinion D-7    Azim, Tunku Farik & Wong Opinion
E    Administrative Questionnaire F    Promissory Note

 

Senior Subordinated Term Loan Agreement

v



--------------------------------------------------------------------------------

SENIOR SUBORDINATED TERM LOAN AGREEMENT

This SENIOR SUBORDINATED TERM LOAN AGREEMENT (this “Agreement”) is entered into
as of July 27, 2007 among SENSATA TECHNOLOGIES B.V., a besloten vennootschap
organized under the laws of the Netherlands (the “BV Borrower”), SENSATA
TECHNOLOGIES FINANCE COMPANY, LLC, a Delaware limited liability company (the “US
Borrower”), the Guarantors (as hereinafter defined) from time to time parties
hereto, each lender from time to time party hereto (collectively, the “Lenders”
and individually, each a “Lender”), MORGAN STANLEY SENIOR FUNDING, INC., as
Administrative Agent, BANC OF AMERICA BRIDGE LLC, as Syndication Agent and
GOLDMAN SACHS CREDIT PARTNERS L.P., as Documentation Agent.

PRELIMINARY STATEMENTS

Pursuant to a stock purchase agreement (as amended, the “Airpax Purchase
Agreement”) dated as of June 8, 2007 between stockholders of Airpax Holdings,
Inc., a Delaware Corporation (“Airpax”), and Sensata Technologies, Inc., a
Subsidiary of the BV Borrower (“Sensata US”), Sensata US will acquire (the
“Acquisition”) all of the stock of Airpax.

The Borrowers have requested that substantially contemporaneously with the
consummation of the Acquisition the Lenders make Loans (as hereinafter defined)
to the Borrowers in an aggregate principal amount of €141,000,000 to (A) finance
the Acquisition and (B) pay the fees, costs and expenses incurred in connection
with the Acquisition.

The Lenders have indicated their willingness to lend on the terms and subject to
the conditions set forth in this Agreement.

In consideration of the mutual covenants and agreements contained in this
Agreement, the parties hereto covenant and agree as follows:

ARTICLE 1

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

“Acquired Debt” means, with respect to any specified Person:

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, or
to provide all or any portion of the funds or credit support utilized in
connection with, such other Person merging with or into, or becoming a
Restricted Subsidiary of, such specified Person; and

(2) Indebtedness secured by an existing Lien encumbering any asset acquired by
such specified Person.

“Acquisition” has the meaning specified in the preliminary statements to this
Agreement.

“Additional Guarantor” means each Restricted Subsidiary that is a guarantor
under the Senior Subordinated Notes and that is domiciled outside of the United
States.

 

Senior Subordinated Term Loan Agreement



--------------------------------------------------------------------------------

“Administrative Agent” means Morgan Stanley Senior Funding, Inc. in its capacity
as administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as the Administrative Agent may from time to time notify in writing to
the Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit E.

“Advisory Agreement” means the Advisory Agreement to be dated as of April 27,
2006, by and among the Sponsors, the BV Borrower and Affiliates of each of the
Sponsors, as in effect on the Effective Date.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified; provided, that portfolio
companies of the Sponsor that are not Subsidiaries of Sensata Technologies
Intermediate Holding B.V. shall be deemed not to be Affiliates of any Loan
Party. “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Affiliate Transaction” has the meaning specified in Section 7.05(a).

“Agent-Related Persons” means the Administrative Agent and, in each case, the
officers, directors, employees, agents and attorneys-in-fact of such Person.

“Agents” means, collectively, the Administrative Agent, the Syndication Agent
and each Documentation Agent.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Airpax” has the meaning specified in the preliminary statements to this
Agreement.

“Airpax Purchase Agreement” has the meaning specified in the preliminary
statements to this Agreement.

“Airpax Representations and Warranties” means, solely with respect to Airpax and
its Subsidiaries, (a) those representations and warranties set forth in the
final Airpax Purchase Agreement dated as of June 8, 2007 made by Airpax in
respect of Airpax and its Subsidiaries that (i) are material to the interests of
the Lenders and (ii) a breach of any of which would permit the BV Borrower to
terminate its obligations thereunder and (b) those representations and
warranties set forth in Sections 5.01, 5.02 and 5.04, in each case to the extent
the same relate to the entering into and performance of the Loan Documents by
Airpax and its Subsidiaries (to the extent required by the terms of this
Agreement), and Section 5.11.

“Applicable Margin” means initially, a percentage per annum equal to 4.50%, to
increase by an additional 0.50% commencing on the date that is six months
following the Effective Date and on each three-month anniversary of such date
thereafter; provided, that, in no event shall the interest rate exceed
10.50% per annum.

 

Senior Subordinated Term Loan Agreement

2



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Arrangers” means Morgan Stanley Senior Funding, Inc., Banc of America
Securities LLC and Goldman Sachs Credit Partners L.P. in their capacities as
joint lead arrangers and joint bookrunners for the Facility.

“Asset Sale” means: (1) the sale, conveyance, transfer, lease or other
disposition (whether in a single transaction or a series of related
transactions) of property or assets (including by way of a sale and leaseback)
of the BV Borrower or any Restricted Subsidiary (each referred to in this
definition as a “disposition”); or (2) the issuance or sale of Equity Interests
of any Restricted Subsidiary (whether in a single transaction or a series of
related transactions), in each case, other than:

(1) a disposition of Cash Equivalents or obsolete, damaged or worn out property
or equipment in the ordinary course of business or inventory (or other assets)
held for sale in the ordinary course of business and dispositions of property no
longer used or useful in the conduct of the business of the BV Borrower and its
Restricted Subsidiaries or the disposition of inventory in the ordinary course
of business;

(2) the disposition of all or substantially all of the assets of the BV Borrower
in a manner permitted pursuant to Section 7.08 or any disposition that
constitutes a Change of Control;

(3) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, pursuant to Section 7.01 or the granting of a
Lien permitted by Section 7.06;

(4) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary (other than directors’ qualifying shares or shares
required by applicable law to be held by a Person other than the BV Borrower or
a Restricted Subsidiary) in any transaction or series of transactions with an
aggregate fair market value of less than $10,000,000;

(5) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary to the BV Borrower or by the BV Borrower or a Restricted
Subsidiary to another Restricted Subsidiary;

(6) the lease, assignment, sublease, license or sublicense of any real or
personal property in the ordinary course of business;

(7) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary (with the exception of Investments in Unrestricted
Subsidiaries made pursuant to clause (10) of the definition of “Permitted
Investments”);

(8) foreclosures on assets or transfers by reason of eminent domain;

(9) disposition of an account receivable in connection with the collection or
compromise thereof;

(10) sales of Securitization Assets and related assets of the type specified in
the definition of “Securitization Financing” to a Securitization Subsidiary in
connection with any Qualified Securitization Financing; and

 

Senior Subordinated Term Loan Agreement

3



--------------------------------------------------------------------------------

(11) a transfer of Securitization Assets and related assets of the type
specified in the definition of “Securitization Financing” (or a fractional
undivided interest therein) by a Securitization Subsidiary in a Qualified
Securitization Financing.

“Asset Sale Offer” has the meaning specified in Section 7.04(d).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit B.

“Attorney Costs” means and includes all reasonable fees, documented
out-of-pocket expenses and documented out-of-pocket disbursements of any law
firm or other external counsel.

“Bank Indebtedness” means all Obligations pursuant to the Credit Agreement.

“Bankruptcy Law” means (i) Title 11, United States Code or any similar U.S.
federal or state law for the relief of debtors or the administration or
liquidation of debtors’ estates for the benefit of their creditors, (ii) the
Dutch Bankruptcy Law or any similar Dutch federal or state law for the relief of
debtors or the administration or liquidation of debtors’ estates for the benefit
of their creditors and (iii) any other similar federal or local law for the
relief of debtors or the administration or liquidation of debtors’ estates for
the benefit of their creditors in any other applicable jurisdiction, now or
hereinafter in effect.

“Beneficial Owner” or “beneficial owner” has the meaning assigned to such term
in Rule 13d-3 and Rule 13d-5 under the Exchange Act, except that in calculating
the beneficial ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only upon the occurrence of a subsequent
condition. The terms “Beneficially Owns,” “Beneficially Owned” and “Beneficial
Ownership” have a corresponding meaning.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation;

(2) with respect to a partnership having only one general partner, the board of
directors of the general partner of the partnership; and

(3) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” means the BV Borrower or the US Borrower, as the context may require,
and “Borrowers” means, collectively, the BV Borrower and the US Borrower.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in (a) when used in relation to any Borrower, the state where the
Administrative Agent’s Office is located and (b) when used in relation to the BV
Borrower, the Netherlands, and if such day relates to any interest rate
settings, fundings, disbursements, settlements and payments, or any other
dealings to be carried out pursuant to this Agreement, means any such day on
which dealings in deposits in Euros are conducted by and between banks in the
European Interbank Market.

 

Senior Subordinated Term Loan Agreement

4



--------------------------------------------------------------------------------

“BV Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“Capital Stock” means:

(1) in the case of a corporation, capital stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with GAAP
(except for temporary treatment of construction-related expenditures under EITF
97-10, “The Effect of Lessee Involvement in Asset Construction,” which will
ultimately be treated as operating leases upon a sale-leaseback transaction).

“Cash Contribution Amount” means the aggregate amount of cash contributions made
to the capital of the BV Borrower or any Guarantor described in the definition
of “Contribution Indebtedness.”

“Cash Equivalents” means any of the following:

(1) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States, any state, commonwealth or territory of the United
States or any agency or instrumentality thereof, having (i) one of the three
highest ratings from either Moody’s or S&P and (ii) maturities of not more than
one year from the date of acquisition thereof; provided, that the full faith and
credit of the United States is pledged in support thereof;

(2) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a lender under the Credit
Agreement or (ii)(A) is organized under the laws of the United States, any state
thereof or the District of Columbia or is the principal banking subsidiary of a
bank holding company organized under the laws of the United States, any state
thereof, the District of Columbia or the Commonwealth of Puerto Rico and is a
member of the Federal Reserve System and (B) has combined capital and surplus of
at least $250,000,000 (any such bank in the foregoing clauses (i) or (ii) being
an “Approved Domestic Bank”), in each case with maturities of not more than one
year from the date of acquisition thereof;

(3) commercial paper and variable or fixed rate notes issued by an Approved
Domestic Bank (or by the parent company thereof) or any variable rate note
issued by, or guaranteed by a domestic corporation rated “A-1” (or the
equivalent thereof) or better by S&P or “P-1” (or the equivalent thereof) or
better by Moody’s, in each case with maturities of not more than one year from
the date of acquisition thereof;

 

Senior Subordinated Term Loan Agreement

5



--------------------------------------------------------------------------------

(4) repurchase agreements entered into by any Person with a bank or trust
company or recognized securities dealer (including any lender under the Credit
Agreement), in each case, having capital and surplus in excess of $250,000,000
for direct obligations issued by or fully guaranteed or insured by the
government or any agency or instrumentality of the United States;

(5) Investments, classified in accordance with GAAP as current assets of the BV
Borrower or any of its Restricted Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions having capital of at least $250,000,000
and the portfolios of which are limited such that 95% of such investments are of
the character, quality and maturity described in clauses (1), (2), (3), or
(4) of this definition;

(6) solely with respect to the BV Borrower and any Foreign Subsidiary, non-U.S.
dollar denominated (i) certificates of deposit of, bankers acceptances of, or
time deposits with, any commercial bank which is organized and existing under
the laws of the country in which such Person maintains its chief executive
office and principal place of business, provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”) and maturing within one year of the date of acquisition
and (ii) equivalents of demand deposit accounts which are maintained with an
Approved Foreign Bank; and

(7) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of the Netherlands or
any member nation of the European Union whose legal tender is the Euro and which
are denominated in Euro or any other foreign currency comparable in credit
quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction, having
(i) one of the three highest ratings from either Moody’s or S&P and
(ii) maturities of not more than one year from the date of acquisition thereof;
provided, that the full faith and credit of the Netherlands or any such member
nation of the European Union is pledged in support thereof.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the US Environmental Protection
Agency.

“Change of Control” means the occurrence of any of the following:

(1) the sale, lease, transfer or other conveyance, in one or a series of related
transactions, of all or substantially all of the assets of the BV Borrower and
its Subsidiaries, taken as a whole, to any Person other than to a Permitted
Holder;

(2) the BV Borrower becomes aware of (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than the Permitted Holders, in a single transaction or in a
related series of transactions, by way of

 

Senior Subordinated Term Loan Agreement

6



--------------------------------------------------------------------------------

merger, consolidation or other business combination or purchase of Beneficial
Ownership, directly or indirectly, of 50% or more of the total voting power of
the Voting Stock of the BV Borrower or any entity of which is a Subsidiary; or

(3) the first day on which the majority of the Board of Directors of the BV
Borrower then in office shall cease to consist of individuals who (i) were
members of such Board of Directors on April 27, 2006 or (ii) were either
(x) nominated for election by such Board of Directors, a majority of whom were
directors on April 27, 2006 or whose election or nomination for election was
previously approved by a majority of such directors or who were designated or
appointed pursuant to clause (y) below, or (y) designated or appointed by a
Permitted Holder.

“Code” means the US Internal Revenue Code of 1986, as amended.

“Commitment” means, as to each Lender, its obligation to make a Loan to the
Borrowers pursuant to Section 2.01 in an aggregate amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate amount of the
Commitments as of the Effective Date is €141,000,000.

“Committed Loan Notice” means a notice of (a) a Borrowing or (b) a continuation
of Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Compensation Period” has the meaning specified in Section 2.12(c)(ii).

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees, and other
noncash charges (excluding any noncash item that represents an accrual or
reserve for a cash expenditure for a future period) of such Person and its
Restricted Subsidiaries for such period on a consolidated basis and otherwise
determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum, without duplication, of: (a) consolidated interest expense of
such Person and its Restricted Subsidiaries for such period (including
amortization of original issue discount, noncash interest payments (other than
imputed interest as a result of purchase accounting), commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing, the interest component of Capitalized Lease Obligations,
net payments (if any) pursuant to interest rate Hedging Obligations (any net
receipts pursuant to such interest rate Hedging Obligations shall be included as
a reduction to Consolidated Interest Expense), but excluding amortization of
deferred financing fees or expensing of any bridge or other financing fees, and
any loss on the early extinguishment of Indebtedness, in each case, relating to
the Specified Financings) and (b) consolidated capitalized interest of such
Person and its Restricted Subsidiaries for such period, whether paid or accrued
and less (c) interest income actually received or receivable in cash for such
period; provided, however, that Securitization Fees shall be deemed not to
constitute Consolidated Interest Expense.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Total Consolidated Indebtedness as of the date of determination to
(b) the aggregate amount of EBITDA of the BV Borrower for the period of the four
most recent consecutive fiscal quarters prior to the date of such determination
for which financial statements are available. The Consolidated Leverage Ratio
shall be calculated in a manner consistent with the definition of “Fixed Charge
Coverage Ratio,” including any pro forma calculations to EBITDA.

 

Senior Subordinated Term Loan Agreement

7



--------------------------------------------------------------------------------

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that

(1) any net after-tax extraordinary, unusual or nonrecurring gains or losses
(including, without limitation, severance, relocation, signing bonus, transition
and other restructuring costs and litigation settlements or losses) shall be
excluded;

(2) the Net Income for such period shall not include the cumulative effect of a
change in accounting principle(s) during such period;

(3) any net after-tax gains or losses attributable to asset dispositions other
than in the ordinary course of business (as determined in good faith by the
Board of Directors of the BV Borrower) and any gain (or loss) realized upon the
sale or other disposition of any Capital Stock of any Person shall be excluded;

(4) the Net Income for such period of any Person that is not a Subsidiary of
such Person, or that is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be excluded; provided, that, to the
extent not already included, Consolidated Net Income of such Person shall be
(A) increased by the amount of dividends or other distributions that are
actually paid in cash (or to the extent converted into cash) to the referent
Person or a Restricted Subsidiary thereof in respect of such period (subject in
the case of dividends paid or distributions made to a Restricted Subsidiary
(other than a Guarantor) to the limitations contained in clause (5) below) and
(B) decreased by the amount of any equity of the BV Borrower in a net loss of
any such Person for such period to the extent the BV Borrower has funded such
net loss;

(5) solely for the purpose of determining the amount available for Restricted
Payments under Section 7.01(b)(iii), the Net Income for such period of any
Restricted Subsidiary (other than a Guarantor) shall be excluded if the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of its Net Income is not permitted at the date of determination
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived; provided, that the Consolidated Net
Income of such Person shall be, subject to the exclusion contained in clause
(3) above, increased by the amount of dividends or similar distributions that
are actually paid in cash (or to the extent converted into cash) to such Person
or a Restricted Subsidiary thereof (subject to the provisions of this clause
(5)) in respect of such period, to the extent not already included therein.

(6) non-cash compensation charges, including any such charges arising from stock
options, restricted stock grants or other equity-incentive programs shall be
excluded;

(7) any net after-tax gains or losses (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment or conversion of
Indebtedness or Hedging Obligations shall be excluded;

(8) unrealized gains and losses from Hedging Obligations or “embedded
derivatives” that require the same accounting treatment as Hedging Obligations
shall be excluded;

(9) the effect of any non-cash items resulting from any amortization, write-up,
write-down, write-off or impairment of assets (including intangible assets,
goodwill and deferred financing costs but excluding inventory) in connection
with the Transactions or any future acquisition, merger, consolidation or
similar transaction or any other non-cash impairment charges incurred subsequent
to April 27, 2006 resulting from the application of SFAS Nos. 142

 

Senior Subordinated Term Loan Agreement

8



--------------------------------------------------------------------------------

and 144 (excluding any such non-cash item to the extent that it represents an
accrual of or reserve for cash expenditures in any future period except to the
extent such item is subsequently reversed) shall be excluded; and

(10) any purchase accounting adjustments (including the impact of writing up
inventory or deferred revenue at fair value), amortization, impairments,
write-offs, or non-cash charges with respect to purchase accounting with respect
to any acquisition, merger, consolidation, disposition or similar transaction,
shall be excluded.

Notwithstanding the foregoing, for the purpose of Section 7.01 only, there shall
be excluded from Consolidated Net Income any income arising from any sale or
other disposition of Restricted Investments made by the BV Borrower and the
Restricted Subsidiaries, any repurchases and redemptions of Restricted
Investments made by the BV Borrower and the Restricted Subsidiaries, any
repayments of loans and advances which constitute Restricted Investments made by
the BV Borrower and any Restricted Subsidiary, any sale of the stock of an
Unrestricted Subsidiary or any distribution or dividend from an Unrestricted
Subsidiary, in each case only to the extent such amounts increase the amount of
Restricted Payments permitted under Section 7.01(b).

“Consolidated Total Assets” means the total consolidated total assets of the BV
Borrower and its Restricted Subsidiaries determined in accordance with GAAP;
provided, however, that Consolidated Total Assets as of any date prior to the
consummation of any Acquisition shall be measured after giving pro forma effect
to the applicable Transaction.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (A) for the
purchase or payment of any such primary obligation or (B) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, or (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation against loss in respect thereof.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Contribution Indebtedness” means Indebtedness of the BV Borrower or any
Guarantor in an aggregate principal amount not greater than twice the aggregate
amount of cash contributions (other than Excluded Contributions) made to the
capital of the BV Borrower or such Guarantor after the Effective Date; provided,
that:

(1) if the aggregate principal amount of such Contribution Indebtedness is
greater than one times such cash contributions to the capital of the BV Borrower
or such Guarantor, as applicable, the amount of such excess shall be (A)(x)
Subordinated Indebtedness (other than Secured Indebtedness) or (y) Senior
Subordinated Indebtedness (other than Secured Indebtedness) and (B) Indebtedness
with a Stated Maturity later than the Stated Maturity of the Loans; and

(2) such Contribution Indebtedness (a) is incurred within 180 days after the
making of such cash contributions and (b) is so designated as Contribution
Indebtedness pursuant to an Officers’ Certificate on the date of the incurrence
thereof.

 

Senior Subordinated Term Loan Agreement

9



--------------------------------------------------------------------------------

“Controls Business” means the assets and operations of the BV Borrower and its
Restricted Subsidiaries related to the manufacture, marketing or sale of
controls.

“Credit Agreement” means that certain credit agreement, dated as of April 27,
2006, among the BV Borrower, the “Parent” (as defined therein), the US Borrower,
the other lender parties thereto and Morgan Stanley Senior Funding, Inc., as
Administrative Agent, the lenders party thereto, Morgan Stanley Senior Funding,
Inc., Banc of America Securities LLC and Goldman Sachs Credit Partners, L.P., in
each case, as Joint Lead Arrangers and Joint Bookrunners, Bank of America, N.A.,
as Syndication Agent, and Goldman Sachs Credit Partners, L.P., as Documentation
Agent, including any related notes, guarantees, collateral documents,
instruments and agreements executed in connection therewith, and in each case as
amended, restated, supplemented, modified, renewed, refunded, replaced (whether
at maturity or thereafter) or refinanced from time to time in one or more
agreements or indentures (in each case with the same or new lenders or
institutional investors), including any agreement adding or changing the
borrower or guarantor or extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof
(provided, that such increase in borrowings is permitted under Section 7.03).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the lapse of grace period, or both, would
be an Event of Default.

“Default Rate” means an interest rate equal to the interest rate otherwise
applicable to the Loans plus 2.0% per annum, to the fullest extent permitted by
applicable Laws.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one (1) Business Day of
the date required to be funded by it hereunder, unless the subject of a good
faith dispute, (b) has otherwise failed to pay over to the Administrative Agent
or any other Lender any other amount required to be paid by it hereunder within
one (1) Business Day of the date when due, unless the subject of a good faith
dispute, or (c) has been deemed insolvent or become the subject of a bankruptcy
or insolvency proceeding.

“Designated Asset Sales” means Asset Sales of the Controls Business
substantially as an entirety, which are designated as “Designated Asset Sales,”
pursuant to an Officer’s Certificate executed by the principal executive or
financial officer of, or any other duly authorized Person performing a similar
function on behalf of, the BV Borrower on the date of sale; provided, however,
that the BV Borrower shall apply the Net Proceeds of any Designated Asset Sale,
(x) first, to repay Secured Indebtedness, but only to the extent necessary, to
ensure that after giving pro forma effect to such Designated Asset Sale and the
application of such Net Proceeds, the BV Borrower’s Secured Indebtedness
Leverage Ratio would be no greater than the BV Borrower’s Secured Indebtedness
Leverage Ratio immediately prior to such Designated Asset Sale, (y) second, to
redeem the Senior Notes, Senior Subordinated Notes and the Loans, in aggregate
principal amounts on a pro rata basis based on outstanding principal amounts
thereof as of the end of the BV Borrower’s most recently concluded fiscal
quarter for which a balance sheet is available, in the case of the Senior Notes
and the Senior Subordinated Notes in accordance with Section 3.07 of the Senior
Subordinated Notes Indenture in amounts sufficient to ensure that, after giving
pro forma effect to such Designated Asset Sale and the application of such Net
Proceeds, the BV Borrower’s Consolidated Leverage Ratio would be no greater than
the BV Borrower’s Consolidated Leverage Ratio

 

Senior Subordinated Term Loan Agreement

10



--------------------------------------------------------------------------------

immediately prior to such Designated Asset Sale, provided further that, if the
terms of Section 3.07 of the Senior Subordinated Notes Indenture and
Section 7.04 hereto will not allow the BV Borrower to redeem the Loans in
amounts sufficient to satisfy this clause (y), then the BV Borrower shall be
permitted to repay any other Indebtedness in amounts sufficient to satisfy this
clause (y) and (z) thereafter, in any other manner otherwise permitted under
this Agreement, including without limitation, through the making of a Restricted
Payment pursuant to Section 7.01.

“Designated Noncash Consideration” means the fair market value of noncash
consideration received by the BV Borrower or any of its Restricted Subsidiaries
in connection with an Asset Sale that is so designated as Designated Noncash
Consideration pursuant to an Officers’ Certificate setting forth the basis of
such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of such Designated Noncash Consideration.

“Designated Preferred Stock” means Preferred Stock of the BV Borrower or any
direct or indirect parent corporation of the BV Borrower (other than
Disqualified Stock), that is issued for cash (other than to the BV Borrower or
any of its Subsidiaries or an employee stock ownership plan or trust established
by the BV Borrower or any of its Subsidiaries) and is so designated as
Designated Preferred Stock, pursuant to an Officers’ Certificate, on the
issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in Section 7.01(b)(iii).

“Designated Senior Debt” means:

(1) any Bank Indebtedness that constitutes Senior Debt;

(2) the Senior Notes and Guarantees relating thereto; and

(3) any other Senior Debt permitted under this Agreement the principal amount of
which is $25,000,000 or more and that has been designated by the BV Borrower in
the instrument evidencing that Senior Debt as “Designated Senior Debt.”

“Disclosed Litigation” has the meaning specified in Section 5.06.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms (or by the terms of any security into which it
is convertible or for which it is putable or exchangeable), or upon the
happening of any event, matures or is mandatorily redeemable (other than as a
result of a change of control or asset sale), pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof
(other than as a result of a change of control or asset sale), in whole or in
part, in each case prior to the date 91 days after the earlier of the final
maturity date of the Loans or the date such Loans are no longer outstanding;
provided, however, that if such Capital Stock is issued to any plan for the
benefit of employees of the BV Borrower or any of its Subsidiaries or
transferred by any such plan to such employees, such Capital Stock shall not
constitute Disqualified Stock solely because it may be required to be
repurchased by the BV Borrower or any of its Subsidiaries in order to satisfy
applicable statutory or regulatory obligations.

“Documentation Agent” means Goldman Sachs Credit Partners L.P., as documentation
agent under this Agreement.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Amount” means, at any time, the principal amount thereof then
outstanding in the relevant Euro, converted to Dollars in accordance with
Section 2.16(a).

 

Senior Subordinated Term Loan Agreement

11



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any direct or indirect Subsidiary of the BV Borrower
that was formed under the laws of the United States, any state or territory of
the United States or the District of Columbia.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period plus, without duplication,

(1) the provision for taxes based on income or profits, plus franchise or
similar taxes, of such Person for such period deducted in computing Consolidated
Net Income, plus

(2) Consolidated Interest Expense of such Person for such period to the extent
the same was deducted in calculating such Consolidated Net Income, plus

(3) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent such depreciation and amortization were deducted in
computing Consolidated Net Income, plus

(4) any reasonable expenses or charges incurred in connection with any Equity
Offering, Permitted Investment, acquisition, recapitalization or Indebtedness
permitted to be incurred under this Agreement (in each case whether or not
consummated) or the Transactions (including, without limitation, the fees
payable to the Sponsors pursuant to the Advisory Agreement in connection with
the Transactions) and, in each case, deducted in such period in computing
Consolidated Net Income, plus

(5) the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
cost, excess pension charges, contract termination costs, including future lease
commitments, and costs to consolidate facilities and relocate employees)
deducted in such period in computing Consolidated Net Income, plus

(6) any other noncash charges, expenses or losses (including any impairment
charges and the impact of purchase accounting, including, but not limited to,
the amortization of inventory step-up) reducing Consolidated Net Income for such
period (excluding any such charge that represents an accrual or reserve for a
cash expenditure for a future period), plus

(7) any net gain or loss resulting from Hedging Obligations relating to currency
exchange risk, plus

(8) the amount of any expense for minority interests consisting of Subsidiary
income attributable to minority equity interests of third parties in any
Guarantor deducted (and not added back) in such period in calculating
Consolidated Net Income; plus

(9) the amount of management, monitoring, consulting, advisory fees, termination
payments and related expenses paid to the Sponsors (or any accruals relating to
such fees and related expenses) during such period pursuant to the Advisory
Agreement, plus

(10) Securitization Fees to the extent deducted in calculating Consolidated Net
Income for such period, plus

(11) any net after-tax income or loss from discontinued operations and any net
after-tax gains or losses on disposal of discontinued operations, less

(12) noncash items increasing Consolidated Net Income of such Person for such
period (excluding any items which represent the reversal of any accrual of, or
cash reserve for, anticipated cash charges made in any prior period).

Notwithstanding the foregoing, the provision for taxes based on the income or
profits of, and the depreciation and amortization and non-cash charges of, a
Restricted Subsidiary (other than a Guarantor)

 

Senior Subordinated Term Loan Agreement

12



--------------------------------------------------------------------------------

shall be added to Consolidated Net Income to compute EBITDA only to the extent
(and in the same proportion, including by reason of minority interests) that the
net income or loss of such Restricted Subsidiary was included in calculating
Consolidated Net Income and only if a corresponding amount would be permitted at
the date of determination to be dividended to the BV Borrower by such Restricted
Subsidiary without any prior governmental approval (which has not been obtained)
and would not be restricted from being so dividended, directly or indirectly, by
the operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Restricted Subsidiary or its stockholders, unless such restriction with
respect to the payment of dividends or similar distributions has been legally
waived.

“Effective Date” means the first date all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 4.01.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and (ii) unless an Event of Default has occurred
and is continuing under Section 8.01(a), Section 8.01(b), Section 8.01(e) or
Section 8.01(f), the relevant Borrower (each such approval not to be
unreasonably withheld or delayed); provided, that no such approval is required
until the first anniversary of the funding of the Loans so long as the Initial
Lenders continue to hold at least 50.1% of the Commitments.

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, legally-binding agreements or governmental restrictions relating to
pollution, the protection of the environment or the management, disposal or
release of any hazardous materials, substances or wastes into the environment,
including those related to air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries arising from, resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the BV Borrower or any of its direct or indirect parent corporations
(excluding Disqualified Stock of the BV Borrower), other than (i) public
offerings with respect to common stock of the BV Borrower or of any of its
direct or indirect parent corporations registered on Form S-4 or Form S-8,
(ii) any such public or private sale that constitutes an Excluded Contribution
or (iii) an issuance to any Subsidiary of the BV Borrower.

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

Senior Subordinated Term Loan Agreement

13



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the any Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is, or is expected to be, in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any material liability under Title IV of ERISA, other than for
PBGC premiums not yet due or premiums due but not yet delinquent under
Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.

“EURIBOR” means, in relation to any Interest Period commencing on the Effective
Date:

(i) the applicable Screen Rate; or

(ii)(if no Screen Rate is available for such Interest Period) the arithmetic
mean of the rates (rounded upwards to four decimal places) as supplied to the
Administrative Agent at its request quoted by the Reference Banks to leading
banks in the European Interbank Market, provided that if any one or more of the
Reference Banks shall not furnish such timely information to the Administrative
Agent, the Administrative Agent shall determine such interest rate on the basis
of timely information furnished by the remaining Reference Banks,

as of 11.00 A.M. (Central European time) on the Rate Fixing Day for the offering
of deposits in Euro for a period comparable to such Interest Period.

“EURIBOR Loan” means a Loan that bears interest by reference to EURIBOR.

“Euro” or “€” means the single currency of Participating Member States of the
European Union.

“European Government Securities” means any security that is (a) a direct
obligation of any country that is a member state of the European Monetary Union
for the payment of which the full faith and credit of such country is pledged or
(b) an obligation of a Person controlled or supervised by and acting as an
agency or instrumentality of any such country the payment of which is
unconditionally guaranteed as a full faith and credit obligation by such
country, which, in either case under the preceding clause (a) or (b), is not
callable or redeemable at the option of the issuer thereof.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Proceeds” has the meaning specified in Section 7.04(c).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

 

Senior Subordinated Term Loan Agreement

14



--------------------------------------------------------------------------------

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrowers, or, in the
absence of such agreement, the Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.

“Excluded Contributions” means net cash proceeds, marketable securities or
Qualified Proceeds, in each case received by the BV Borrower and its Restricted
Subsidiaries from:

(1) contributions to its common equity capital; and

(2) the sale (other than to a Subsidiary or to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
of the BV Borrower or any Subsidiary) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock),

in each case designated as Excluded Contributions pursuant to an Officers’
Certificate on the date such capital contributions are made or the date such
Equity Interests are sold, as the case may be, which are excluded from the
calculation set forth in Section 7.01(a)(iii).

“Existing Indebtedness” means Indebtedness of the BV Borrower and its
Subsidiaries (other than Indebtedness under the Credit Agreement) in existence
on the date of this Agreement.

“Facility” means the Loans, collectively.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.

“Fee Letter” means that certain Fee Letter dated as of July 11, 2007, among the
BV Borrower, the Arrangers and the Initial Lenders.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period
consisting of such Person and its Restricted Subsidiaries’ most recently ended
four fiscal quarters for which internal financial statements are available, the
ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that the BV Borrower or any Restricted
Subsidiary incurs, assumes, guarantees or repays any Indebtedness or issues or
redeems Disqualified Stock or Preferred Stock subsequent to the commencement of
the period for which the Fixed Charge Coverage Ratio is being calculated but
prior to the event for which the calculation of the Fixed Charge Coverage Ratio
is made (the “Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such incurrence, assumption, guarantee or
repayment of Indebtedness, or such issuance or redemption of Disqualified Stock
or Preferred Stock, as if the same had occurred at the beginning of the
applicable four-quarter period and as if the BV Borrower or such Restricted
Subsidiary had not earned the interest income actually earned during such period
in respect of such cash used to repay, repurchase, defease or otherwise
discharge such Indebtedness.

 

Senior Subordinated Term Loan Agreement

15



--------------------------------------------------------------------------------

If Investments, acquisitions, dispositions, mergers or consolidations (as
determined in accordance with GAAP) have been made by the BV Borrower or any
Restricted Subsidiary during the four-quarter reference period or subsequent to
such reference period and on or prior to or simultaneously with the Calculation
Date, then the Fixed Charge Coverage Ratio shall be calculated on a pro forma
basis assuming that all such Investments, acquisitions, dispositions, mergers or
consolidations (and the change in any associated Fixed Charge obligations and
the change in EBITDA resulting therefrom) had occurred on the first day of the
four-quarter reference period.

If since the beginning of such period any Person (that subsequently became a
Restricted Subsidiary or was merged with or into the BV Borrower or any
Restricted Subsidiary since the beginning of such period) shall have made any
Investment, acquisition, disposition, merger or consolidation that would have
required adjustment pursuant to this definition, then the Fixed Charge Coverage
Ratio shall be calculated giving pro forma effect thereto for such period as if
such Investment, acquisition, disposition, merger or consolidation had occurred
at the beginning of the applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to an
Investment, acquisition, disposition, merger or consolidation (including,
without limitation, the Transactions) and the amount of income or earnings
relating thereto, the pro forma calculations shall be determined in good faith
by a responsible financial or accounting Officer of the BV Borrower and shall
comply with the requirements of Rule 11-02 of Regulation S-X promulgated by the
SEC, except that such pro forma calculations may include operating expense
reductions for such period resulting from the transaction which is being given
pro forma effect that (A) have been realized or (B) for which the steps
necessary for realization have been taken (or are taken concurrently with such
transaction) or (C) for which the steps necessary for realization are reasonably
expected to be taken within the twelve month period following such transaction
(without duplication of amounts otherwise included in the calculation of EBITDA)
and, in each case, including, but not limited to, (a) reduction in personnel
expenses, (b) reduction of costs related to administrative functions,
(c) reduction of costs related to leased or owned properties and (d) reductions
from the consolidation of operations and streamlining of corporate overhead,
provided, that, in each case, such adjustments are set forth in an Officers’
Certificate signed by the BV Borrower’s chief financial officer and another
Officer which states (i) the amount of such adjustment or adjustments, (ii) in
the case of items (B) or (C) above, that such adjustment or adjustments are
based on the reasonable good faith beliefs of the Officers executing such
Officers’ Certificate at the time of such execution and (iii) that any related
incurrence of Indebtedness is permitted pursuant to this Agreement. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the Calculation Date had been the applicable rate for the entire
period (taking into account any Hedging Obligations applicable to such
Indebtedness if the related hedge has a remaining term in excess of twelve
months).

Interest on a Capitalized Lease Obligation shall be deemed to accrue at the
interest rate reasonably determined by a responsible financial or accounting
officer of the BV Borrower to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period.
Interest on Indebtedness that may optionally be determined at an interest rate
based upon a factor of a prime or similar rate, a eurocurrency interbank offered
rate, or other rate, shall be deemed to have been based upon the rate actually
chosen, or, if none, then based upon such optional rate chosen as the BV
Borrower may designate.

 

Senior Subordinated Term Loan Agreement

16



--------------------------------------------------------------------------------

“Fixed Charges” means, with respect to any Person for any period, the sum of,
without duplication, (a) Consolidated Interest Expense (excluding all noncash
interest expense and amortization/accretion of original issue discount, in each
case, in connection with the Specified Financings (including any original issue
discount created by fair value adjustments to Existing Indebtedness as a result
of purchase accounting)) of such Person for such period, (b) all cash dividends
paid, accrued and/or scheduled to be paid or accrued (other than dividends that
are payable only at such time as there are no Loans outstanding) during such
period (excluding items eliminated in consolidation or combination) on any
series of Preferred Stock of such Person and its Subsidiaries and (c) all cash
dividends paid, accrued and/or scheduled to be paid or accrued (other than
dividends that are payable only at such time as there are no Loans outstanding)
during such period (excluding items eliminated in consolidation) on any series
of Disqualified Stock of such Person and its Subsidiaries.

“Foreign Subsidiary” means any Subsidiary of the BV Borrower that is not a
Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States in
effect on the date of this Agreement. For purposes of this description, the term
“consolidated” with respect to any Person means such Person consolidated with
its Restricted Subsidiaries and does not include any Unrestricted Subsidiary.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning specified in Section 12.07(g).

“guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, through letters of credit
or reimbursement agreements in respect thereof, of all or any part of any
Indebtedness or other obligations. When used as a verb, “guarantee” shall have a
corresponding meaning.

“Guarantee” means any guarantee of the obligations of the BV Borrower under this
Agreement and the Loans issued hereunder by a Guarantor in accordance with the
provisions of this Agreement. When used as a verb, “Guarantee” shall have a
corresponding meaning.

“Guarantor” means any Person that issues a Guarantee of the Loans, either on the
Effective Date or after the Effective Date in accordance with the terms of this
Agreement; provided, that upon the release and discharge of such Person from its
Guarantee in accordance with this Agreement, such Person shall cease to be a
Guarantor. On the Effective Date, subject to Section 6.15 the Guarantors will be
each Restricted Subsidiary that is a guarantor under the Senior Subordinated
Notes and that is listed on Schedule I hereto.

 

Senior Subordinated Term Loan Agreement

17



--------------------------------------------------------------------------------

“Guarantor Senior Debt” means, with respect to any Guarantors, the principal of,
premium, if any, and interest (including any interest accruing subsequent to the
filing of a petition of bankruptcy at the rate provided for in the documentation
with respect thereto, whether or not such interest is an allowed or allowable
claim under applicable law) on any Indebtedness and any Securitization
Repurchase Obligation of such Guarantor, whether outstanding on the Effective
Date or thereafter created, incurred or assumed, unless, in the case of any
particular obligation, the instrument creating or evidencing the same or
pursuant to which the same is outstanding expressly provides that such
obligation shall be subordinate or pari passu in right of payment to the
Guarantee of such Guarantor. Without limiting the generality of the foregoing,
“Guarantor Senior Debt” shall also include the principal of, premium, if any,
interest (including any interest accruing subsequent to the filing of a petition
of bankruptcy at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed or allowable claim under
applicable law) on, and all other amounts owing in respect of (including
guarantees of the foregoing obligations):

(1) all monetary obligations of every nature of such Guarantor under, or with
respect to, the Credit Agreement, including, without limitation, obligations to
pay principal, premium and interest, reimbursement obligations under letters of
credit, fees, expenses and indemnities (and guarantees thereof);

(2) all monetary obligations of every nature of such Guarantor under, or with
respect to, the Senior Notes, including, without limitation, obligations to pay
principal, premium, interest and Additional Interest, if any, fees, expenses and
indemnities (and guarantees thereof); and

(3) all Hedging Obligations (and guarantees thereof),

in each case whether outstanding on the Effective Date or thereafter incurred.

Notwithstanding the foregoing, “Guarantor Senior Debt” shall not include:

(1) any Indebtedness of such Guarantor to a Subsidiary of such Guarantor (other
than any Securitization Repurchase Obligation);

(2) Indebtedness to, or guaranteed on behalf of, any shareholder, director,
officer or employee of such Guarantor or any Subsidiary of such Guarantor
(including, without limitation, amounts owed for compensation), other than
Indebtedness under the Credit Agreement;

(3) Indebtedness to trade creditors and other amounts incurred in connection
with obtaining goods, materials or services (including guarantees thereof or
instruments evidencing such liabilities);

(4) Indebtedness represented by Capital Stock;

(5) any liability for federal, foreign, state, local or other taxes owed or
owing by such Guarantor;

(6) that portion of any Indebtedness incurred in violation of any of Sections
6.13 and 7.03;

(7) Indebtedness which, when incurred and without respect to any election under
Section 1111(b) of Title 11, United States Code, is without recourse to such
Guarantor; and

(8) any Indebtedness which is, by its express terms, subordinated in right of
payment to any other Indebtedness of such Guarantor.

 

Senior Subordinated Term Loan Agreement

18



--------------------------------------------------------------------------------

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under:

(1) currency exchange, interest rate or commodity swap agreements, currency
exchange, interest rate or commodity cap agreements and currency exchange,
interest rate or commodity collar agreements; and

(2) other agreements or arrangements designed to manage, hedge or protect such
Person with respect to fluctuations in currency exchange, interest rates or
commodity prices.

“incur” has the meaning specified in Section 7.03(a).

“Indebtedness” means, with respect to any Person,

(a) any indebtedness (including principal and premium) of such Person, whether
or not contingent:

(i) in respect of borrowed money,

(ii) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or, without duplication, reimbursement agreements in respect thereof),

(iii) representing the deferred and unpaid balance of the purchase price of any
property (including Capitalized Lease Obligations), except (a) any such balance
that constitutes a trade payable or similar obligation to a trade creditor in
each case accrued in the ordinary course of business and (b) any earn-out
obligations, until such obligation becomes a liability on the balance sheet of
such Person in accordance with GAAP, or

(iv) representing any interest rate Hedging Obligations,

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon the balance
sheet (excluding the notes thereto) of such Person prepared in accordance with
GAAP;

(b) Disqualified Stock of such Person;

(c) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the Indebtedness
of another Person (other than by endorsement of negotiable instruments for
collection in the ordinary course of business); and

(d) to the extent not otherwise included, Indebtedness of another Person secured
by a Lien (other than a Lien on Capital Stock of an Unrestricted Subsidiary) on
any asset owned by such Person (whether or not such Indebtedness is assumed by
such Person);

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the normal course
of business and not in respect of borrowed money, (b) obligations under or in
respect of Securitization Financings, or (c) items that would appear as a
liability on a balance sheet prepared in accordance with GAAP as a result of the
application of EITF 97-10, “The Effect of Lessee Involvement in Asset
Construction.”

“Indemnified Liabilities” has the meaning set forth in Section 12.05.

 

Senior Subordinated Term Loan Agreement

19



--------------------------------------------------------------------------------

“Indemnitees” has the meaning set forth in Section 12.05.

“Independent Financial Advisor” means an accounting, appraisal or investment
banking firm or consultant to Persons engaged in a Permitted Business of
nationally recognized standing that is, in the good faith judgment of the Board
of Directors of the BV Borrower, qualified to perform the task for which it has
been engaged.

“Information” has the meaning specified in Section 12.08.

“Initial Lenders” means, at any date, collectively, the Lenders party to this
Agreement on the Effective Date, each in its capacity as, and so long as it is,
a “Lender” hereunder.

“Interest Payment Date” means the last day of each Interest Period applicable to
such Loan and the Maturity Date; provided that if any Interest Period exceeds
three months, the respective dates that fall every three months after the
beginning of such Interest Period shall also be Interest Payment Dates.

“Interest Period” means the period commencing on the date such Loan is disbursed
or continued and ending on the date one, two, three or six months thereafter, or
if available to all relevant Lenders, two weeks or nine or twelve months
thereafter, as selected by the relevant Borrower in its Committed Loan Notice;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of loans (including guarantees or other obligations), advances or capital
contributions (including by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of others,
but excluding accounts receivable, trade credit, advances to customers,
commission, travel and similar advances to officers and employees, in each case
made in the ordinary course of business), purchases or other acquisitions for
consideration of Indebtedness, Equity Interests or other securities issued by
any other Person and investments that are required by GAAP to be classified on
the balance sheet (excluding the footnotes) of such Person in the same manner as
the other investments included in this definition to the extent such
transactions involve the transfer of cash or other property. If the BV Borrower
or any Subsidiary of the BV Borrower sells or otherwise disposes of any Equity
Interests of any direct or indirect Subsidiary of the BV Borrower such that,
after giving effect to any such sale or disposition, such Person is no longer a
Subsidiary of the BV Borrower, the BV Borrower will be deemed to have made an
Investment on the date of any such sale or disposition equal to the fair market
value of the Equity Interests of such Subsidiary not sold or disposed of in an
amount determined as provided in Section 7.01(d).

 

Senior Subordinated Term Loan Agreement

20



--------------------------------------------------------------------------------

For purposes of the definition of “Unrestricted Subsidiary” and Section 7.01,
(i) “Investments” shall include the portion (proportionate to the BV Borrower’s
equity interest in such Subsidiary) of the fair market value of the net assets
of a Subsidiary of the BV Borrower at the time that such Subsidiary is
designated an Unrestricted Subsidiary; provided, however, that upon a
redesignation of such Subsidiary as a Restricted Subsidiary, the BV Borrower
shall be deemed to continue to have a permanent “Investment” in an Unrestricted
Subsidiary in an amount (if positive) equal to (x) the BV Borrower’s
“Investment” in such Subsidiary at the time of such redesignation less (y) the
portion (proportionate to the BV Borrower’s equity interest in such Subsidiary)
of the fair market value of the net assets of such Subsidiary at the time of
such redesignation; (ii) any property transferred to or from an Unrestricted
Subsidiary shall be valued at its fair market value at the time of such
transfer, in each case as determined in good faith by the Board of Directors of
the BV Borrower and (iii) any transfer of Capital Stock that results in an
entity which became a Restricted Subsidiary after the Effective Date ceasing to
be a Restricted Subsidiary shall be deemed to be an Investment in an amount
equal to the fair market value (as determined by the Board of Directors of the
BV Borrower in good faith as of the date of initial acquisition) of the Capital
Stock of such entity owned by the BV Borrower and the Restricted Subsidiaries
immediately after such transfer.

“IRS” means the United States Internal Revenue Service.

“Laws” means, collectively, all applicable international, foreign, Federal,
state, commonwealth and local statutes, treaties, rules, guidelines,
regulations, ordinances, codes and administrative or judicial precedents or
authorities, including the interpretation thereof by any Governmental Authority
charged with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means, at any time, any Lender that has a Commitment at such time.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided, that in
no event shall an operating lease be deemed to constitute a Lien.

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Promissory
Notes, (c) the Fee Letter and (d) the Guarantee.

“Loan Parties” means, collectively, each Borrower and each Guarantor.

“Mandatory Cost” means the rate per annum notified by any Lender to the
Administrative Agent to be the cost to the Lender of compliance with all reserve
asset, liquidity or cash margin requirements of the Bank of England, the
Financial Services Authority or the European Central Bank.

“Material Adverse Effect” means (a) a material adverse effect on the business,
operations, assets, financial condition or results of operations of the BV
Borrower and its Restricted Subsidiaries,

 

Senior Subordinated Term Loan Agreement

21



--------------------------------------------------------------------------------

taken as a whole, (b) a material adverse effect on the ability of the Loan
Parties (taken as a whole) to perform their obligations under any Loan Document
or (c) a material adverse effect on the rights and remedies of the Lenders under
any Loan Document.

“Material Foreign Subsidiary” means, any Foreign Subsidiary that (a) contributed
5.0% or more of the consolidated EBITDA of the BV Borrower and its Subsidiaries
for the period of four fiscal quarters most recently ended on or prior to the
date of determination, (b) had consolidated assets representing 5.0% or more of
the total consolidated assets of the BV Borrower on the last day of the most
recent fiscal quarter ended for which internal financial statements are
available on or prior to the date of determination or (c) owns any Material
Intellectual Property or any Material Real Property; provided, that the BV
Borrower shall be required to designate one or more Foreign Subsidiaries that
would not otherwise satisfy the foregoing requirements as Material Foreign
Subsidiaries to the extent that (a) the aggregate amount of the consolidated
EBITDA of the BV Borrower and its Subsidiaries for the period of four fiscal
quarters most recently ended for which internal financial statements are
available attributable to all Foreign Subsidiaries that are not Material Foreign
Subsidiaries or otherwise Guarantors would otherwise exceed 10.0% or more of the
consolidated EBITDA of the BV Borrower and its Subsidiaries for such period or
(b) the total consolidated assets of all Foreign Subsidiaries that are not
Material Foreign Subsidiaries or otherwise Guarantors would otherwise exceed
10.0% or more of the total consolidated assets of the BV Borrower and its
Subsidiaries on the last day of the most recently-ended fiscal quarter for which
internal financial statements are available. Notwithstanding the foregoing, no
Foreign Subsidiary shall be deemed a Material Foreign Subsidiary if the
jurisdiction of its incorporation or formation prohibits by law, rule,
regulation or order such Foreign Subsidiary from providing a Guarantee that
would otherwise be required pursuant to Section 6.14, provided, that the BV
Borrower delivers an Officers’ Certificate to the Administrative Agent citing
the applicable provision of local law that prohibits the Guarantee.

“Material Intellectual Property” means any intellectual property that in the
good faith determination of the Board of Directors or senior management of the
BV Borrower (x) is material to the operation of the business of the BV Borrower
and its Restricted Subsidiaries, taken as a whole, or (y) could reasonably be
expected to become material to such operation.

“Material Real Property” means fee owned real property (a) with a value in
excess of $5,000,000 or (b) in the good faith determination of the Board of
Directors or senior management of the BV Borrower, where manufacturing
operations that are material to the operation or the business of the BV Borrower
and its Restricted Subsidiaries, taken as a whole, are conducted.

“Maturity Date” means October 27, 2013.

“Maximum Rate” has the meaning specified in Section 12.10.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
business.

“Morgan Stanley” means Morgan Stanley Senior Funding, Inc.

“Multiemployer Plan” means any multiemployer plan as defined in
Section 4001(a)(3) of ERISA, and subject to ERISA, to which any Borrower or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding five plan years, has made or been obligated to make contributions.

 

Senior Subordinated Term Loan Agreement

22



--------------------------------------------------------------------------------

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends or accretion of any Preferred Stock.

“Net Proceeds” means the aggregate cash proceeds received by the BV Borrower or
any Restricted Subsidiary in respect of any Asset Sale, in each case net of
legal, accounting and investment banking fees, and brokerage and sales
commissions, any relocation expenses incurred as a result thereof, taxes paid or
payable as a result thereof (after taking into account any available tax credits
or deductions and any tax sharing arrangements), repayment of Indebtedness that
is secured by the property or assets that are the subject of such Asset Sale and
any deduction of appropriate amounts to be provided by the BV Borrower as a
reserve in accordance with GAAP against any liabilities associated with the
asset disposed of in such transaction and retained by the BV Borrower after such
sale or other disposition thereof, including, without limitation, pension and
other post employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction.

“Non-Consenting Lender” has the meaning specified in Section 3.07(c).

“Non-payment Default” has the meaning specified in Section 9.02(b).

“Non-US Lender” has the meaning specified in Section 12.15(a).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document with
respect to any Loan, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents include (a) the obligation to pay principal, interest,
charges, expenses, fees, Attorney Costs, indemnities and other amounts payable
by any Loan Party under any Loan Document and (b) the obligation of any Loan
Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Loan Party.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
President, any Executive Vice President, Senior Vice President or Vice
President, the Treasurer or the Secretary of, or any duly authorized Person
performing a similar function on behalf of, the BV Borrower.

“Officers’ Certificate” means a certificate signed on behalf of the BV Borrower
by two Officers of the BV Borrower, one of whom is the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer, or any duly authorized Person performing a similar function
on behalf of, the BV Borrower.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

Senior Subordinated Term Loan Agreement

23



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means the principal amount of the Facility after giving
effect to any borrowings and prepayments or repayments of Loans.

“Participant” has the meaning specified in Section 12.07(d).

“Participating Member States” has the meaning given to it in Council Regulation
EC No. 1103/97 of 17 June 1997 made under Article 235 of the Treaty on European
Union.

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into Law October 26, 2001)).

“Payment Blockage Notice” has the meaning specified in Section 9.02(b).

“Payment Default” has the meaning specified in Section 9.02(a).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five (5) plan years.

“Permitted Asset Swap” means any transfer of property or assets by the BV
Borrower or any of its Restricted Subsidiaries in which at least 90% of the
consideration received by the transferor consists of properties or assets (other
than cash) that will be used in a Permitted Business; provided, that the
aggregate fair market value of the property or assets being transferred by the
BV Borrower or such Restricted Subsidiary is not greater than the aggregate fair
market value of the property or assets received by the BV Borrower or such
Restricted Subsidiary in such exchange (provided, however, that in the event
such aggregate fair market value of the property or assets being transferred or
received by the BV Borrower or such Restricted Subsidiary is (x) less than
$30,000,000, such determination shall be made in good faith by the Board of
Directors of the BV Borrower and (y) greater than or equal to $30,000,000, such
determination shall be made by an Independent Financial Advisor).

“Permitted Business” means the business and any services, activities or
businesses incidental, or directly related or similar to, any line of business
engaged in by the BV Borrower and its Subsidiaries as of the Effective Date or
any business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.

“Permitted Debt” has the meaning specified in Section 7.03(b).

“Permitted Holders” means (i) each of the Sponsors and their respective
Affiliates, but not including, however, any portfolio companies of any of the
Sponsors, (ii) Officers, provided, that if such

 

Senior Subordinated Term Loan Agreement

24



--------------------------------------------------------------------------------

Officers beneficially own more shares of Voting Stock of the BV Borrower or any
of its direct or indirect parent entities than the number of such shares
beneficially owned by all the Officers as of the Effective Date or acquired by
Officers within 90 days immediately following the Effective Date, such excess
shall be deemed not to be beneficially owned by Permitted Holders, and (iii) any
“group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision) of which any of the foregoing are
members, provided, that in the case of such “group” and without giving effect to
the existence of such “group” or any other “group,” such Sponsors, Affiliates
and Officers (subject, in the case of Officers, to the foregoing limitation),
collectively, have beneficial ownership, directly or indirectly, of more than
50% of the total voting power of the Voting Stock of the BV Borrower or any of
its direct or indirect parent entities held by such “group”.

“Permitted Investments” means:

(1) any Investment by the BV Borrower in any Restricted Subsidiary or by a
Restricted Subsidiary in another Restricted Subsidiary;

(2) any Investment in cash and Cash Equivalents;

(3) any Investment by the BV Borrower or any Restricted Subsidiary in a Person
that is engaged in a Permitted Business if as a result of such Investment
(A) such Person becomes a Restricted Subsidiary or (B) such Person, in one
transaction or a series of related transactions, is merged, consolidated or
amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the BV Borrower or a Restricted Subsidiary;

(4) any Investment in securities or other assets not constituting cash or Cash
Equivalents and received in connection with an Asset Sale made pursuant to
Section 7.04 or any other disposition of assets not constituting an Asset Sale;

(5) any Investment existing on the Effective Date and any modification,
replacement, renewal or extension thereof; provided, that the amount of any such
Investment may be increased (x) as required by the terms of such Investment as
in existence on the Effective Date or (y) as otherwise permitted under this
Agreement;

(6) loans and advances to employees and any guarantees made in the ordinary
course of business, but in any event not in excess of $10,000,000 in the
aggregate outstanding at any one time;

(7) any Investment acquired by the BV Borrower or any Restricted Subsidiary
(A) in exchange for any other Investment or accounts receivable held by the BV
Borrower or any such Restricted Subsidiary in connection with or as a result of
a bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable or (B) as a result of a foreclosure by
the BV Borrower or such Restricted Subsidiary with respect to any secured
Investment or other transfer of title with respect to any secured Investment in
default;

(8) Hedging Obligations permitted under Section 7.03;

(9) loans and advances to officers, directors and employees for business-related
travel expenses, moving expenses and other similar expenses, in each case
incurred in the ordinary course of business;

(10) any Investments by the BV Borrower or a Restricted Subsidiary in a
Permitted Business having an aggregate fair market value, taken together with
all other Investments made pursuant to this clause (10) that are at that time
outstanding (without giving effect to the sale of an Unrestricted Subsidiary to
the extent the proceeds of such sale do not consist of cash and/or marketable
securities), not to exceed the greater of (x) $100,000,000 and (y) 3.0% of
Consolidated Total Assets of the BV Borrower as of the end of the BV Borrower’s
fiscal quarter

 

Senior Subordinated Term Loan Agreement

25



--------------------------------------------------------------------------------

most recently ended prior to the date on which such Investment is made for which
financial statements are available (with the fair market value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value); provided, that if such Investment is in Capital
Stock of a Person that subsequently becomes a Restricted Subsidiary, such
Investment shall thereafter be deemed permitted under clause (1) above and shall
not be included as having been made pursuant to this clause (10);

(11) Investments the payment for which consists of Equity Interests of the BV
Borrower or any of its direct or indirect parent corporations (exclusive of
Disqualified Stock);

(12) guarantees of Indebtedness permitted under the covenant described in
Section 7.03;

(13) Investments consisting of licensing of intellectual property pursuant to
joint marketing arrangements with other Persons;

(14) Investments of a Person existing at the time such Person becomes a
Restricted Subsidiary of the BV Borrower or at the time such Person merges or
consolidates with the BV Borrower or any of its Restricted Subsidiaries, in
either case, in compliance with this Agreement; provided, that such Investments
were not made by such Person in connection with, or in anticipation or
contemplation of, such Person becoming a Restricted Subsidiary of the BV
Borrower or such merger or consolidation;

(15) any Investment in a Securitization Subsidiary or any Investment by a
Securitization Subsidiary in any other Person in connection with a Qualified
Securitization Financing, including, without limitation, Investments of funds
held in accounts permitted or required by the arrangements governing such
Qualified Securitization Financing or any related Indebtedness; provided,
however, that any Investment in a Securitization Subsidiary is in the form of a
Purchase Money Note, contribution of additional Securitization Assets or an
equity interest; and

(16) Investments consisting of earnest money deposits required in connection
with a purchase agreement or other acquisition.

“Permitted Junior Securities” means:

(1) Equity Interests in the BV Borrower, any other Guarantor or any direct or
indirect parent of the BV Borrower issued pursuant to a plan of reorganization
or readjustment; or

(2) unsecured debt securities of the BV Borrower or the BV Borrower issued
pursuant to a plan of reorganization or readjustment that are subordinated to
all Senior Debt of the BV Borrower or, as applicable, Guarantor Senior Debt of
the relevant Guarantor (and any debt securities issued in exchange for Senior
Debt or such Guarantor Senior Debt) to substantially the same extent as, or to a
greater extent than, the Loans are subordinated to Senior Debt under this
Agreement;

provided, that to the extent that any Senior Debt or Guarantor Senior Debt, as
the case may be, outstanding on the date of consummation of any such plan of
reorganization or readjustment is not paid in full in cash on such date, the
holders of any such Senior Debt or Guarantor Senior Debt not so paid in full in
cash have consented to the terms of such plan of reorganization or readjustment.

“Permitted Liens” means the following types of Liens:

(1) deposits of cash or government bonds made in the ordinary course of business
to secure surety or appeal bonds to which such Person is a party;

(2) Liens in favor of issuers of performance, surety, bid, indemnity, warranty,
release, appeal or similar bonds or with respect to other regulatory
requirements or letters of credit or

 

Senior Subordinated Term Loan Agreement

26



--------------------------------------------------------------------------------

bankers’ acceptance issued, and completion guarantees provided for, in each case
pursuant to the request of and for the account of such Person in the ordinary
course of its business or consistent with past practice;

(3) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, that such Liens are not created or
incurred in connection with, or in contemplation of, or to provide all or any
portion of the funds or credit support utilized in connection with, such other
Person becoming such a Subsidiary; provided, further, however, that such Liens
may not extend to any other property owned by the BV Borrower or any Restricted
Subsidiary;

(4) Liens on property at the time the BV Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the BV Borrower or any Restricted Subsidiary;
provided, however, that such Liens are not created or incurred in connection
with, or in contemplation of, or to provide all or any portion of the funds or
credit support utilized for, such acquisition; provided, further however, that
such Liens may not extend to any other property owned by the BV Borrower or any
Restricted Subsidiary;

(5) Liens securing Hedging Obligations so long as the related Indebtedness is
permitted to be incurred under this Agreement and is secured by a Lien on the
same property securing such Hedging Obligation;

(6) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances or
letters of credit issued or created for the account of such Person to facilitate
the purchase, shipment or storage of such inventory or other goods;

(7) Liens in favor of the BV Borrower or any Restricted Subsidiary;

(8) Liens to secure any Indebtedness that is incurred to refinance any
Indebtedness that has been secured by a Lien existing on the Effective Date or
referred to in clauses (3), (4) and (20)(B) of this definition; provided,
however, that such Liens (x) are no less favorable to the holders of the Loans,
taken as a whole, and are not more favorable to the lienholders with respect to
such Liens than the Liens in respect of the Indebtedness being refinanced; and
(y) do not extend to or cover any property or assets of the BV Borrower or any
of its Restricted Subsidiaries not securing the Indebtedness so refinanced;

(9) Liens on Securitization Assets and related assets of the type specified in
the definition of “Securitization Financing” incurred in connection with any
Qualified Securitization Financing;

(10) Liens for taxes, assessments or other governmental charges or levies not
yet delinquent or the failure to pay would not result in a material adverse
effect, or which are being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted or for property taxes on property
that the BV Borrower or one of its Subsidiaries has determined to abandon if the
sole recourse for such tax, assessment, charge, levy or claim is to such
property;

(11) judgment liens in respect of judgments that do not constitute an Event of
Default so long as such Liens are adequately bonded and any appropriate legal
proceedings that may have been duly initiated for the review of such judgment
have not been finally terminated or the period within which such proceedings may
be initiated has not expired;

(12) pledges, deposits or security under workmen’s compensation, unemployment
insurance and other social security laws or regulations, or deposits to secure
the performance of tenders, contracts (other than for the payment of
Indebtedness) or leases, or deposits to secure public or statutory obligations,
or deposits as security for contested taxes or import or customs

 

Senior Subordinated Term Loan Agreement

27



--------------------------------------------------------------------------------

duties or for the payment of rent, or deposits or other security securing
liabilities to insurance carriers under insurance or self-insurance arrangements
or earnest money deposits required in connection with a purchase agreement or
other acquisition, in each case incurred in the ordinary course of business or
consistent with past practice;

(13) Liens imposed by law, including carriers’, warehousemen’s, materialmen’s,
repairmen’s and mechanics’ Liens, in each case for sums not overdue by more than
30 days or if more than 30 days overdue, are unfiled and no other action has
been taken to enforce such Lien or which are being contested in good faith by
appropriate proceedings promptly instituted and diligently conducted;

(14) encumbrances, ground leases, easements or reservations of, or rights of
others for, licenses, rights of way, sewers, electric lines, telegraph and
telephone lines and other similar purposes, or zoning, building codes or other
restrictions (including, without limitation, minor defects or irregularities in
title and similar encumbrances) as to the use of real properties or Liens
incidental to the conduct of business or to the ownership of properties that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business;

(15) leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business that do not (x) interfere in any material respect
with the business of the BV Borrower or any of its material Restricted
Subsidiaries (including the BV Borrower) or (y) secure any Indebtedness;

(16) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the BV Borrower or any of its
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(17) banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution,
provided, that (a) such deposit account is not a dedicated cash collateral
account and is not subject to restrictions against access by the BV Borrower or
any of its Subsidiaries in excess of those set forth by regulations promulgated
by the Federal Reserve Board or other applicable law and (b) such deposit
account is not intended by the BV Borrower or any Restricted Subsidiary to
provide collateral to the depositary institution;

(18) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases or consignments entered into by the BV Borrower and
its Restricted Subsidiaries in the ordinary course of business;

(19) Liens modifying or replacing Liens in existence on the Effective Date;
provided, however, that such Liens are no less favorable to the holders of the
Loans, taken as a whole;

(20) (A) other Liens securing Indebtedness having a principal amount not to
exceed $50,000,000 at any time outstanding and (B) Liens securing Indebtedness
incurred to finance the construction, purchase or lease of, or repairs,
improvements or additions to, property of the BV Borrower or any Restricted
Subsidiary; provided, however, that (x) the Lien may not extend to any other
property (except for accessions to such property) owned by the BV Borrower or
any of its Restricted Subsidiaries at the time the Lien is incurred, (y) such
Liens attach concurrently with or within 270 days after the acquisition, repair,
replacement, construction or improvement (as applicable) of the property subject
to such Liens and (z) with respect to Capitalized Lease Obligations, such Liens
do not at any time extend to or cover any assets (except for accessions to such
assets) other than the assets subject to such Capitalized Lease Obligations;
provided, that individual financings of equipment provided by one lender may be
cross collateralized to other financings of equipment provided by such lender;

 

Senior Subordinated Term Loan Agreement

28



--------------------------------------------------------------------------------

(21) Liens (A) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (B) attaching to commodity
trading accounts or other commodities brokerage accounts incurred in the
ordinary course of business; and (C) in favor of a banking institution arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;

(22) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(23) Liens that are contractual rights of set-off (A) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (B) relating to pooled deposit or sweep accounts
of the BV Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the BV Borrower and its Restricted Subsidiaries or (C) relating to purchase
orders and other agreements entered into with customers of the BV Borrower or
any Restricted Subsidiary in the ordinary course of business;

(24) Liens solely on any cash earnest money deposits made by the BV Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted under this Agreement;

(25) Liens with respect to the assets of a Restricted Subsidiary that is not a
Guarantor securing Indebtedness of such Restricted Subsidiary incurred in
accordance with Section 7.03;

(26) Liens arising by operation of law under Article 2 of the Uniform Commercial
Code in favor of a reclaiming seller of goods or buyer of goods;

(27) security given to a public or private utility or any governmental authority
as required in the ordinary course of business;

(28) Liens to secure Indebtedness incurred pursuant to Sections 7.03(b)(xi) and
7.03(b)(xxii);

(29) landlords’ and lessors’ liens in respect of rent not in default for more
than sixty (60) days or the existence of which, individually or in the
aggregate, would not reasonably be expected to result in a material adverse
effect;

(30) Liens in favor of customs and revenue authorities imposed by applicable law
arising in the ordinary course of business in connection with the importation of
goods and securing obligations, in each case for sums not overdue by more than
thirty (30) days or if more than thirty (30) days overdue, are unfiled and no
other action has been taken to enforce such Lien or which are being contested in
good faith by appropriate proceedings promptly instituted and diligently
conducted;

(31) Liens on securities which are the subject of repurchase agreements incurred
in the ordinary course of business; and

(32) Liens on the Capital Stock of Unrestricted Subsidiaries.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Platform” has the meaning specified in Section 6.02.

 

Senior Subordinated Term Loan Agreement

29



--------------------------------------------------------------------------------

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends upon liquidation, dissolution or winding up.

“Promissory Note” means a promissory note of any Borrower payable to any Lender
or its registered assigns, in substantially the form of Exhibit F hereto,
evidencing the aggregate indebtedness of such Borrower to such Lender resulting
from the Loans made by such Lender.

“Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
Facility (and in the event that Loans have been made, the Outstanding Amount of
such Lender’s Loans under the Facility) at such time and the denominator of
which is the amount of the Aggregate Commitments under the Facility (and in the
event that Loans have been made, the Outstanding Amount of all Loans under the
Facility) at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.

“Public Lender” has the meaning specified in Section 6.02.

“Purchase Money Note” means a promissory note of a Securitization Subsidiary
evidencing a line of credit, which may be irrevocable, issued by the BV Borrower
or any Subsidiary of the BV Borrower to such Securitization Subsidiary in
connection with a Qualified Securitization Financing, which note is intended to
finance that portion of the purchase price that is not paid in cash or a
contribution of equity and which (a) shall be repaid from cash available to the
Securitization Subsidiary, other than (i) amounts required to be established as
reserves, (ii) amounts paid to investors in respect of interest, (iii) principal
and other amounts owing to such investors and (iv) amounts paid in connection
with the purchase of newly generated receivables and (b) may be subordinated to
the payments described in clause (a).

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Permitted Business; provided, that the fair market
value of any such assets or Capital Stock shall be determined by the Board of
Directors of the BV Borrower in good faith, except that in the event the value
of any such assets or Capital Stock exceeds $25,000,000, the fair market value
thereof shall be determined by an Independent Financial Advisor.

“Qualified Securitization Financing” means any Securitization Financing of a
Securitization Subsidiary that meets the following conditions: (i) the Board of
Directors of the BV Borrower shall have determined in good faith that such
Qualified Securitization Financing (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the BV Borrower and the Securitization Subsidiary, (ii) all
sales of Securitization Assets and related assets to the Securitization
Subsidiary are made at fair market value (as determined in good faith by the BV
Borrower) and (iii) the financing terms, covenants, termination events and other
provisions thereof shall be market terms (as determined in good faith by the BV
Borrower) and may include Standard Securitization Undertakings. The grant of a
security interest in any Securitization Assets of the BV Borrower or any of its
Restricted Subsidiaries (other than a Securitization Subsidiary) to secure
Indebtedness under the Credit Agreement and any Refinancing Indebtedness with
respect thereto shall not be deemed a Qualified Securitization Financing.

“Rate Fixing Day” means the day which market practice in the European Interbank
Market treats as the rate fixing day for obtaining deposits in Euro which shall
be (i) one Business Days prior to the date of the proposed Borrowing with
respect to the initial Interest Period and (ii) two Business Days prior to the
first day of any other Interest Period.

 

Senior Subordinated Term Loan Agreement

30



--------------------------------------------------------------------------------

“Reference Bank” means each of the Arrangers.

“Refinancing Indebtedness” has the meaning specified in Section 7.03(b)(xiii).

“Refunding Capital Stock” has the meaning specified in Section 7.01(c)(ii).

“Register” has the meaning set forth in Section 12.07(c).

“Related Documents” means the Airpax Purchase Agreement and the Senior
Subordinated Notes Documents.

“Related Party” means:

(1) any controlling stockholder, partner, member, 50% (or more) owned
Subsidiary, or immediate family member (in the case of an individual) of any
equity investor;

(2) any trust, corporation, partnership or other entity, the beneficiaries,
stockholders, partners, owners or Persons beneficially holding a 50% or more
controlling interest of which consist of any one or more equity investors and/or
such other Persons referred to in the immediately preceding clause; or

(3) any Person with whom an equity investor or a Related Party (under clauses
(1) or (2) of the definition of Related Party) may be deemed as part of a
“group” within the meaning of Section 13(d)(3) of the Exchange Act.

“Replacement Loans” has the meaning specified in Section 12.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Representative” means the trustee, agent or representative (if any) for an
issue of Senior Debt; provided, that if, and for so long as, any Designated
Senior Debt lacks such a representative, then the Representative for such
Designated Senior Debt shall at all times constitute the holders of a majority
in outstanding principal amount of such Designated Senior Debt.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Outstanding Amount and (b) aggregate unused
Commitments; provided that the unused Commitment and the portion of the
Outstanding Amount held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer or in the case of Sensata Technologies Finance Company, LLC, a
manager, of a Loan Party or, in the case of any BV Borrower or any Foreign
Subsidiary, any duly appointed authorized signatory or any director or managing
member of such Person and, as to any document delivered on the Effective Date,
any secretary or assistant secretary. Any document delivered hereunder that is
signed by a Responsible Officer of a Loan Party shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

Senior Subordinated Term Loan Agreement

31



--------------------------------------------------------------------------------

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Payments” has the meaning specified in Section 7.01(a)(iv).

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the BV Borrower that is not then an Unrestricted Subsidiary; provided, however,
that upon the occurrence of an Unrestricted Subsidiary ceasing to be an
Unrestricted Subsidiary, such Subsidiary shall be included in the definition of
Restricted Subsidiary.

“Retired Capital Stock” has the meaning specified in Section 7.01(c)(ii).

“S&P” means Standard and Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating business.

“Screen Rate” means the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period, displayed on the
appropriate page of the Telerate screen. If the agreed page is replaced or
service ceases to be available, the Administrative Agent may specify another
page or service displaying the appropriate rate after consultation with the
Borrower and the Lenders.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means any Indebtedness secured by a Lien.

“Secured Indebtedness Leverage Ratio” means, with respect to any Person, at any
date the ratio of (i) Secured Indebtedness of such Person and its Restricted
Subsidiaries as of such date of calculation (determined on a consolidated basis
in accordance with GAAP) to (ii) EBITDA of such Person for the four full fiscal
quarters for which financial statements are available immediately preceding such
date on which such additional Indebtedness is Incurred. In the event that the BV
Borrower or any of its Restricted Subsidiaries incurs or redeems any
Indebtedness subsequent to the commencement of the period for which the Secured
Indebtedness Leverage Ratio is being calculated but prior to the event for which
the calculation of the Secured Indebtedness Leverage Ratio is made, then the
Secured Indebtedness Leverage Ratio shall be calculated giving pro forma effect
to such incurrence or redemption of Indebtedness as if the same had occurred at
the beginning of the applicable four-quarter period. The Secured Indebtedness
Leverage Ratio shall be calculated in a manner consistent with the definition of
“Fixed Charge Coverage Ratio,” including any pro forma calculations to EBITDA

“Securitization Assets” means any accounts receivable or other revenue streams
subject to a Qualified Securitization Financing.

“Securitization Fees” means reasonable distributions or payments made directly
or by means of discounts with respect to any participation interest issued or
sold in connection with, and other fees paid to a Person that is not a
Securitization Subsidiary in connection with any Qualified Securitization
Financing.

“Securitization Financing” means any transaction or series of transactions that
may be entered into by the BV Borrower or any of its Subsidiaries pursuant to
which the BV Borrower or any of its Subsidiaries may sell, convey or otherwise
transfer to (a) a Securitization Subsidiary (in the case of a transfer by the BV
Borrower or any of its Subsidiaries) and (b) any other Person (in the case of a
transfer by a Securitization Subsidiary), or may grant a security interest in,
any Securitization Assets (whether

 

Senior Subordinated Term Loan Agreement

32



--------------------------------------------------------------------------------

now existing or arising in the future) of the BV Borrower or any of its
Subsidiaries, and any assets related thereto including, without limitation, all
collateral securing such Securitization Assets, all contracts and all guarantees
or other obligations in respect of such Securitization Assets, proceeds of such
Securitization Assets and other assets which are customarily transferred or in
respect of which security interests are customarily granted in connection with
asset securitization transactions involving Securitization Assets and any
Hedging Obligations entered into by the BV Borrower or any such Subsidiary in
connection with such Securitization Assets.

“Securitization Repurchase Obligation” means any obligation of a seller of
Securitization Assets in a Qualified Securitization Financing to repurchase
Securitization Assets arising as a result of a breach of a representation,
warranty or covenant or otherwise, including, without limitation, as a result of
a receivable or portion thereof becoming subject to any asserted defense,
dispute, off set or counterclaim of any kind as a result of any action taken by,
any failure to take action by or any other event relating to the seller.

“Securitization Subsidiary” means a Wholly Owned Subsidiary of the BV Borrower
(or another Person formed for the purposes of engaging in a Qualified
Securitization Financing in which the BV Borrower or any Subsidiary of the BV
Borrower makes an Investment and to which the BV Borrower or any Subsidiary of
the BV Borrower transfers Securitization Assets and related assets) which
engages in no activities other than in connection with the financing of
Securitization Assets of the BV Borrower or its Subsidiaries, all proceeds
thereof and all rights (contingent and other), collateral and other assets
relating thereto, and any business or activities incidental or related to such
business, and which is designated by the Board of Directors of the BV Borrower
or such other Person (as provided below) as a Securitization Subsidiary and
(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is guaranteed by the BV Borrower or any other Subsidiary
of the BV Borrower (excluding guarantees of obligations (other than the
principal of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the BV Borrower or any other
Subsidiary of the BV Borrower in any way other than pursuant to Standard
Securitization Undertakings or (iii) subjects any property or asset of the BV
Borrower or any other Subsidiary of the BV Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings, (b) with which neither the BV Borrower nor
any other Subsidiary of the BV Borrower has any material contract, agreement,
arrangement or understanding other than on terms which the BV Borrower
reasonably believes to be no less favorable to the BV Borrower or such
Subsidiary than those that might be obtained at the time from Persons that are
not Affiliates of the BV Borrower and (c) to which neither the BV Borrower nor
any other Subsidiary of the BV Borrower has any obligation to maintain or
preserve such entity’s financial condition or cause such entity to achieve
certain levels of operating results. Any such designation by the Board of
Directors of the BV Borrower or such other Person shall be evidenced to the
Administrative Agent by filing with the Administrative Agent a certified copy of
the resolution of the Board of Directors of the BV Borrower or such other Person
giving effect to such designation and an Officer’s Certificate certifying that
such designation complied with the foregoing conditions.

“Senior Debt” means the principal of, premium, if any, and interest (including
any interest accruing after the commencement of any bankruptcy proceeding at the
rate provided for in the documentation with respect thereto, whether or not such
interest is an allowed or allowable claim under applicable law) on any
Indebtedness and any Securitization Repurchase Obligation of the BV Borrower
whether outstanding on the Effective Date or thereafter created, incurred or
assumed, unless, in the case of any particular obligation, the instrument
creating or evidencing the same or pursuant to which the same is outstanding
expressly provides that such obligation shall be subordinate or pari passu in
right of payment to the Loans. Without limiting the generality of the foregoing,
“Senior Debt” shall also include the principal of, premium, if any, interest
(including any interest accruing after the commencement of any

 

Senior Subordinated Term Loan Agreement

33



--------------------------------------------------------------------------------

bankruptcy proceeding at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed or allowable claim under
applicable law) on, and all other amounts owing in respect of (including
guarantees of the foregoing obligations):

(1) all monetary obligations of every nature of the BV Borrower under, or with
respect to, the Credit Agreement, including, without limitation, obligations to
pay principal, premium and interest, reimbursement obligations under letters of
credit, fees, expenses and indemnities (and guarantees thereof);

(2) all monetary obligations of every nature of the BV Borrower under, or with
respect to, the Senior Notes, including, without limitation, obligations to pay
principal, premium, interest and Additional Interest (as defined in the Senior
Notes Indenture), if any, fees, expenses and indemnities (and guarantees
thereof); and

(3) all Hedging Obligations (and guarantees thereof), in each case whether
outstanding on the Effective Date or thereafter incurred.

Notwithstanding the foregoing, “Senior Debt” shall not include:

(1) any Indebtedness of the BV Borrower to a Subsidiary of the BV Borrower
(other than any Securitization Repurchase Obligation);

(2) Indebtedness to, or guaranteed on behalf of, any shareholder, director,
officer or employee of the BV Borrower or any Subsidiary of the BV Borrower
(including, without limitation, amounts owed for compensation), other than
Indebtedness under the Credit Agreement;

(3) Indebtedness to trade creditors and other amounts incurred in connection
with obtaining goods, materials or services (including guarantees thereof or
instruments evidencing such liabilities);

(4) Indebtedness represented by Capital Stock;

(5) any liability for federal, foreign, state, local or other taxes owed or
owing by the BV Borrower;

(6) that portion of any Indebtedness incurred in violation of Sections 6.13 and
7.03;

(7) Indebtedness which, when incurred and without respect to any election under
Section 1111(b) of Title 11, United States Code, is without recourse to the BV
Borrower; and

(8) any Indebtedness which is, by its express terms, subordinated in right of
payment to any other Indebtedness of the BV Borrower.

“Senior Notes” means the 8% senior notes of the BV Borrower due 2014.

“Senior Notes Indenture” means the indenture dated as of April 27, 2006 among
the BV Borrower, the Guarantors and the trustee named therein relating to the
Senior Notes.

“Senior Subordinated Indebtedness” means the Loans (in the case of the BV
Borrower), a Guarantee (in the case of a Guarantor) of the Loans and any other
Indebtedness of the BV Borrower (including, without limitation, Indebtedness
under the Senior Subordinated Notes) or a Guarantor that specifically provides
that such Indebtedness is to rank pari passu with such Loans or such Guarantee,
as the case may be, in right of payment and is not subordinated by its terms in
right of payment to any Indebtedness or other obligation of the BV Borrower or
such Guarantor which is not Senior Debt (in the case of the BV Borrower) or
Guarantor Senior Debt (in the case of a Guarantor).

 

Senior Subordinated Term Loan Agreement

34



--------------------------------------------------------------------------------

“Senior Subordinated Notes” means the 9.0% senior subordinated notes of the BV
Borrower due 2016 that shall rank pari passu with the Loans and the related
Guarantees in right of payment.

“Senior Subordinated Notes Documents” means the Senior Subordinated Notes, the
Senior Subordinated Notes Indenture, and all other documents executed and
delivered with respect to the Senior Subordinated Notes or the Senior
Subordinated Note Indenture.

“Senior Subordinated Notes Indenture” means the Indenture dated as of April 27,
2006 among the BV Borrower, the Guarantors and the trustee named therein
relating to the Senior Subordinated Notes were issued.

“Shareholders Agreement” means the Shareholders Agreement dated April 27, 2006
by and among the BV Borrower/Parent and the investment funds affiliated with the
Sponsors and certain of their limited partners that are signatories thereto.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date hereof.

“Specified Financings” means the financings included in the Transactions and the
borrowing of the Loans.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
generally pay such debts and liabilities as they mature and (d) such Person is
not engaged in business or a transaction, and is not about to engage in business
or a transaction, for which such Person’s property would constitute an
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“SPC” has the meaning specified in Section 12.07(g).

“Sponsors” means Bain Capital Partners LLC and its Affiliates.

“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the BV Borrower or any Subsidiary of
the BV Borrower which the BV Borrower has determined in good faith to be
customary in a Securitization Financing, including, without limitation, those
relating to the servicing of the assets of a Securitization Subsidiary, it being
understood that any Securitization Repurchase Obligation shall be deemed to be a
Standard Securitization Undertaking.

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and will not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

 

Senior Subordinated Term Loan Agreement

35



--------------------------------------------------------------------------------

“Subordinated Indebtedness” means (a) with respect to the BV Borrower, any
Indebtedness of the BV Borrower that is by its terms subordinated in right of
payment to the Senior Notes (in the case of the Senior Notes Indenture), the
Senior Subordinated Notes or the Loans (in the case of this Agreement) and
(b) with respect to any Guarantor of the Senior Notes, the Senior Subordinated
Notes or the Loans, any Indebtedness of such Guarantor that is by its terms
subordinated in right of payment to its Guarantee of the Senior Notes (in the
case of the Senior Notes Indenture), the Senior Subordinated Notes (in the case
of the Senior Subordinated Notes Indenture) or the Loans (in the case of this
Agreement).

“Subsidiary” means, with respect to any specified Person:

(1) any corporation, association or other business entity, of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof); and

(2) any partnership, joint venture, limited liability company or similar entity
of which (x) more than 50% of the capital accounts, distribution rights, total
equity and voting interests or general or limited partnership interests, as
applicable, are owned or controlled, directly or indirectly, by such Person or
one or more of the other Subsidiaries of that Person or a combination thereof
whether in the form of membership, general, special or limited partnership or
otherwise and (y) such Person or any Wholly Owned Restricted Subsidiary of such
Person is a controlling general partner or otherwise controls such entity.

“Syndication Agent” means Banc of America Bridge LLC, as syndication agent under
this Agreement.

“Taxes” has the meaning specified in Section 3.01(a).

“Total Consolidated Indebtedness” means, as of any date of determination, an
amount equal to the aggregate amount of all indebtedness of the BV Borrower and
its consolidated Subsidiaries outstanding as of such date of determination,
after giving effect to any incurrence of Indebtedness and the application of the
proceeds therefrom giving rise to such determination.

“Transactions” means, collectively, the Acquisition, the entering into of this
Agreement and the borrowings hereunder and the transactions related to the
foregoing.

“Unfunded Advances” means the aggregate amount, if any, made available to the
Borrowers on the assumption that each Appropriate Lender has made its Pro Rata
Share of the applicable Borrowing available to the Administrative Agent.

“Uniform Commercial Code” means the Uniform Commercial Code as the same may from
time to time be in effect in the State of New York or the Uniform Commercial
Code (or similar code or statute) of another jurisdiction, to the extent it may
be required to apply to the creation or perfection of a security interest in any
item or items of collateral.

“United States” and “US” mean the United States of America.

 

Senior Subordinated Term Loan Agreement

36



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means (i) any Subsidiary of the BV Borrower (other
than the BV Borrower) that at the time of determination is an Unrestricted
Subsidiary (as designated by the Board of Directors of the BV Borrower, as
provided below) and (ii) any Subsidiary of an Unrestricted Subsidiary. The Board
of Directors of the BV Borrower may designate any Subsidiary of the BV Borrower
(including any existing Subsidiary and any newly acquired or newly formed
Subsidiary, but excluding the BV Borrower) to be an Unrestricted Subsidiary
unless such Subsidiary or any of its Subsidiaries owns any Equity Interests or
Indebtedness of, or owns or holds any Lien on, any property of, the BV Borrower
or any Subsidiary of the BV Borrower (other than any Subsidiary of the
Subsidiary to be so designated); provided, that (a) any Unrestricted Subsidiary
must be an entity of which shares of the Capital Stock or other equity interests
(including partnership interests) entitled to cast at least a majority of the
votes that may be cast by all shares or equity interests having ordinary voting
power for the election of directors or other governing body are owned, directly
or indirectly, by the BV Borrower, (b) such designation complies with
Section 7.01 and (c) each of (I) the Subsidiary to be so designated and (II) its
Subsidiaries has not at the time of designation, and does not thereafter,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable with respect to any Indebtedness pursuant to which the lender
has recourse to any of the assets of the BV Borrower or any Restricted
Subsidiary. The Board of Directors of the BV Borrower may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided, that,
immediately after giving effect to such designation, no Default or Event of
Default shall have occurred and (x) the BV Borrower could incur $1.00 of
additional Indebtedness pursuant to the Fixed Charge Coverage Ratio test
described under Section 7.03(a) or (y) the Fixed Charge Coverage Ratio for the
BV Borrower and its Restricted Subsidiaries would be greater than such ratio for
the BV Borrower and its Restricted Subsidiaries immediately prior to such
designation. Any such designation by the Board of Directors of the BV Borrower
shall be notified by the BV Borrower to the Administrative Agent by promptly
filing with the Administrative Agent a copy of the board resolution giving
effect to such designation and an Officers’ Certificate certifying that such
designation complied with the foregoing provisions.

“US Borrower” has the meaning specified in the introductory paragraph to this
Agreement.

“US Dollar Equivalent” means with respect to any monetary amount in a currency
other than Dollars, at any time for determination thereof, the amount of Dollars
obtained by converting such foreign currency involved in such computation into
Dollars at the spot rate for the purchase of Dollars with the applicable foreign
currency as published in The Wall Street Journal in the “Exchange Rates” column
under the heading “Currency Trading” on the date two Business Days prior to such
determination.

Except as described under Section 7.03, whenever it is necessary to determine
whether the BV Borrower has complied with any covenant in this Agreement or a
Default has occurred hereunder and an amount is expressed in a currency other
than Dollars, such amount will be treated as the US Dollar Equivalent determined
as of the date such amount is initially determined in such currency.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time ordinarily entitled to vote in the election of the
Board of Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

(2) the then outstanding principal amount of such Indebtedness.

 

Senior Subordinated Term Loan Agreement

37



--------------------------------------------------------------------------------

“Wholly Owned Restricted Subsidiary” is any Wholly Owned Subsidiary that is a
Restricted Subsidiary.

“Wholly Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Capital Stock or other ownership interests of which (other
than directors’ qualifying shares and shares issued to foreign nationals under
applicable law) shall at the time be owned by such Person or by one or more
Wholly Owned Subsidiaries of such Person or by such Person and one or more
Wholly Owned Subsidiaries of such Person.

SECTION 1.02. Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b)    (A) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(B) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(C) The term “including” is by way of example and not limitation.

(c) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(d) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03. Accounting Terms. (a) All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP, as in effect from time to time.

(b) If at any time any change in GAAP would affect the computation of any
financial ratio set forth in any Loan Document, and either the BV Borrower or
the Required Lenders shall so request, the Administrative Agent and the BV
Borrower shall negotiate in good faith to amend such ratio to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders and Borrowers); provided that, until so amended,
(i) such ratio shall continue to be computed in accordance with GAAP prior to
such change therein and (ii) the BV Borrower shall provide to the Administrative
Agent and the Lenders a written reconciliation in form and substance reasonably
satisfactory to the Administrative Agent, between calculations of such ratio
made before and after giving effect to such change in GAAP.

(c) The financial ratios and related definitions set forth in the Loan Documents
shall be computed to exclude the application of ASR 268, Topic D98, FAS 133, FAS
150 or FAS 123r (to the extent these pronouncements under FAS 123r result in
recording an equity award as a liability on the consolidated balance sheet of
the BV Borrower and its Restricted Subsidiaries in the circumstance where, but
for the application of the pronouncements, such award would have been classified
as equity).

 

Senior Subordinated Term Loan Agreement

38



--------------------------------------------------------------------------------

SECTION 1.04. References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) references to any Law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.

SECTION 1.05. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

SECTION 1.06. Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day and such
extension of time shall be reflected in computing interest or fees, as the case
may be.

ARTICLE 2

THE COMMITMENTS AND CREDIT EXTENSIONS

SECTION 2.01. The Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make to the BV Borrower or the US Borrower (as
directed by the BV Borrower) one loan on the Effective Date (each, a “Loan” and,
collectively, the “Loans”) in an amount equal to such Lender’s Commitment.
Amounts borrowed under this Section 2.01 and repaid or prepaid may not be
reborrowed. Loans may be only EURIBOR Loans.

SECTION 2.02. Borrowings, Conversions and Continuations of Loans. (a) Each
Borrowing, and each continuation of a Loan shall be made upon the relevant
Borrower’s irrevocable (except as provided in Section 3.02, Section 3.03 and
Section 3.04 herein) notice to the Administrative Agent, which may be given by
telephone. Each such notice must be received by the Administrative Agent not
later than 12:00 p.m. (noon) three (3) Business Days prior to the requested date
of any Borrowing or continuation of Loans. Each telephonic notice by a Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of such Borrower. Each Borrowing of or
continuation of Loans shall be in a minimum principal amount of €2,000,000 or a
whole multiple of €500,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the relevant Borrower
is requesting a Borrowing or a continuation of a Loan, (ii) the requested date
of the Borrowing or continuation, as the case may be (which shall be a Business
Day), (iii) the principal amount of Loans to be borrowed or continued, (iv) the
duration of the Interest Period with respect thereto and (v) the account of the
relevant Borrower to be credited with the proceeds of such Borrowing. If the
relevant Borrower requests a Borrowing or continuation in any such Committed
Loan Notice, but fails to specify an Interest Period (or fails to give a timely
notice requesting a continuation), it will be deemed to have specified an
Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Pro Rata Share of
the Loans, and if no timely notice of a continuation is provided by the relevant
Borrower, the Administrative Agent shall notify each Lender of the details of
any continuation as described in Section 2.02(a). In the case of each Borrowing,
each

 

Senior Subordinated Term Loan Agreement

39



--------------------------------------------------------------------------------

Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 p.m. (noon) on the Business Day specified in
the applicable Committed Loan Notice. On and after the Effective Date, upon
satisfaction of the applicable conditions set forth in Section 4.02, the
Administrative Agent shall make all funds so received available to the relevant
Borrower in like funds as received by the Administrative Agent by wire transfer
of such funds in accordance with instructions provided to the Administrative
Agent by such Borrower.

(c) Except as otherwise provided herein, a Loan may be continued only on the
last day of an Interest Period unless the relevant Borrower pays the amount due,
if any, under Section 3.05 in connection therewith.

(d) The Administrative Agent shall promptly notify the relevant Borrower and the
Appropriate Lenders of the interest rate applicable to any Interest Period upon
determination of such interest rate. The determination of EURIBOR by the
Administrative Agent shall be conclusive in the absence of manifest error.

(e) After giving effect to all Borrowings and all continuations of Loans, there
shall not be more than five (5) Interest Periods in effect with respect to the
Loans.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

SECTION 2.03. [Reserved]

SECTION 2.04. [Reserved]

SECTION 2.05. Optional Prepayments. (a) Any Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
made to such Borrower, in each case, in whole or in part without premium or
penalty; provided that (i) such notice must be received by the Administrative
Agent not later than 12:00 p.m. (noon) three (3) Business Days prior to any date
of prepayment the Loans; and (ii) any prepayment shall be in a principal amount
of €5,000,000 or a whole multiple of €1,000,000 in excess thereof or, if less,
the entire principal amount thereof then outstanding. Each such notice shall
specify the date and amount of such prepayment. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by a Borrower, such Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the Loans pursuant to this Section 2.05(a) shall be applied to the
Facility as the relevant Borrower may direct in its sole discretion. Each
prepayment made by a Borrower in respect of the Facility shall be paid to the
Administrative Agent for the account of (and to be promptly disbursed to) the
Appropriate Lenders in accordance with their respective Pro Rata Shares.

(b) Notwithstanding anything to the contrary contained in this Agreement, any
relevant Borrower may rescind any notice of prepayment under Section 2.05(a) if
such prepayment would have resulted from a refinancing of the entire Facility,
which refinancing shall not be consummated or shall otherwise be delayed.

 

Senior Subordinated Term Loan Agreement

40



--------------------------------------------------------------------------------

SECTION 2.06. Termination or Reduction of Commitments. (a) Optional. The BV
Borrower may, upon written notice to the Administrative Agent, terminate all or
any portion of the unused Commitments; provided that (i) any such notice shall
be received by the Administrative Agent three (3) Business Days prior to the
date of termination or reduction, and (ii) any such partial reduction shall be
in an aggregate amount (A) of €1,000,000 or any whole multiple of €100,000 in
excess thereof or (B) equal to the entire remaining amount of the Commitments.
Notwithstanding the foregoing, the BV Borrower may rescind or postpone any
notice of termination of the Commitments if such termination would have resulted
from a refinancing of the Facility, which refinancing shall not be consummated
or otherwise shall be delayed.

(b) Mandatory. The Commitment of each Lender shall be automatically and
permanently reduced to $0 at 5:00 p.m. on Effective Day upon the funding of the
Loans.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused Commitments under this Section 2.06. Upon any reduction of
unused Commitments, the Commitment of each Lender shall be reduced by such
Lender’s Pro Rata Share of the amount by which such Commitments are reduced
(other than the termination of the Commitment of any Lender as provided in
Section 3.07). All commitment fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid to the Appropriate
Lenders on the effective date of such termination.

SECTION 2.07. Repayment of Loans. The Borrowers shall repay to the
Administrative Agent for the ratable account of the Lenders the aggregate
outstanding principal amount of the Loans on the Maturity Date.

SECTION 2.08. Interest. (a) Subject to the provisions of Section 2.08(b), the
Loans shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to EURIBOR for such Interest Period
plus the Applicable Margin.

(b) The BV Borrower shall pay interest on the unpaid principal amount of the
Loans owing to each Lender in Euro from the date of the Borrowing until such
principal amount shall be paid in full for each Interest Period at the end of
each Interest Period at a rate per annum equal to EURIBOR for such Interest
Period, plus the Applicable Margin, plus Mandatory Costs, if any.

(c) While any Event of Default set forth in Section 8.01(a) exists, each
Borrower shall pay interest on the principal amount of all of its outstanding
Obligations hereunder at a fluctuating interest rate per annum at all times
equal to the Default Rate (plus Mandatory Costs, if any) to the fullest extent
permitted by applicable Laws. Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

(d) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

SECTION 2.09. Fees. The Borrowers shall pay or cause to be paid to the Agents
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever (except as expressly agreed
between the Borrowers and the applicable Agent).

 

Senior Subordinated Term Loan Agreement

41



--------------------------------------------------------------------------------

SECTION 2.10. Computation of Interest and Fees. All computations of fees and
interest shall be made on the basis of a three hundred and sixty (360) day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a three hundred and sixty-five
(365) day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

SECTION 2.11. Evidence of Indebtedness. (a) The Loans made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and
evidenced by one or more entries in the Register maintained by the
Administrative Agent, acting solely for purposes of Treasury Regulation
Section 5f.103-1(c), as agent for the Borrowers, in each case in the ordinary
course of business. The accounts or records maintained by the Administrative
Agent and each Lender shall be prima facie evidence absent manifest error of the
amount of the Loans made by the Lenders to the Borrowers and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrowers hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through the Administrative
Agent, the relevant Borrowers shall execute and deliver to such Lender (through
the Administrative Agent) a Promissory Note payable to such Lender, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Promissory Note and endorse thereon the date,
amount and maturity of its Loans and payments with respect thereto. Each
Borrower and each Lender agrees from time to time after the occurrence and
during the continuance of an Event of Default under Section 8.01(e) or
Section 8.01(f) to execute and deliver to the Administrative Agent all such
Promissory Notes or other promissory notes and other instruments and documents
as the Administrative Agent shall reasonably request to evidence and confirm the
respective interests and obligations of the Lenders after giving effect to any
exchange of Lenders’ interests pursuant to arrangements relating thereto among
the Lenders, and each Lender agrees to surrender any Promissory Notes or other
promissory notes originally received by it in connection with its Loans
hereunder to the Administrative Agent against delivery of any Promissory Notes
or other promissory notes so executed and delivered.

(b) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrowers to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrowers under this Agreement and
the other Loan Documents.

SECTION 2.12. Payments Generally. (a) All payments to be made by the Borrowers
shall be made without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder with respect to principal and interest on
Loans shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Euros and in same day funds not later than 2:00
p.m. (London time) on the dates specified herein. If, for any reason, any
Borrower is prohibited by any Law from making any required payment hereunder in
Euros, such Borrower shall make such payment in Dollars in the Dollar Amount of
the Euro payment amount. The

 

Senior Subordinated Term Loan Agreement

42



--------------------------------------------------------------------------------

Administrative Agent will promptly distribute to each Lender its Pro Rata Share
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 4:00 p.m. shall be deemed received on the next
succeeding Business Day in the Administrative Agent’s sole discretion and any
applicable interest or fee shall continue to accrue to the extent applicable.

(b) If any payment to be made by any Borrower shall come due on a day other than
a Business Day in relation to such Borrower, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be; provided that, if such extension
would cause payment of interest on or principal of the Loans to be made in the
next succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.

(c) Unless any Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that such Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that such Borrower or
such Lender, as the case may be, has timely made such payment and may (but shall
not be so required to), in reliance thereon, make available a corresponding
amount to the Person entitled thereto. If and to the extent that such payment
was not in fact made to the Administrative Agent in immediately available funds,
then:

(i) if any Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in immediately available funds, together
with interest thereon in respect of each day from and including the date such
amount was made available by the Administrative Agent to such Lender to the date
such amount is repaid to the Administrative Agent in immediately available funds
at the applicable Federal Funds Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in immediately
available funds, together with interest thereon for the period from the date
such amount was made available by the Administrative Agent to the relevant
Borrower to the date such amount is recovered by the Administrative Agent (the
“Compensation Period”) at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect. When such Lender makes payment to the
Administrative Agent (together with all accrued interest thereon), then such
payment amount (excluding the amount of any interest which may have accrued and
been paid in respect of such late payment) shall constitute such Lender’s Loan
included in the applicable Borrowing. If such Lender does not pay such amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent may make a demand therefor upon the relevant Borrower, and the relevant
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or any Borrower may have
against any Lender as a result of any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or any relevant Borrower with
respect to any amount owing under this Section 2.12(c) shall be conclusive,
absent manifest error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the relevant Borrower by the
Administrative Agent because the conditions to the applicable Loan set forth in
Article 4 are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

Senior Subordinated Term Loan Agreement

43



--------------------------------------------------------------------------------

(e) The obligations of the Lenders hereunder to make Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the Outstanding Amount of all
Loans outstanding at such time.

SECTION 2.13. Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Loans made by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them as shall be necessary to cause such
purchasing Lender to share the excess payment in respect of such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 12.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. Each Borrower
agrees that any Lender so purchasing a participation from another Lender may, to
the fullest extent permitted by Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 12.09) with respect to
such participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14. [Reserved]

SECTION 2.15. [Reserved]

 

Senior Subordinated Term Loan Agreement

44



--------------------------------------------------------------------------------

SECTION 2.16. Currency Equivalents. The Administrative Agent shall determine the
Dollar Amount of each Loan (i) as of the date of any Borrowing, and
(ii) otherwise, (A) as of the first day of each Interest Period applicable
thereto and (B) as of the end of each fiscal quarter of the relevant Borrower,
and shall promptly notify such Borrower and the Lenders of each Dollar Amount so
determined by it. Each such determination shall be based on the Exchange Rate
(x) on the date of the related Borrowing Request for purposes of the initial
such determination for any Loan and (y) on the fourth Business Day prior to the
dates as of which such Dollar Amount is to be determined, for purposes of any
subsequent determination.

ARTICLE 3

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

SECTION 3.01. Taxes. (a) Except as provided in this Section 3.01, any and all
payments by any Borrower to or for the account of any Agent or any Lender under
any Loan Document shall be made free and clear of and without deduction for any
and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and all liabilities
(including additions to tax, penalties and interest) with respect thereto,
excluding, in the case of each Agent and each Lender, (i) taxes imposed on or
measured by its net income and franchise (and similar) taxes imposed on it in
lieu of net income taxes, by the United States and the jurisdiction (or any
political subdivision thereof) under the Laws of which such Agent or such
Lender, as the case may be, is organized or in which its principal office is
located or in the case of any Lender, in which its Lending Office is located,
and (ii) any branch profits tax imposed by the United States, and all
liabilities (including additions to tax, penalties and interest) with respect
thereto (all such non-excluded taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges, and liabilities being
hereinafter referred to as “Taxes”). If any Borrower shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to any Agent or any Lender, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions been made, (ii) such Borrower shall make such deductions,
(iii) such Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable Laws, and (iv) within
thirty (30) days after the date of such payment, such Borrower shall furnish to
such Agent or Lender (as the case may be) the original or a certified copy of a
receipt evidencing payment thereof to the extent such a receipt is issued
therefor, or other written proof of payment thereof that is reasonably
satisfactory to the Administrative Agent; provided that no Borrower shall be
obligated to make any such payment to any Agent or any Lender (as the case may
be) in respect of penalties, interest and other liabilities attributable to
Taxes or Other Taxes if and to the extent that such penalties, interest and
other liabilities are attributable to the gross negligence or willful misconduct
of such Agent or such Lender (as the case may be); provided further that if any
Borrower reasonably believes that such taxes were not correctly or legally
asserted by any Agent or Any Lender, such Agent or such Lender, as the case may
be, will use reasonable efforts to cooperate with the Borrowers to obtain a
refund of such taxes so long as such efforts would not, in the sole
determination of the Agent or such Lender (as the case may be) result in any
additional costs, expenses or risks or be otherwise disadvantageous to it.

(b) In addition, each Borrower agrees to pay any and all present or future
stamp, court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).

 

Senior Subordinated Term Loan Agreement

45



--------------------------------------------------------------------------------

(c) Each Borrower agrees to indemnify each Agent and each Lender for (i) the
full amount of Taxes and Other Taxes(including any Taxes or Other Taxes imposed
or asserted by any jurisdiction on amounts payable under this Section 3.01) paid
by such Agent and such Lender, and (ii) any liability (including additions to
tax, penalties, interest and expenses) arising therefrom or with respect
thereto, in each case whether or not such Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that such Agent or Lender, as the case may be, provides such Borrower with a
written statement thereof setting forth in reasonable detail the basis and
calculation of such amounts. Payment under this Section 3.01(c) shall be made
within thirty (30) days after the date such Lender or such Agent makes a written
demand therefor. Notwithstanding anything contained in this Section 3.01 to the
contrary, the Borrowers shall be under no obligation to any Agent or any Lender
with respect to any additional amounts described in subsections (a), (b) and
(c) of this Section 3.01 to the extent incurred prior to the one
hundred-eightieth (180th) day preceding the date on which the Borrowers received
notice by such Agent or such Lender of such additional amounts, unless the
requirement resulting in such additional amounts becomes effective during such
180 day period and retroactively applies to a date occurring prior to such 180
day period, in which case the Borrowers shall be responsible for all such
additional amounts described in subsections (a), (b) and (c) of this
Section 3.01 from and after such date of effectiveness.

(d) No Borrower shall be required pursuant to this Section 3.01 to pay any
additional amount to, or to indemnify, any Lender or Agent, as the case may be,
to the extent that such Lender or such Agent becomes subject to Taxes subsequent
to the Effective Date (or, if later, the date such Lender or Agent becomes a
party to this Agreement) as a result of a change in the place of organization of
such Lender or Agent or a change in the Lending Office of such Lender, except to
the extent that any such change is requested or required in writing by any
Borrower (and provided that nothing in this clause (d) shall be construed as
relieving any Borrower from any obligation to make such payments or
indemnification in the event of a change in Lending Office or place of
organization that precedes a change in Law to the extent such Taxes result from
a change in Law).

(e) If a Lender or an Agent is subject to United States withholding tax at a
rate in excess of zero percent at the time such Lender or such Agent, as the
case may be, first becomes a party to this Agreement, withholding tax at such
rate (or at a lesser rate to which such Lender or Agent is entitled under an
applicable treaty) at such time shall be considered excluded from Taxes;
provided that, if at the date of the Assignment and Assumption pursuant to which
a Lender becomes a party to this Agreement, the Lender assignor was entitled to
payments under clause (a) of this Section 3.01 in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. Any Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the BV Borrower is
located or any treaty to which the Netherlands is a party, with respect to
payments under this Agreement shall deliver to the BV Borrower (with a copy to
the appropriate Agent), at the reasonable written request of the BV Borrower,
such properly completed and executed documentation prescribed by applicable law
as will permit such payments to be made without withholding or at a reduced
rate; provided that such Lender is legally entitled to complete, execute and
deliver such documentation and in such Lender’s judgment such completion,
execution or delivery would not materially prejudice the legal position of such
Lender; and provided further, that if any form or document referred to in this
Section 3.01 requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by the relevant taxing authority, that the applicable Lender or Agent considers
to be confidential, such Lender or Agent shall give notice thereof to the BV
Borrower and shall not be obligated to include in such form or document such
confidential information.

 

Senior Subordinated Term Loan Agreement

46



--------------------------------------------------------------------------------

(f) If any Lender or Agent shall become aware that it is entitled to receive a
refund in respect of amounts paid by any Borrower pursuant to this Section 3.01,
which refund in the good faith judgment of such Lender or Agent is allocable to
such payment, it shall promptly notify such Borrower of the availability of such
refund and shall, within thirty (30) days thereafter, apply for such refund;
provided that in the sole judgment of the Lender or Agent, applying for such
refund would not cause such Person to suffer any material economic, legal or
regulatory disadvantage. If any Lender or Agent receives a refund in respect of
any Taxes or Other Taxes as to which indemnification or additional amounts have
been paid to it by any Borrower pursuant to this Section 3.01, it shall promptly
remit such refund (including any interest included in such refund) to such
Borrower (to the extent that it determines that it can do so without prejudice
to the retention of the refund), net of all reasonable out-of-pocket expenses of
the Lender or Agent, as the case may be; provided that such Borrower, upon the
request of the Lender or Agent, as the case may be, agrees promptly to return
such refund to such party in the event such party is required to repay such
refund to the relevant taxing authority. Such Lender or Agent, as the case may
be, shall, at such Borrower’s request, provide such Borrower with a copy of any
notice of assessment or other evidence of the requirement to repay such refund
received from the relevant taxing authority (provided that such Lender or Agent
may delete any information therein that such Lender or Agent deems
confidential). Nothing herein contained shall interfere with the right of a
Lender or Agent to arrange its tax affairs in whatever manner it thinks fit nor
oblige any Lender or Agent to claim any tax refund or to disclose any
information relating to its tax affairs or any computations in respect thereof
or require any Lender or Agent to do anything that would prejudice its ability
to benefit from any other refunds, credits, reliefs, remissions or repayments to
which it may be entitled.

(g) Each Lender agrees that, upon the occurrence of any event giving rise to the
operation of Section 3.01(a) or Section 3.01(c) with respect to such Lender it
will, if requested by the relevant Borrower, use commercially reasonable efforts
(subject to such Lender’s overall internal policies of general application and
legal and regulatory restrictions) to avoid the consequences of such event,
including to designate another Lending Office for any Loan affected by such
event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.01(g) shall affect or postpone any of the
Obligations of any Borrower or the rights of the Lender pursuant to
Section 3.01(a) and Section 3.01(c).

SECTION 3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund the
Loans, or to determine or charge interest rates based upon EURIBOR, then, on
notice thereof by such Lender to the Borrowers through the Administrative Agent,
any obligation of such Lender to make Loans shall be suspended until such Lender
notifies the Administrative Agent and the Borrowers that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
each such Borrower (i) may revoke any pending request for a Borrowing or
continuation of Loans, as the case may be, or (ii) shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay, or convert such Loans
to bear interest at a rate determined in accordance with Section 3.03(a), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Loans to such day, or immediately, if such Lender may
not lawfully continue to maintain such Loans. Upon any such prepayment, each
such Borrower shall also pay accrued interest on the amount so prepaid. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.

SECTION 3.03. Inability to Determine Rates. If no Reference Bank furnishes
timely information to the Administrative Agent for determining EURIBOR, the
Required Lenders determine that for any reason adequate and reasonable means do
not exist for determining EURIBOR for any requested

 

Senior Subordinated Term Loan Agreement

47



--------------------------------------------------------------------------------

Interest Period with respect to a proposed Loan, or that EURIBOR for any
requested Interest Period with respect to a proposed Loan does not adequately
and fairly reflect the cost to such Lenders of funding such Loan, or that Euro
deposits are not being offered to banks in the European Interbank Market for the
applicable amount and the Interest Period of such Loan, the Administrative Agent
will promptly so notify each Borrower and each Lender that:

(a) the rate of interest on each Lender’s share of Loan for the Interest Period
shall be the rate per annum which is the sum of:

(i) the Applicable Margin plus;

(ii) the rate notified to the Administrative Agent and each Borrower by such
Lender in a certificate (which sets out the details of the computation of the
relevant rate and shall be prima facie non-binding evidence of the same) as soon
as practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be the rate that expresses, as a percentage rate per
annum, the cost to such Lender of funding such Loan from whatever source it may
reasonably select plus;

(iii) Mandatory Cost, if any; or

(b) if the Administrative Agent or any Borrower so requires:

(i) the Administrative Agent and the Borrower shall enter into negotiations (for
a period of not more than thirty (30) days) with a view to agreeing on a
substitute basis for determining the interest rate; and

(ii) any substitute basis agreed upon pursuant to clause (i) above shall, with
the prior consent of all the Lenders and each Borrower, be binding on all such
parties hereto.

SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Loans. (a) If any Lender reasonably determines in good faith that as a result of
the introduction of or any change in or in the interpretation of any Law, in
each case after the date hereof, or such Lender’s compliance therewith, there
shall be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining the Loans, or a reduction in the amount received or
receivable by such Lender in connection with the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) taxes (as to which Section 3.01 shall govern), (ii) changes
in the basis of taxation of overall net income or overall gross income
(including branch profits), and franchise (and similar) taxes imposed in lieu of
net income taxes, by the United States or any foreign jurisdiction or any
political subdivision of either thereof under the Laws of which such Lender is
organized or maintains a Lending Office and (iii) reserve requirements
contemplated by Section 3.04(c), then from time to time each such Borrower
(A) may revoke any pending request for a Borrowing or continuation of the Loans
or (B) within thirty (30) days after written demand by such Lender setting forth
in reasonable detail such increased costs or reduction (with a copy of such
demand to the Administrative Agent given in accordance with Section 3.06), the
relevant Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for such increased cost or reduction.

(b) If any Lender reasonably determines in good faith that the introduction of
any Law regarding capital adequacy or any change therein or in the
interpretation thereof, in each case after the date hereof, or compliance by
such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to

 

Senior Subordinated Term Loan Agreement

48



--------------------------------------------------------------------------------

capital adequacy and such Lender’s desired return on capital), then from time to
time (i) each such Borrower may revoke any pending request for a Borrowing or
continuation of the Loans or (ii) within thirty (30) days after written demand
by such Lender setting forth in reasonable detail the charge and the calculation
of such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the relevant Borrower shall pay to
such Lender such additional amounts as will compensate such Lender for such
reduction.

(c) Each Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive in the absence of manifest error), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error) which in each case shall be due and payable on each date on which
interest is payable on such Loan; provided such Borrower shall have received at
least thirty (30) days’ prior notice (with a copy to the Administrative Agent)
of such additional interest or cost from such Lender. If a Lender fails to give
notice thirty (30) days prior to the relevant Interest Payment Date, such
additional interest or cost shall be due and payable thirty (30) days from
receipt of such notice.

(d) No Borrower shall be required to compensate a Lender pursuant to
Section 3.04(a), Section 3.04(b) or Section 3.04(c) for any such increased cost
or reduction incurred more than ninety (90) days prior to the date that such
Lender demands, or notifies such Borrower of its intention to demand,
compensation therefor; provided that, if the circumstance giving rise to such
increased cost or reduction is retroactive, then such 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the relevant Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided further that nothing in
this Section 3.04(e) shall affect or postpone any of the Obligations of any
Borrower or the rights of such Lender pursuant to Section 3.04(a),
Section 3.04(b), Section 3.04(c) or Section 3.04(d).

SECTION 3.05. Funding Losses. Upon demand of any Lender from time to time, each
Borrower shall promptly compensate such Lender for and hold such Lender harmless
from any loss, cost or expense incurred by it as a result of:

(a) any continuation, payment or prepayment of any Loan on a day other than the
last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, or continue any Loan on the date or in
the amount notified by such Borrower; including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.

 

Senior Subordinated Term Loan Agreement

49



--------------------------------------------------------------------------------

For purposes of calculating amounts payable by a Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Loan made by
it at EURIBOR for such Loan by a matching deposit or other borrowing in the
European Interbank Market for a comparable amount and for a comparable period,
whether or not such Loan was in fact so funded.

SECTION 3.06. Matters Applicable to Requests for Compensation. (a) Any Agent or
any Lender claiming compensation under this Article 3 shall deliver a
certificate to the applicable Borrower setting forth in reasonable detail the
additional amount or amounts to be paid to it hereunder, which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.02,
Section 3.03 or Section 3.04, no Borrower shall be required to compensate such
Lender for any amount incurred more than ninety (90) days prior to the date that
such Lender notifies the relevant Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 90-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by a Borrower under Section 3.04, such Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue the Loans from one Interest Period
to another, until the event or condition giving rise to such request ceases to
be in effect; provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.

SECTION 3.07. Replacement of Lenders Under Certain Circumstances. (a) If at any
time (x) any Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or Section 3.04 as a result of any condition
described in such Sections or any Lender ceases to make Loans as a result of any
condition described in Section 3.02 or Section 3.04, (y) any Lender becomes a
Defaulting Lender or (z) any Lender becomes a Non Consenting Lender, then such
Borrower may, on ten (10) Business Days’ prior written notice to the
Administrative Agent and such Lender, replace such Lender (in its capacity as a
Lender under the Facility) by causing such Lender to (and such Lender shall be
obligated to) assign pursuant to Section 12.07(b) (with the assignment fee to be
paid by such Borrower in such instance) all of its rights and obligations under
this Agreement (in respect of the Loans or Commitments) to one or more Eligible
Assignees; provided that (A) in the case of any Eligible Assignees in respect of
Non-Consenting Lenders, the replacement Lender shall agree to the consent,
waiver or amendment to which the Non-Consenting Lender did not agree and
(B) neither the Administrative Agent nor any Lender shall have any obligation to
any Borrower to find a replacement Lender or other such Person.

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans, and (ii) deliver any Promissory Notes
evidencing such Loans to the relevant Borrower or the Administrative Agent.
Pursuant to such Assignment and Assumption, (i) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans, (ii) all obligations of the Borrowers owing to
the assigning Lender relating to the Loans so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such assignment
and assumption and (iii) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Promissory Note or
Promissory Notes executed by the relevant Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender.

 

Senior Subordinated Term Loan Agreement

50



--------------------------------------------------------------------------------

(c) In the event that (i) the Borrowers or the Administrative Agent has
requested the Lenders to consent to a departure or waiver of any provisions of
the Loan Documents or to agree to any amendment thereto, (ii) the consent,
waiver or amendment in question requires the agreement of all affected Lenders
in accordance with the terms of Section 12.01 and (iii) the Required Lenders
have agreed to such consent, waiver or amendment, then any Lender who does not
agree to such consent, waiver or amendment shall be deemed a “Non-Consenting
Lender.”

SECTION 3.08. Survival. All of the Borrowers’ obligations under this Article 3
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

ARTICLE 4

CONDITIONS PRECEDENT

SECTION 4.01. Conditions Precedent to Obligation to Make the Loans. The
obligation of each Lender to make Loans hereunder is subject to satisfaction (or
waiver) of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or pdf electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each in form and substance reasonably
satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement by each Borrower and each Guarantor;

(ii) a Promissory Note executed by the relevant Borrower in favor of each Lender
requesting a Promissory Note, if any;

(iii) an opinion of each of (A) Kirkland & Ellis LLP, special counsel to the
Loan Parties, substantially in the form of Exhibit D-1 hereto and (B) Loyens &
Loeff N.V., Dutch counsel to the Loan Parties, substantially in the form of
Exhibit D-2 hereto;

(iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization; and

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer of such Loan Party authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party.

(b) The representations and warranties contained in Article 5 shall be true and
correct in all material respects on and as of the Effective Date.

(c) The Arrangers shall be reasonably satisfied with (x) the Airpax Purchase
Agreement (including all schedules and exhibits thereto), each in the form
most-recently delivered to the Arrangers on or prior to the date hereof and
(y) all other agreements, instruments and documents relating to the Transactions
to the extent available on or prior to the date hereof.

 

Senior Subordinated Term Loan Agreement

51



--------------------------------------------------------------------------------

(d) All fees and expenses required to be paid on or before the Effective Date
and invoiced (with reasonably supporting documentation) and delivered to the
Borrowers before the Effective Date shall have been paid in full in cash.

(e) The Administrative Agent shall have received all documentation and other
information with respect to each Loan Party required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

Notwithstanding the foregoing, in the event that the Administrative Agent and
the BV Borrower reasonably determine that any of the foregoing conditions cannot
reasonably be satisfied by the Effective Date, such conditions shall not be
required for this Agreement to become effective and the BV Borrower shall
instead deliver an undertaking, in form and substance reasonably satisfactory to
the Arrangers and certified by a Responsible Officer of the BV Borrower,
providing for the satisfaction of such conditions within a reasonable period
following the Effective Date to be mutually agreed.

SECTION 4.02. Conditions to Making of the Loans. The obligation of each Lender
to honor any Committed Loan Notice in respect of the Loans is subject to
satisfaction (or waiver) of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or pdf electronic copies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each in form and substance reasonably
satisfactory to the Administrative Agent:

(i) an executed guarantee supplement in substantially the form of Exhibit C
hereto by each Additional Guarantor;

(ii) an opinion of each of (A) Creel, Garcia-Cuellar y Muggenburg, S.C., special
Mexican counsel to the Loan Parties, substantially in the form of Exhibit D-3
hereto, (B) Pinheiro Neto Advogados, special Brazilian counsel to the Loan
Parties, substantially in the form of Exhibit D-4 hereto, (C) Bae, Kim & Lee,
special Korean counsel to the Loan Parties, substantially in the form of Exhibit
D-5 hereto, (D) O’Melveny & Myers, Tokyo Office, special Japanese counsel to the
Loan Parties, substantially in the form of Exhibit D-6 hereto and (E) Azim,
Tunku Farik & Wong, special Malaysian counsel to the Loan Parties, substantially
in the form of Exhibit D-7 hereto, each addressed to each Agent and each Lender
and each in form and substance reasonably satisfactory to the Administrative
Agent;

(iii) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Additional Guarantor is duly organized
or formed, validly existing, in good standing and qualified to engage in
business in its jurisdiction of organization; and

(iv) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Additional Guarantor
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer of such Additional Guarantor
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Additional Guarantor is a party.

 

Senior Subordinated Term Loan Agreement

52



--------------------------------------------------------------------------------

(b) The Airpax Representations and Warranties shall be true and correct.

(c) No Default or Event of Default shall have occurred and be continuing or
would result from the making of such Loans.

(d) The Administrative Agent shall have received a certificate, in form
reasonably acceptable to the Administrative Agent, from a Responsible Officer of
the BV Borrower certifying the foregoing and confirming that the Acquisition
constitutes a “Permitted Acquisition” under the terms of the Credit Agreement.

(e) The Airpax Purchase Agreement and such other agreements, instruments and
documents relating to the Acquisition shall not be altered, amended or otherwise
changed or supplemented, in each case in any material respect, or any material
condition therein waived without the prior written consent of the Arrangers (it
being agreed that the final Airpax Purchase Agreement dated June 8, 2007 as
delivered to the Arrangers is satisfactory to the Arrangers). The Acquisition
shall have been consummated in accordance with the terms of the Airpax Purchase
Agreement

(f) Since December 31, 2006, there shall not have occurred and be continuing any
Material Adverse Effect (as defined in the Airpax Purchase Agreement).

(g) After giving effect to the Loans, the BV Borrower and its Subsidiaries will
be, on a consolidated basis, Solvent.

(h) The Administrative Agent shall have received a Committed Loan Notice in
accordance with the requirements hereof.

ARTICLE 5

REPRESENTATIONS AND WARRANTIES

Each of the Borrowers represents and warrants to the Agents and the Lenders on
the Effective Date (and to the extent otherwise incorporated by reference in
this Agreement) that:

SECTION 5.01. Existence, Qualification and Power; Compliance with Laws. Each
Loan Party and each of its Restricted Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite
corporate or other applicable entity power and authority to (i) own or lease its
assets and carry on its business and (ii) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (c) is duly
qualified and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to any Borrower), (b)(i), (c), (d) or (e), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.02. Authorization; No Contravention. The (a) execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party, and (b) as of the Effective Date only, the consummation of the
Transactions to be consummated on the Effective Date (other than the
Transactions described in clause (a)), are within such Loan Party’s corporate or
other powers, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents, (ii) conflict with or result in any

 

Senior Subordinated Term Loan Agreement

53



--------------------------------------------------------------------------------

breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or constitute a default under or require any payment
(except for Indebtedness to be repaid on or prior to the Effective Date in
connection with the Transactions) to be made under (x) (A) the Credit Agreement,
the Senior Notes or the Senior Subordinated Notes or (B) any other Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law
(including, without limitation, Regulation X issued by the FRB); except with
respect to any conflict, breach, contravention, default, payment (but not
creation of Liens) or violation referred to in clause (ii) or clause (iii), to
the extent that such conflict, breach, contravention, default, payment or
violation could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.03. Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by any Loan Party of
this Agreement or any other Loan Document or (b) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents except
for (i) the approvals, consents, exemptions, authorizations, actions, notices
and filings which have been duly obtained, taken, given or made and are in full
force and effect and (ii) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.04. Binding Effect. This Agreement and each other Loan Document has
been duly executed and delivered by each Loan Party that is party thereto. This
Agreement and each other Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is a party thereto, enforceable against such
Loan Party in accordance with its terms, except as such enforceability may be
limited by bankruptcy insolvency, reorganization, receivership, moratorium or
other Laws affecting creditors’ rights generally and by general principles of
equity (regardless of whether enforcement is sought in equity or at law).

SECTION 5.05. Financial Statements; No Material Adverse Effect. (a) Since
December 31, 2006, there has been no material adverse change in, or event or
condition, either individually or in the aggregate, that has had or could
reasonably be expected to have a material adverse effect on the business,
operations, assets, financial condition or operating results of the BV Borrower
and its Restricted Subsidiaries, taken as a whole.

(b) The forecasts of consolidated balance sheet, income statement and cash flow
statement of the BV Borrower and its Subsidiaries for each fiscal year ending
after the Effective Date until the seventh anniversary of the Effective Date,
copies of which have been furnished to the Administrative Agent and the Initial
Lenders prior to the Effective Date, have been prepared in good faith based upon
assumptions believed to be reasonable at the time made in light of the
conditions existing at the time of preparation of such forecasts and
represented, at the time of preparation, the BV Borrower’s reasonable estimate
of its future financial performance, it being understood that (i) such
forecasts, as to future events, are not to be viewed as facts, that actual
results during the period or periods covered by any such forecasts may differ
significantly from the forecasted results and that such differences may be
material and that such forecasts are not a guarantee of financial performance
and (ii) no representation is made with respect to information of a general
economic or general industry nature.

SECTION 5.06. Litigation. Except as disclosed on Schedule 5.06 (the “Disclosed
Litigation”), there are no actions, suits, proceedings, claims or disputes
pending or, to the actual knowledge of any Responsible Officer of any Borrower,
threatened in writing, at law, in equity, in arbitration or before any

 

Senior Subordinated Term Loan Agreement

54



--------------------------------------------------------------------------------

Governmental Authority, by or against any Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to restrain or
contest entry into or performance under this Agreement or any other Loan
Document or the consummation of the Transactions or (b) either individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect, and there has been no materially adverse change in the status, or
financial effect on any Loan Party or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 5.06 hereto.

SECTION 5.07. Ownership of Property; Liens. Each Loan Party and each of its
Subsidiaries, as applicable, has good record and marketable title in fee simple
to, or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for Permitted Encumbrances and such
minor defects in title that do not materially interfere with its ability to
conduct its business or to utilize such assets for their intended purposes and
Liens permitted by Section 7.06 and except where the failure to have such title
or other property interests described above could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

SECTION 5.08. Environmental Compliance.

(a) There are no actions, suits, proceedings, demands or claims alleging
potential liability or responsibility for violation of, or liability under, any
Environmental Law received by, and relating to businesses, operations or
properties of, any Loan Party or its Subsidiaries that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) none of the properties currently or, to the actual knowledge of any
Responsible Officer of any Borrower, formerly owned, leased or operated by any
Loan Party or any of its Subsidiaries, or, to the actual knowledge of any
Responsible Officer of any Borrower, to which any Loan Party or any of its
Subsidiaries sent any Hazardous Materials for disposal, is listed on the NPL or
on the CERCLIS or any analogous foreign, state or local list; (ii) there are no
and, to the actual knowledge of any Responsible Officer of any Borrower, never
have been any underground or aboveground storage tanks or any surface
impoundments, septic tanks, pits, sumps or lagoons in which Hazardous Materials
are being or have been discharged, treated, stored or disposed on, at or under
any property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to its actual knowledge, on, at or under any property formerly
owned, leased or operated by any Loan Party or any of its Subsidiaries during or
prior to the period of such ownership or operation; (iii) there is no asbestos
or asbestos-containing material on or at any property currently owned or
operated by any Loan Party or any of its Subsidiaries; and (iv) Hazardous
Materials have not been released, discharged or disposed of on, at or under any
property currently or to the actual knowledge of any Responsible Officer of any
Borrower formerly owned or operated by any Loan Party or any of its
Subsidiaries, except for such releases, discharges or disposal that were in
compliance with Environmental Laws.

(c) The Material Real Properties do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute or constituted a violation of,
(ii) require response or remedial action under, or (iii) could result in a
Borrower incurring liability under Environmental Laws, which violations, actions
and liabilities, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

(d) None of the Loan Parties or any of their respective Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the

 

Senior Subordinated Term Loan Agreement

55



--------------------------------------------------------------------------------

order of any Governmental Authority or the requirements of any Environmental Law
except for any such investigation or assessment or remedial or response action
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

(e) No Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or formerly owned or operated by
any Loan Party or any of its Subsidiaries have been disposed of by or on behalf
of any Loan Party or any of its Subsidiaries in a manner that could not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

This Section 5.08 sets forth the sole and exclusive representations and
warranties of the Loan Parties with respect to environmental, health or safety
matters.

SECTION 5.09. Taxes. The Loan Parties have filed all Federal and state income
and other material tax returns and reports required to be filed (after giving
effect to permitted extension periods), and have paid all Federal and state
income and other material taxes, assessments, fees and other governmental
charges levied or imposed upon them or their properties, income or assets
otherwise due and payable, except those (a) which are not overdue by more than
sixty (60) days or (b) which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP or the equivalent accounting principles in the
relevant local jurisdiction or (c) with respect to which the failure to make
such filing or payment could not reasonably be expected to have a Material
Adverse Effect.

SECTION 5.10. ERISA Compliance. (a) Except as could not reasonably be expected
to have a Material Adverse Effect, (i) each Pension Plan is in compliance in all
material respects with the applicable provisions of ERISA and the Code; and
(ii) each Pension Plan that is intended to qualify under Section 401(a) of the
Code has either received a favorable determination letter from the IRS or an
application for such a letter has been or will be submitted to the IRS within
the applicable required time period with respect thereto and, to the knowledge
of any Borrower, nothing has occurred which could reasonably be expected to
prevent, or cause the loss of, such qualification.

(b) Except as set forth on Schedule 5.10(b), there are no pending or, to the
knowledge of any Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Pension Plan that could
reasonably be expected to have a Material Adverse Effect. To the knowledge of
any Borrower, there has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Pension Plan that has
resulted or could reasonably be expected to result in a Material Adverse Effect.

(c) Except as set forth on Schedule 5.10(c), (i) no ERISA Event has occurred or
is reasonably expected to occur; (ii) no Pension Plan has an “accumulated
funding deficiency” (as defined in Section 412 of the Code), whether or not
waived, and no application for a waiver of the minimum funding standard has been
filed with respect to any Pension Plan; (iii) none of the Borrowers or any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums not yet
due or premiums due and not yet delinquent under Section 4007 of ERISA);
(iv) none of the Borrowers or any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) none of the Borrowers or any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect
to each of the foregoing clauses of this Section 5.10(c), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 

Senior Subordinated Term Loan Agreement

56



--------------------------------------------------------------------------------

SECTION 5.11. Margin Regulations; Investment Company Act. (a) No proceeds of any
Borrowings will be used to purchase or carry any margin stock or to extend
credit to others for the purpose of purchasing or carrying any margin stock in
violation of Regulation U issued by the FRB.

(b) None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940. Neither the making of any Loans, nor the
application of the proceeds or repayment thereof by the Borrowers, nor the
consummation of the other transactions contemplated by the Related Documents
will violate any provision of the Securities Act or any rule, regulation or
order of the SEC thereunder.

SECTION 5.12. Disclosure. To the actual knowledge of the Responsible Officers of
the Borrowers, no report, financial statement, certificate or other written
information furnished by or on behalf of any Loan Party to any Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or any other Loan Document
(as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, (i) with
respect to financial estimates, projected financial information and other
forward-looking information, each Borrower represents and warrants only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time of preparation; it being understood that such
projections, as to future events, are not to be viewed as facts, that actual
results during the period or periods covered by any such projections may differ
significantly from the projected results and that such differences may be
material and that such projections are not a guarantee of financial performance
and (ii) no representation is made with respect to information of a general
economic or general industry nature.

SECTION 5.13. Solvency. On the Effective Date after giving effect to the
Transactions to be consummated on the Effective Date, the Loan Parties, on a
consolidated basis, are Solvent.

SECTION 5.14. Compliance with Laws Generally. None of the Loan Parties or any of
their respective material properties, or the use of such material properties, is
in violation of any applicable Law, or is in default with respect to any
judgment, writ, injunction, decree or order of any Governmental Authority,
except for such violations or defaults that (a) are being contested in good
faith by appropriate proceedings or (b) individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.

SECTION 5.15. Labor Matters. Except as in the aggregate has not had and could
not reasonably be expected to have a Material Adverse Effect, there are no
strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of any Responsible Officer of any Borrower, threatened.

ARTICLE 6

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations not then due and
payable) hereunder which is accrued and payable shall remain unpaid or
unsatisfied each of the Borrowers shall, and shall (except in the case of the
covenants set forth in Section 6.01 and Section 6.02) cause each Restricted
Subsidiary to:

 

Senior Subordinated Term Loan Agreement

57



--------------------------------------------------------------------------------

SECTION 6.01. Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year, a consolidated balance sheet of the BV Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of Ernst & Young LLP or
any other independent certified public accountant of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each fiscal quarter, excluding, in each case, the fourth fiscal quarter,
a consolidated balance sheet of the BV Borrower and its Subsidiaries as at the
end of such fiscal quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal quarter and for
the portion of the fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Officer of the BV
Borrower as fairly presenting in all material respects the financial condition,
results of operations, shareholders’ equity and cash flows of the BV Borrower
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes;

(c) as soon as available, but in any event no later than ninety (90) days after
the end of each fiscal year, forecasts prepared by management of the BV
Borrower, in form reasonably satisfactory to the Administrative Agent, of
consolidated balance sheets, income statements and cash flow statements of the
BV Borrower and its Subsidiaries for the fiscal year following such fiscal year
then ended; and

(d) simultaneously with the delivery of each set of consolidated financial
statements referred to in Section 6.01(a) and Section 6.01(b) above, the related
consolidating balance sheet and the related consolidating statements of income
or operations reflecting the adjustments necessary to eliminate the accounts of
Unrestricted Subsidiaries (if any) from such consolidated financial statements.

SECTION 6.02. Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:

(a) promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which BV
Borrower or any Restricted Subsidiary filed with the SEC under Section 13 or
15(d) of the Securities Exchange Act, or with any Governmental Authority that
may be substituted therefor, or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

(b) promptly after the receipt thereof by any Loan Party or any of its
Subsidiaries, copies of each notice or other written correspondence received
from the SEC (or comparable agency in any applicable non-US jurisdiction)
concerning any material investigation or other material inquiry by such agency
regarding financial or other operational results of any Loan Party or any of its
Subsidiaries;

(c) promptly after any Borrower has notified the Administrative Agent of any
intention by such Borrower to treat the Loans and related transactions as being
a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4), a duly completed copy of IRS Form 8886 or any successor form;
and

 

Senior Subordinated Term Loan Agreement

58



--------------------------------------------------------------------------------

(d) promptly, such additional information regarding the business, legal,
financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a), Section 6.01(b),
Section 6.02(a) or Section 6.02(b) (to the extent any such documents are
included in materials otherwise filed with the SEC) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the BV Borrower posts such documents, or provides a link
thereto on the BV Borrower’s website on the Internet at the website address
listed on Schedule 12.02; or (ii) on which such documents are posted on the BV
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (A) upon the request of the Administrative Agent, the BV
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender and (B) the BV Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
of the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the BV Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery of or maintaining its copies of such documents. The BV Borrower hereby
acknowledges that (a) the Administrative Agent and/or the Arrangers will make
available to the Lenders materials and/or information provided by or on behalf
of the BV Borrower hereunder (collectively, “Borrower Materials”) by posting the
Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the BV Borrower or its securities) (each, a “Public Lender”). The BV Borrower
hereby agrees that (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the BV Borrower shall
be deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat the Borrower Materials as either publicly available information
or not material information (although it may be sensitive and proprietary) with
respect to the BV Borrower or its securities for purposes of United States
Federal and state securities laws; (y) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated
“Public Investor;” and (z) the Administrative Agent and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform designated “Private
Investor.”

SECTION 6.03. Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Default; and

(b) of any matter that has resulted or could in the reasonable judgment of any
Loan Party reasonably be expected to result in a Material Adverse Effect,
including any such matter arising out of or resulting from (i) breach or
non-performance of, or any default under, a Contractual Obligation of any Loan
Party or any Restricted Subsidiary, (ii) any dispute, litigation, investigation,
proceeding or suspension between any Loan Party or any Subsidiary and any
Governmental Authority, (iii) the commencement of, or any material adverse
development in, any litigation or proceeding affecting any Loan Party or any
Subsidiary, including pursuant to any applicable Environmental Laws or the
assertion or occurrence of any alleged noncompliance by any Loan Party or as any
of its Subsidiaries with any Environmental Law or Environmental Permit, or
(iv) the occurrence of any ERISA Event.

 

Senior Subordinated Term Loan Agreement

59



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the BV Borrower (x) that such notice is
being delivered pursuant to Section 6.03(a) or Section 6.03(b) (as applicable)
and (y) setting forth details of the occurrence referred to therein and stating
what action the BV Borrower or the applicable Loan Party has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document in respect of which such Default exists.

SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise satisfy as the
same shall become due and payable, all its obligations and liabilities except,
in each case, to the extent the failure to pay or discharge the same could not
reasonably be expected to have a Material Adverse Effect.

SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or
Section 7.08, and, in the case of any Restricted Subsidiary (other than a
Borrower) to the extent the failure to do so could not reasonably be expected to
have a Material Adverse Effect, and (b) take all reasonable action to maintain
all rights, privileges (including its good standing), permits, licenses,
Material Intellectual Property Rights and franchises necessary in the normal
conduct of its business, except (i) to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect or (ii) pursuant to
a transaction permitted by Section 7.04 or Section 7.08.

SECTION 6.06. Maintenance of Properties. Except if the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (a) maintain,
preserve and protect all of its material properties and equipment necessary in
the operation of its business in good working order, repair and condition,
ordinary wear and tear, casualty and condemnation excepted, and (b) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions thereof or thereto in accordance with prudent industry
practice or in the reasonable judgment of management.

SECTION 6.07. Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the BV
Borrower and its Restricted Subsidiaries in the same geographic locales) as are
customarily carried under similar circumstances by such other Persons.

SECTION 6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

SECTION 6.09. Books and Records. Maintain proper books of record and account (in
which full, true and correct, in all material respects, entries shall be made of
all material financial transactions and matters involving the assets and
business of the BV Borrower and the Subsidiaries) in a manner that permits the
preparation of financial statements in accordance with GAAP or the equivalent
accounting principles in the relevant local jurisdiction.

SECTION 6.10. Inspection Rights. Permit representatives and independent
contractors of the Administrative Agent to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants (so
long as an executed standard

 

Senior Subordinated Term Loan Agreement

60



--------------------------------------------------------------------------------

access letter of such independent public accountants is received from the
Administrative Agent) and to examine and make extracts from its books and
records, all at such reasonable times and as often as reasonably requested, all
at the expense of the Borrowers as provided below and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the BV Borrower and the applicable Loan Party;
provided that, excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights under this Section 6.10 and the Administrative Agent shall
not exercise such rights more often than one (1) time during any calendar year
absent the existence and continuance of an Event of Default and only at such
time shall it be at the Borrowers’ expense; provided further that when an Event
of Default has occurred and is continuing the Administrative Agent or any such
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrowers at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Borrowers the opportunity to participate in
any discussions with the Borrowers’ accountants.

SECTION 6.11. Use of Proceeds. Use the proceeds of the Loans (i) to finance the
Acquisition, (ii) to pay fees and expenses incurred in connection with the
Transactions and (iii) to provide ongoing working capital and for other general
corporate purposes of the Borrowers and their Subsidiaries.

SECTION 6.12. Certain Tax Matters. The BV Borrower will not book the Loans
through a US branch within the meaning of Treas. Reg.
Section 1.884-4(b)(1)(i)(A) and will not specifically identify the Loans as a
liability of a US trade or business within the meaning of Treas. Reg.
Section 1.884-4(b)(1)(ii).

SECTION 6.13. Limitation on Layering. The BV Borrower shall not, and shall not
permit any Guarantor to, directly or indirectly, incur any Indebtedness that is
or purports to be by its terms (or by the terms of any agreement governing such
Indebtedness) contractually subordinated or junior in right of payment to any
Senior Debt (including Acquired Debt) or Guarantor Senior Debt (including
Acquired Debt) of the BV Borrower or such other Guarantor, as the case may be,
unless such Indebtedness is either:

(a) Senior Subordinated Indebtedness; or

(b) subordinate or junior in right of payment to the Loans or the related
Guarantee, as the case may be.

For purposes of the foregoing, no Indebtedness will be deemed to be subordinated
or junior in right of payment to any other Indebtedness of the Borrowers or any
Guarantor, as applicable, solely by reason of any Liens or Guarantees arising or
created in respect thereof or by virtue of the fact that the holders of any
secured Indebtedness have entered into intercreditor agreements giving one or
more of such holders priority over the other holders in the collateral held by
them.

SECTION 6.14. Additional Guarantees. On or after the Effective Date, the BV
Borrower shall cause (a) each of its Domestic Subsidiaries or Material Foreign
Subsidiaries (other than an Unrestricted Subsidiary) that incurs Indebtedness in
excess of $10,000,000 (other than Indebtedness permitted to be incurred pursuant
to clause (v), (vi), (vii), (viii), (ix), (x), (xv) or (xviii) of
Section 7.03(b)) and (b) each Restricted Subsidiary that guarantees any
Indebtedness of the BV Borrower or any of the Guarantors, in each case, within
10 Business Days of such incurrence of any such Indebtedness or guarantee of
such Indebtedness, to execute and deliver to the Administrative Agent a
guarantee supplement pursuant to which such Restricted Subsidiary will
unconditionally Guarantee, on a joint and several basis, the full and prompt
payment of the principal of, premium, if any and interest on the Loans and all
other Obligations under this Agreement on the same terms and conditions as those
set forth in this Agreement.

 

Senior Subordinated Term Loan Agreement

61



--------------------------------------------------------------------------------

Each Guarantee will be limited to an amount not to exceed the maximum amount
that can be guaranteed by that Restricted Subsidiary without rendering the
Guarantee, as it relates to such Restricted Subsidiary, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer or
similar laws affecting the rights of creditors generally.

Each Guarantee shall be released in accordance with the provisions of this
Agreement described under Article Ten. The form of such guarantee supplement is
attached hereto as Exhibit C hereto.

SECTION 6.15. Post-Closing Matters. Deliver to the Administrative Agent on or
before the date that is thirty (30) days after the Effective Date (or such
longer period, up to an additional thirty (30) days, as may granted in the sole
discretion of the Administrative Agent) (i) an executed guarantee supplement in
substantially the form of Exhibit C hereto by Sensata Technologies Holland B.V.;
(ii) an opinion of Loyens & Loeff N.V., Dutch counsel to Sensata Technologies
Holland B.V., substantially in the form of Exhibit D-2 and covering Sensata
Technologies Holland B.V.; (iii) such documents and certifications as the
Administrative Agent may reasonably require to evidence that Sensata
Technologies Holland B.V. is duly organized or formed, validly existing, in good
standing and qualified to engage in business in its jurisdiction of
organization; and (iv) such certificates of resolutions or other action,
incumbency certificates and/or other certificates of Responsible Officers of
Sensata Technologies Holland B.V. as the Administrative Agent may reasonably
require evidencing the identity, authority and capacity of each Responsible
Officer of Sensata Technologies Holland B.V. authorized to act as a Responsible
Officer in connection with this Agreement and the other Loan Documents to which
it is a party.

ARTICLE 7

NEGATIVE COVENANTS

SECTION 7.01. Restricted Payments.

(a) The BV Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(i) declare or pay any dividend or make any other distribution on account of the
BV Borrower’s or any of its Restricted Subsidiaries’ Equity Interests, including
any dividend or distribution payable in connection with any merger or
consolidation (other than (A) dividends or distributions by the BV Borrower
payable in Equity Interests (other than Disqualified Stock) of the BV Borrower
(B) dividends or distributions by a Restricted Subsidiary payable solely to the
BV Borrower or any other Restricted Subsidiary or (C), in the case of any
dividend or distribution payable on or in respect of any class or series of
securities issued by a Restricted Subsidiary other than a Wholly Owned
Subsidiary, pro rata dividends or distributions to minority stockholders of such
Restricted Subsidiary (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation) provided that the BV
Borrower or a Restricted Subsidiary receives at least its pro rata share of such
dividend or distribution in accordance with its Equity Interests in such class
or series of securities);

(ii) purchase, redeem or otherwise acquire or retire for value any Equity
Interests of the BV Borrower or any direct or indirect parent entity of the BV
Borrower held by any Person (other than by a Restricted Subsidiary), including
in connection with any merger or consolidation;

(iii) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value, in each case prior to any scheduled repayment,
sinking fund payment or maturity, any Subordinated Indebtedness (other than
(x) Indebtedness permitted under Sections

 

Senior Subordinated Term Loan Agreement

62



--------------------------------------------------------------------------------

7.03(b)(vii) and (viii) or (y) the purchase, repurchase or other acquisition or
retirement of Subordinated Indebtedness purchased in anticipation of satisfying
a sinking fund obligation, principal installment or final maturity, in each case
due within one year of the date of purchase, repurchase, acquisition or
retirement); or

(iv) make any Restricted Investment (all such payments and other actions set
forth in these clauses (i) through (iv) being collectively referred to as
“Restricted Payments”).

(b) Section 7.01(a) shall not apply if, at the time of and after giving effect
to such Restricted Payment:

(i) no Default or Event of Default has occurred and is continuing or would occur
as a consequence of such Restricted Payment;

(ii) the BV Borrower would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 7.03(a); and

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the BV Borrower and the Restricted Subsidiaries
after the date of the initial Borrowing hereunder (excluding Restricted Payments
permitted by clauses (ii), (iii), (iv), (v), (vi), (vii), (ix), (x), (xi),
(xii), (xiv) and (xv) of the next succeeding paragraph), is less than the sum,
without duplication, of

(A) 50% of the Consolidated Net Income of the BV Borrower for the period (taken
as one accounting period) from March 31, 2006 to the end of the BV Borrower’s
most recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit), plus

(B) 100% of the aggregate net cash proceeds and the fair market value, as
determined in good faith by the Board of Directors of the BV Borrower, of
property and marketable securities received by the BV Borrower after April 27,
2006 from the issue or sale of (x) Equity Interests of the BV Borrower
(including a resale of Retired Capital Stock (as defined below) but excluding
(1) cash proceeds received from the sale of Equity Interests of the BV Borrower
and, to the extent actually contributed to the BV Borrower, Equity Interests of
the BV Borrower’s direct or indirect parent corporations to members of
management, directors or consultants of the BV Borrower, any direct or indirect
parent corporation of the BV Borrower and the Subsidiaries of the BV Borrower
after April 27, 2006 to the extent such amounts have been applied to Restricted
Payments made in accordance with Section 7.01(c)(iv), (2) cash proceeds received
from the sale of Refunding Capital Stock (as defined below) to the extent such
amounts have been applied to Restricted Payments made in accordance with
Section 7.01(c)(ii), (3) Designated Preferred Stock, (4) the Cash Contribution
Amount, (5) Excluded Contributions and (6) Disqualified Stock) or (y) debt
securities of the BV Borrower that have been converted into such Equity
Interests of the BV Borrower (other than Refunding Capital Stock or Equity
Interests or convertible debt securities of the BV Borrower sold to a Restricted
Subsidiary or the BV Borrower, as the case may be, and other than Disqualified
Stock or Designated Preferred Stock or debt securities that have been converted
into Disqualified Stock or Designated Preferred Stock), plus

 

Senior Subordinated Term Loan Agreement

63



--------------------------------------------------------------------------------

(C) 100% of the aggregate amount of cash and the fair market value, as
determined in good faith by the Board of Directors of the BV Borrower, of
property and marketable securities contributed to the capital of the BV Borrower
after April 27, 2006 (other than (i) by a Restricted Subsidiary, (ii) any
Excluded Contributions, (iii) any Disqualified Stock, (iv) any Refunding Capital
Stock, (v) any Designated Preferred Stock, (vi) the Cash Contribution Amount and
(vii) cash proceeds applied to Restricted Payments made in accordance with
Section 7.01(c)(iv), plus

(D) without duplication of any amounts included in Section 7.01(c)(iv) and to
the extent not already included in Consolidated Net Income, 100% of the
aggregate amount received in cash and the fair market value, as determined in
good faith by the Board of Directors of the BV Borrower, of property and
marketable securities received after April 27, 2006 by means of (i) the sale or
other disposition (other than to the BV Borrower or a Restricted Subsidiary) of
Restricted Investments made by the BV Borrower or its Restricted Subsidiaries
and repurchases and redemptions of such Restricted Investments from the BV
Borrower or its Restricted Subsidiaries and repayments of loans or advances
which constitute Restricted Investments of the BV Borrower or its Restricted
Subsidiaries or (ii) the sale (other than to the BV Borrower or a Restricted
Subsidiary) of the Capital Stock of an Unrestricted Subsidiary or a distribution
from an Unrestricted Subsidiary (other than in each case to the extent the
Investment in such Unrestricted Subsidiary was made by a Restricted Subsidiary
pursuant to Section 7.01(c)(x) or to the extent such Investment constituted a
Permitted Investment) or a dividend from an Unrestricted Subsidiary, plus

(E) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary or the merger or consolidation of an Unrestricted
Subsidiary into the BV Borrower or a Restricted Subsidiary or the transfer of
assets of an Unrestricted Subsidiary to the BV Borrower or a Restricted
Subsidiary, the fair market value of the Investment in such Unrestricted
Subsidiary, as determined by the Board of Directors of the BV Borrower in good
faith at the time of the redesignation of such Unrestricted Subsidiary as a
Restricted Subsidiary or at the time of such merger, consolidation or transfer
of assets (other than an Unrestricted Subsidiary to the extent the Investment in
such Unrestricted Subsidiary was made by a Restricted Subsidiary pursuant to
Section 7.01(c)(x) or to the extent such Investment constituted a Permitted
Investment).

(c) The provisions in Sections 7.01(a) and (b) will not prohibit:

(i) the payment of any dividend or other distribution within 60 days after the
date of declaration thereof, if at the date of declaration such payment would
have complied with the provisions of this Agreement;

(ii) (A) the redemption, repurchase, retirement or other acquisition of any
Equity Interests of the BV Borrower or any direct or indirect parent corporation
of the BV Borrower (“Retired Capital Stock”) or Indebtedness subordinated to the
Loans in exchange for or out of the net cash proceeds of the substantially
concurrent sale (other than to a Restricted Subsidiary or the BV Borrower) of
Equity Interests of the BV Borrower or contributions to the equity capital of
the BV Borrower (in each case, other than Disqualified Stock and the Cash
Contribution Amount) (“Refunding Capital Stock”) and (B) the declaration and
payment of dividends on the Retired Capital Stock out of the net cash proceeds
of the substantially concurrent sale (other than to a Subsidiary of the BV
Borrower or to an employee stock ownership plan or any trust established by the
BV Borrower or any of its Subsidiaries) of Refunding Capital Stock;

 

Senior Subordinated Term Loan Agreement

64



--------------------------------------------------------------------------------

(iii) the redemption, repurchase or other acquisition or retirement of
Indebtedness subordinated to the Loans made by exchange for, or out of the
proceeds of the substantially concurrent sale of, new Indebtedness of the
borrower thereof which is incurred in compliance with Section 7.03 so long as
(A) the principal amount of such new Indebtedness does not exceed the principal
amount of the Indebtedness subordinated to the Loans being so redeemed,
repurchased, acquired or retired for value plus related fees and expenses and
the amount of any reasonable premium required to be paid under the terms of the
instrument governing the Indebtedness subordinated to the Loans being so
redeemed, repurchased, acquired or retired, (B) such new Indebtedness is
subordinated to the Loans and any Guarantees thereof at least to the same extent
as such Indebtedness subordinated to such Loans so redeemed, repurchased,
acquired or retired, (C) such new Indebtedness has a final scheduled maturity
date equal to or later than the final scheduled maturity date of the
Indebtedness subordinated to such Loans being so redeemed, repurchased, acquired
or retired and (D) such new Indebtedness has a Weighted Average Life to Maturity
equal to or greater than the remaining Weighted Average Life to Maturity of the
Indebtedness subordinated to such Loans being so redeemed, repurchased, acquired
or retired;

(iv) a Restricted Payment to pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the BV Borrower or
any of its direct or indirect parent corporations held by any future, present or
former employee, director or consultant of the BV Borrower, any of its
Subsidiaries or any of its direct or indirect parent corporations (or their
permitted transferees, assigns, estates or heirs) pursuant to any management
equity plan or stock option plan or any other management or employee benefit
plan, agreement or arrangement, provided, however, that the aggregate amount of
Restricted Payments made under this clause (iv) does not exceed in any calendar
year $7,500,000 (with unused amounts in any calendar year being carried over to
the two immediately succeeding calendar years); and provided, further that such
amount in any calendar year may be increased by an amount not to exceed (A) the
cash proceeds from the sale of Equity Interests (other than Disqualified Stock)
of the BV Borrower and, to the extent contributed to the BV Borrower, Equity
Interests of any of its direct or indirect parent corporations, in each case to
members of management, directors or consultants of the BV Borrower, any of its
Subsidiaries or any of its direct or indirect parent corporations that has
occurred or occurs after April 27, 2006 plus (B) the amount of any cash bonuses
otherwise payable to members of management, directors or consultants of the BV
Borrower or any of its Subsidiaries or any of its direct or indirect parent
corporations in connection with the Transactions that are foregone in return for
the receipt of Equity Interests of the BV Borrower or any of its direct or
indirect parent corporations pursuant to a deferred compensation plan of such
corporation plus (C) the cash proceeds of “key man” life insurance policies
received by the BV Borrower or its Restricted Subsidiaries after April 27, 2006
(provided, that the BV Borrower may elect to apply all or any portion of the
aggregate increase contemplated by clauses (A), (B) and (C) above in any
calendar year) less (D) the amount of any Restricted Payments previously made
pursuant to clauses (A), (B) and (C) of this clause (iv);

(v) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the BV Borrower or any Restricted Subsidiary issued or
incurred in accordance with this covenant to the extent such dividends are
included in the definition of Fixed Charges for such entity;

(vi) the declaration and payment of dividends or distributions to holders of any
class or series of Designated Preferred Stock (other than Disqualified Stock)
issued after April 27,

 

Senior Subordinated Term Loan Agreement

65



--------------------------------------------------------------------------------

2006 and the declaration and payment of dividends to any direct or indirect
parent corporation of the BV Borrower the proceeds of which will be used to fund
the payment of dividends to holders of any class or series of Designated
Preferred Stock (other than Disqualified Stock) of any direct or indirect parent
corporation of the BV Borrower issued after April 27, 2006; provided, however,
that (A) for the most recently ended four full fiscal quarters for which
internal financial statements are available immediately preceding the date of
issuance of such Designated Preferred Stock, after giving effect to such
issuance (and the payment of dividends or distributions thereon) on a pro forma
basis, the BV Borrower would have had a Fixed Charge Coverage Ratio of at least
2.0 to 1 and (B) the aggregate amount of dividends declared and paid pursuant to
this clause (vi) does not exceed the net cash proceeds actually received by the
BV Borrower from any such sale of Designated Preferred Stock (other than
Disqualified Stock) issued after April 27, 2006;

(vii) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(viii) the payment of dividends on the BV Borrower’s common stock following the
first public offering of the BV Borrower’s common stock or the common stock of
any of its direct or indirect parent corporations after April 27, 2006, of up to
6.0% per annum of the net cash proceeds received by or contributed to the BV
Borrower after the Effective Date in any such public offering, other than public
offerings with respect to the BV Borrower’s common stock registered on Form F-4
and other than any public sale constituting an Excluded Contribution;

(ix) Investments that are made with Excluded Contributions;

(x) other Restricted Payments in an aggregate amount not to exceed $75,000,000;

(xi) cash dividends or other distributions on the BV Borrower’s or any
Restricted Subsidiary’s Capital Stock used to, or the making of loans, the
proceeds of which will be used to, fund the payment of fees and expenses
incurred in connection with the Transactions or the making of the Loans, in each
case to the extent permitted (to the extent applicable) by Section 7.05;

(xii) distributions or payments of Securitization Fees and purchases of
Securitization Assets pursuant to a Securitization Repurchase Obligation in
connection with a Qualified Securitization Financing;

(xiii) the repurchase, redemption or other acquisition or retirement for value
of any Subordinated Indebtedness or Disqualified Stock pursuant to Section 7.04;
provided that an Asset Sale Offer, as applicable, has been made and all the
Loans accepted by the Lenders for repayment in connection with an Asset Sale
Offer have been repurchased, redeemed or acquired for value;

(xiv) the declaration and payment of dividends to, or the making of loans to, a
direct or indirect parent corporation of the BV Borrower in amounts required for
such Person to pay, without duplication:

(A) franchise taxes and other fees, taxes and expenses required to maintain its
corporate existence;

(B) income taxes to the extent such income taxes are attributable to the income
of the BV Borrower and the Restricted Subsidiaries and, to the extent of the

 

Senior Subordinated Term Loan Agreement

66



--------------------------------------------------------------------------------

amount actually received from the Unrestricted Subsidiaries, in amounts required
to pay such taxes to the extent attributable to the income of the Unrestricted
Subsidiaries, provided, however, that in each case the amount of such payments
in any fiscal year does not exceed the amount of income taxes that the BV
Borrower and the Restricted Subsidiaries would be required to pay for such
fiscal year were the BV Borrower and the Restricted Subsidiaries to pay such
taxes as a stand-alone taxpayer;

(C) customary salary, bonus, severance, indemnification obligations and other
benefits payable to officers and employees of such direct or indirect parent
corporation of the BV Borrower to the extent such salaries, bonuses, severance,
indemnification obligations and other benefits are attributable to the ownership
or operation of the BV Borrower and its Restricted Subsidiaries;

(D) general corporate overhead and operating expenses such as direct or indirect
parent corporation of the BV Borrower to the extent such expenses are
attributable to the ownership or operation of the BV Borrower and its Restricted
Subsidiaries;

(E) reasonable fees and expenses incurred in connection with any unsuccessful
debt or equity offering or other financing transaction by such direct or
indirect parent corporation of the BV Borrower; and

(F) its obligations under the Advisory Agreement (as in effect on the Effective
Date);

(xv) cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Capital Stock of the BV Borrower; provided, however, that any
such cash payment shall be bona fide and in good faith and shall not be for the
purpose of evading the limitation of the covenant described under this
subheading (as determined in good faith by the Board of Directors of the BV
Borrower);

(xvi) the declaration or payment of Restricted Payments that are made with the
proceeds of Designated Asset Sales; provided, however, that any such Restricted
Payments made other than pursuant to clause (y) of the definition of “Designated
Asset Sales” shall not exceed $200,000,000 in the aggregate; and

(xvii) the dividend or distribution of a Restricted Investment consisting of
shares of Capital Stock of, or Indebtedness owed to the BV Borrower or a
Restricted Subsidiary by, Unrestricted Subsidiaries (other than Unrestricted
Subsidiaries, the primary assets of which are cash and/or Cash Equivalents) to
the extent such Restricted Investment was included in the calculation of the
amount of Restricted Payments.

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (ii), (v), (vi), (viii), (x), (xii),
(xiii) or (xvi) above, no Default or Event of Default shall have occurred and be
continuing or would occur as a consequence thereof.

(d) The amount of all Restricted Payments (other than cash) will be the fair
market value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued by the BV Borrower or such Subsidiary, as
the case may be, pursuant to the Restricted Payment. The fair

 

Senior Subordinated Term Loan Agreement

67



--------------------------------------------------------------------------------

market value of any assets or securities that are required to be valued by this
covenant will be determined in good faith by the Board of Directors of the BV
Borrower. Such determination must be based upon an opinion or appraisal issued
by an Independent Financial Advisor if the fair market value exceeds
$50,000,000.

(e) The BV Borrower shall not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the second to last sentence of the
definition of Unrestricted Subsidiary. For purposes of designating any
Restricted Subsidiary as an Unrestricted Subsidiary, all outstanding Investments
by the BV Borrower and the Restricted Subsidiaries (except to the extent repaid)
in the Subsidiary so designated shall be deemed to be Restricted Payments in an
amount determined as set forth in the second paragraph of the definition of
Investments. Such designation will be permitted only if a Restricted Payment in
such amount would be permitted at such time under this Section or the definition
of Permitted Investments and if such Subsidiary otherwise meets the definition
of an Unrestricted Subsidiary.

(f) For the avoidance of doubt, any dividend or distribution otherwise permitted
pursuant to this Section may be in the form of a loan.

SECTION 7.02. Dividend and Other Payment Restrictions Affecting Subsidiaries.

(a) The BV Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any such
Restricted Subsidiary to:

(i) pay dividends or make any other distributions on its Capital Stock to the BV
Borrower or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
Indebtedness owed to the BV Borrower or any of its Restricted Subsidiaries;

(ii) make loans or advances to the BV Borrower or any of its Restricted
Subsidiaries; or

(iii) sell, lease or transfer any of its properties or assets to the BV Borrower
or any of its Restricted Subsidiaries.

(b) The restrictions in Section 7.02(a) hereof will not apply to encumbrances or
restrictions existing under or by reason of:

(i) contractual encumbrances or restrictions in effect (x) pursuant to the
Credit Agreement or related documents as in effect on the Effective Date or
(y) on the Effective Date, including, without limitation, pursuant to Existing
Indebtedness and related documentation;

(ii) this Agreement, the Senior Notes Indenture, the Senior Notes, the Senior
Subordinated Notes Indenture, the Senior Subordinated Notes and the Credit
Agreement and the related Guarantees;

(iii) purchase money obligations or other obligations described in
Section 7.03(b)(iv) for property acquired in the ordinary course of business
that in each case impose restrictions of the nature discussed in
Section 7.02(a)(iii) on the property so acquired;

(iv) applicable law or any applicable rule, regulation or order;

 

Senior Subordinated Term Loan Agreement

68



--------------------------------------------------------------------------------

(v) any agreement or other instrument of a Person acquired by the BV Borrower or
any Restricted Subsidiary in existence at the time of such acquisition (but not
created in connection therewith or in contemplation thereof or to provide all or
a portion of the funds or credit support utilized to consummate such
acquisition), which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person, or the
property or assets of the Person, so acquired;

(vi) contracts for the sale of assets, including, without limitation, customary
restrictions with respect to a Subsidiary pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;

(vii) Secured Indebtedness otherwise permitted to be incurred pursuant to
Section 7.03 and Section 7.06 that limits the right of the debtor to dispose of
the assets securing such Indebtedness;

(viii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(ix) other Indebtedness or Preferred Stock of the BV Borrower or any Guarantor,
in each case, that was or is incurred subsequent to April 27, 2006 pursuant to
Section 7.03;

(x) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business;

(xi) customary provisions contained in leases, subleases, licenses or asset sale
agreements and other agreements;

(xii) any encumbrances or restrictions of the type referred to in
Section 7.02(a) (i), (ii) and (iii) imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in this
Section 7.02(b)(i) through (xi); provided, that the encumbrances or restrictions
imposed by such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the BV Borrower’s Board of Directors, not materially less favorable
to the Lenders than encumbrances and restrictions contained in such predecessor
agreements and do not materially affect the BV Borrower’s and Guarantors’
ability, taken as a whole, to make payments of interest and scheduled payments
of principal in respect of such Loans, in each case, as and when due; provided
further, however, that with respect to agreements existing on April 27, 2006,
any refinancings or amendments thereof contain such encumbrances or restrictions
that are not materially less favorable to the Lenders than the encumbrances or
restrictions contained in such agreements as in effect on the April 27, 2006;
and

(xiii) Indebtedness incurred pursuant to Section 7.03(b)(xviii).

SECTION 7.03. Incurrence of Indebtedness and Issuance of Preferred Stock.

(a) The BV Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively “incur”) any Indebtedness (including Acquired
Debt) and shall not permit any of its Restricted Subsidiaries to issue any
shares of Preferred Stock; provided, however, that the BV Borrower and any
Guarantor may incur Indebtedness (including

 

Senior Subordinated Term Loan Agreement

69



--------------------------------------------------------------------------------

Acquired Debt) and any Guarantor may issue Preferred Stock if the Fixed Charge
Coverage Ratio of the BV Borrower for its most recently ended four full fiscal
quarters for which internal financial statements are available immediately
preceding the date on which such additional Indebtedness is incurred or such
Preferred Stock is issued would have been at least 2.0 to 1 determined on a pro
forma basis (including a pro forma application of the net proceeds therefrom),
as if the additional Indebtedness had been incurred or the Preferred Stock had
been issued, as the case may be, and the application of proceeds therefrom had
occurred at the beginning of such four-quarter period.

(b) The provisions of Section 7.03(a) will not prohibit the incurrence of any of
the following (collectively, “Permitted Debt”):

(i) the incurrence by the BV Borrower and any Restricted Subsidiary of
Indebtedness under the Credit Agreement together with the incurrence by the BV
Borrower and any Restricted Subsidiaries of the guarantees thereunder and the
issuance and creation of letters of credit and bankers’ acceptances thereunder
(with letters of credit and bankers’ acceptances being deemed to have a
principal amount equal to the face amount thereof), up to an aggregate principal
amount, of $1,800,000,000 outstanding at any one time, less the amount of
(x) all mandatory principal payments (with respect to revolving borrowings and
letters of credit, only to the extent revolving commitments are correspondingly
reduced) actually made by any obligor thereunder in respect of Indebtedness
thereunder with Net Proceeds from Asset Sales; and (y) all principal payments
actually made by any obligor thereunder in respect of Indebtedness thereunder
with the Net Proceeds from Designated Asset Sales;

(ii) the incurrence by the BV Borrower and the Guarantors of Indebtedness
represented by the Senior Notes, the Senior Subordinated Notes and the Loans
(including, in each case, any Guarantee thereof) issued on or prior to the
Effective Date;

(iii) Existing Indebtedness (other than Indebtedness described in
Section 7.03(b)(i), (ii) or (iii));

(iv) Indebtedness (including Capitalized Lease Obligations) incurred by the BV
Borrower or any Restricted Subsidiary to finance the purchase, lease or
improvement of property (real or personal) or equipment that is used or useful
in a Permitted Business (whether through the direct purchase of assets or the
Capital Stock of any Person owning such assets) in an aggregate principal amount
that, when aggregated with the principal amount of all other Indebtedness then
outstanding and incurred pursuant to this clause (iv), does not exceed the
greater of (x) $50,000,000 and (y) an amount equal to 2.0% of Consolidated Total
Assets as of the end of the BV Borrower’s most recently concluded fiscal quarter
for which a balance sheet is available;

(v) Indebtedness incurred by the BV Borrower or any Restricted Subsidiary
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including without limitation letters of
credit in respect of workers’ compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims; provided, however, that upon the drawing of such
letters of credit or the incurrence of such Indebtedness, such obligations are
reimbursed within 30 days following such drawing or incurrence;

(vi) Indebtedness arising from agreements of the BV Borrower or a Restricted
Subsidiary providing for indemnification, adjustment of purchase price,
earn-outs or similar obligations, in each case, incurred or assumed in
connection with the disposition or acquisition of

 

Senior Subordinated Term Loan Agreement

70



--------------------------------------------------------------------------------

any business, assets or a Subsidiary, other than guarantees of Indebtedness
incurred by any Person acquiring all or any portion of such business, assets or
a Subsidiary for the purpose of financing such acquisition; provided, however,
that (A) such Indebtedness is not reflected on the balance sheet of the BV
Borrower or any Restricted Subsidiary (contingent obligations referred to in a
footnote to financial statements and not otherwise reflected on the balance
sheet will not be deemed to be reflected on such balance sheet for purposes of
this clause (A)) and (B) the maximum assumable liability in respect of all such
Indebtedness shall at no time exceed the gross proceeds including noncash
proceeds (the fair market value of such noncash proceeds being measured at the
time received and without giving effect to any subsequent changes in value)
actually received by the BV Borrower and any Restricted Subsidiary in connection
with such disposition;

(vii) Indebtedness of the BV Borrower owed to and held by any Restricted
Subsidiary or Indebtedness of a Restricted Subsidiary owed to and held by the BV
Borrower or any other Restricted Subsidiary; provided, however, that (A) any
subsequent issuance or transfer of any Capital Stock or any other event that
results in any such Restricted Subsidiary ceasing to be a Restricted Subsidiary
or any subsequent transfer of any such Indebtedness (except to the BV Borrower
or a Restricted Subsidiary) shall be deemed, in each case, to constitute the
incurrence of such Indebtedness by the issuer thereof and (B) if the BV Borrower
or a Guarantor is the obligor on such Indebtedness, such Indebtedness is
expressly subordinated in right of payment to all obligations of the BV Borrower
or such Guarantor with respect to the Loans;

(viii) shares of Preferred Stock of a Restricted Subsidiary issued to the BV
Borrower or a Restricted Subsidiary; provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the BV
Borrower or a Restricted Subsidiary) shall be deemed in each case to be an
issuance of such shares of Preferred Stock;

(ix) Hedging Obligations of the BV Borrower or any Restricted Subsidiary
(excluding Hedging Obligations entered into for speculative purposes);

(x) obligations in respect of performance and surety bonds, appeal bonds and
other similar types of bonds and performance and completion guarantees provided
by the BV Borrower or any Restricted Subsidiary or obligations in respect of
letters of credit related thereto, in each case in the ordinary course of
business or consistent with past practice;

(xi) Indebtedness of the BV Borrower or any Guarantor or Preferred Stock of any
Guarantor not otherwise permitted hereunder in an aggregate principal amount or
liquidation preference which, when aggregated with the principal amount and
liquidation preference of all other Indebtedness and Preferred Stock then
outstanding and incurred pursuant to this clause (xi), does not at any one time
outstanding exceed $150,000,000;

(xii) (A) any guarantee by the BV Borrower or a Guarantor of Indebtedness or
other obligations of any Restricted Subsidiary so long as the incurrence of such
Indebtedness incurred by such Restricted Subsidiary is permitted under the terms
of this Agreement; provided, that if such Indebtedness is by its express terms
subordinated in right of payment to the Loans or the Guarantee of such
Restricted Subsidiary, any such guarantee of the BV Borrower or such Guarantor
with respect to such Indebtedness shall be subordinated in right of payment to
such Loans and such Guarantor’s Guarantee with respect to such Loans
substantially to the same extent as such Indebtedness is subordinated to such
Loans or the Guarantee of such Restricted

 

Senior Subordinated Term Loan Agreement

71



--------------------------------------------------------------------------------

Subsidiary, as applicable, (B) any guarantee by a Restricted Subsidiary that is
not a Guarantor of Indebtedness of another Restricted Subsidiary that is not a
Guarantor incurred in accordance with the terms of this Agreement, and (C) any
guarantee by a Guarantor of Indebtedness of the BV Borrower incurred in
accordance with the terms of this Agreement;

(xiii) the incurrence by the BV Borrower or any Restricted Subsidiary of
Indebtedness or Preferred Stock that serves to refund or refinance any
Indebtedness incurred as permitted under Section 7.03(a) and clauses (ii),
(iii) and (iv) of this Section 7.03(b), this clause (xiii) and clauses (xiv) and
(xxi) of this Section 7.03(b) or any Indebtedness issued to so refund or
refinance such Indebtedness including additional Indebtedness incurred to pay
premiums and fees in connection therewith (the “Refinancing Indebtedness”) prior
to its respective maturity; provided, however, that such Refinancing
Indebtedness (A) has a Weighted Average Life to Maturity at the time such
Refinancing Indebtedness is incurred which is not less than the remaining
Weighted Average Life to Maturity of the Indebtedness being refunded or
refinanced, (B) to the extent such Refinancing Indebtedness refinances
Indebtedness subordinated or pari passu to the Loans or the related Guarantees,
such Refinancing Indebtedness is subordinated or pari passu to such Loans or
such Guarantees at least to the same extent as the Indebtedness being refinanced
or refunded, (C) shall not include (x) Indebtedness or Preferred Stock of a
Subsidiary that is not a Guarantor that refinances Indebtedness or Preferred
Stock of the BV Borrower or a Guarantor or (y) Indebtedness or Preferred Stock
of the BV Borrower or a Restricted Subsidiary that refinances Indebtedness or
Preferred Stock of an Unrestricted Subsidiary, (D) shall not be in a principal
amount in excess of the principal amount of, premium, if any, accrued interest
on, and related fees and expenses of, the Indebtedness being refunded or
refinanced and (E) shall not have a Stated Maturity prior to the earlier of
(x) the Stated Maturity of the Indebtedness being refunded or refinanced and
(y) the Stated Maturity of any Notes then outstanding; and provided further that
in subclauses (A), (B) and (E) of this clause (xiii) will not apply to any
refunding or refinancing of any Senior Debt;

(xiv) Indebtedness or Preferred Stock of a Person incurred and outstanding on or
prior to the date on which such Person was acquired by the BV Borrower or any
Restricted Subsidiary or merged into the BV Borrower or a Restricted Subsidiary
in accordance with the terms of this Agreement; provided that such Indebtedness
or Preferred Stock is not incurred in connection with or in contemplation of, or
to provide all or any portion of the funds or credit support utilized to
consummate, such acquisition or merger; and provided further, that after giving
effect to such incurrence of Indebtedness either (A) the BV Borrower would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth Section 7.03(a) or (B) such Fixed
Charge Coverage Ratio would be greater than immediately prior to such
acquisition;

(xv) Indebtedness arising from the honoring by a bank or financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business; provided, that such Indebtedness is extinguished
within five Business Days of its incurrence;

(xvi) Indebtedness of the BV Borrower or any of its Restricted Subsidiaries
supported by a letter of credit issued pursuant to the Credit Agreement in a
principal amount not in excess of the stated amount of such letter of credit;

(xvii) Indebtedness incurred by a Securitization Subsidiary in a Qualified
Securitization Financing that is not recourse to the BV Borrower or any of its
Restricted Subsidiaries, other than a Securitization Subsidiary (except for
Standard Securitization Undertakings);

 

Senior Subordinated Term Loan Agreement

72



--------------------------------------------------------------------------------

(xviii) Indebtedness incurred by a Restricted Subsidiary, provided, however,
that the aggregate principal amount of Indebtedness incurred under this clause
(xviii) which, when aggregated with the principal amount of all other
Indebtedness then outstanding and incurred pursuant to this clause (xviii), does
not exceed the greater of $50,000,000 and 1.0% of Consolidated Total Assets as
of the end of the BV Borrower’s most recently concluded fiscal quarter for which
a balance sheet is available;

(xix) Indebtedness consisting of promissory notes issued by the BV Borrower or
any Guarantor to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the BV Borrower or any of its direct or
indirect parent corporations permitted by Section 7.01;

(xx) Contribution Indebtedness;

(xxi) Indebtedness of the BV Borrower or a Guarantor incurred in connection with
or in contemplation of, or to provide all or any portion of the funds or credit
support utilized to consummate, the acquisition by the BV Borrower or such
Guarantor of property used or useful in a Permitted Business (whether through
the direct purchase of assets or the purchase of Capital Stock of, or merger or
consolidation with, any Person owning such assets); provided, that the Fixed
Charge Coverage Ratio of the BV Borrower for its most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such Indebtedness is incurred,
determined on a pro forma basis as if such Indebtedness had been incurred and
the application of proceeds therefrom had occurred at the beginning of such
four- quarter period, (A) would have been at least 1.5 to 1 for any incurrence
of Indebtedness on or prior to December 31, 2007, and would have been at least
1.75 to 1 for any incurrence of Indebtedness thereafter, and (B) would have been
greater than such Fixed Charge Coverage Ratio immediately prior to such
acquisition or merger; and

(xxii) Indebtedness of the BV Borrower and any Restricted Subsidiary to the
extent the proceeds of such Indebtedness are deposited and used to defease the
Senior Subordinated Notes as described under Article 8 and Article 12 of the
Senior Subordinated Notes Indenture.

(c) For purposes of determining compliance with this Section 7.03, in the event
that an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (i) through (xxii) above, or
is entitled to be incurred pursuant to Section 7.03(a), the BV Borrower will be
permitted to classify and later reclassify such item of Indebtedness in any
manner that complies with this Section 7.03, and such item of Indebtedness will
be treated as having been incurred pursuant to only one of such categories.
Accrual of interest, the accretion of accreted value and the payment of interest
in the form of additional Indebtedness will not be deemed to be an incurrence of
Indebtedness for purposes of this covenant. Notwithstanding the foregoing,
Indebtedness under the Credit Agreement outstanding on the Effective Date will
be deemed to have been incurred on such date in reliance on the exception
provided by clause (i) of the definition of Permitted. Additionally, all or any
portion of any item of Indebtedness may later be reclassified as having been
incurred pursuant to the first paragraph of this covenant or under any category
of Permitted Debt described in clauses (i) through (xxii) above so long as such
Indebtedness is permitted to be incurred pursuant to such provision at the time
of reclassification.

 

Senior Subordinated Term Loan Agreement

73



--------------------------------------------------------------------------------

(d) For purposes of determining compliance with any Dollar restriction on the
incurrence of Indebtedness where the Indebtedness incurred is denominated in a
different currency, the amount of such Indebtedness will be the US Dollar
Equivalent determined on the date of the incurrence of such Indebtedness;
provided, however, that if any such Indebtedness denominated in a different
currency is subject to a currency agreement with respect to Dollars covering all
principal, premium, if any, and interest payable on such Indebtedness, the
amount of such Indebtedness expressed in Dollars will be as provided in such
currency agreement. The principal amount of any refinancing Indebtedness
incurred in the same currency as the Indebtedness being refinanced will be the
US Dollar Equivalent of the Indebtedness being refinanced, except to the extent
that (1) such US Dollar Equivalent was determined based on a currency agreement,
in which case the refinancing Indebtedness will be determined in accordance with
the preceding sentence, and (2) the principal amount of the refinancing
Indebtedness exceeds the principal amount of the Indebtedness being refinanced,
in which case the US Dollar Equivalent of such excess will be determined on the
date such refinancing Indebtedness is incurred. The maximum amount of
Indebtedness that the BV Borrower and its Restricted Subsidiaries may incur
pursuant to this covenant shall not be deemed to be exceeded, with respect to
any outstanding Indebtedness, solely as a result of fluctuations in the exchange
rate of currencies.

SECTION 7.04. Asset Sales.

(a) The BV Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale unless:

(i) the BV Borrower (or such Restricted Subsidiary, as the case may be) receives
consideration at the time of the Asset Sale at least equal to the fair market
value of the assets or Equity Interests issued or sold or otherwise disposed of;

(ii) in the case of Asset Sales involving consideration in excess of
$10,000,000, the fair market value is determined in good faith by the BV
Borrower’s Board of Directors; and

(iii) except for any Permitted Asset Swap, at least 75% of the consideration
received in the Asset Sale by the BV Borrower or such Restricted Subsidiary is
in the form of cash or Cash Equivalents.

For purposes of clause (iii) above, the amount of (1) any liabilities (as shown
on the BV Borrower’s or the applicable Restricted Subsidiary’s most recent
balance sheet or in the notes thereto) of the BV Borrower or any Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Loans or the related Guarantees) that are assumed by the transferee of any such
assets and from which the BV Borrower and all Restricted Subsidiaries have been
validly released by all creditors in writing, (2) any securities received by the
BV Borrower or such Restricted Subsidiary from such transferee that are
converted by the BV Borrower or such Restricted Subsidiary into cash (to the
extent of the cash received) within 180 days following the closing of such Asset
Sale and (3) any Designated Noncash Consideration received by the BV Borrower or
any of its Restricted Subsidiaries in such Asset Sale having an aggregate fair
market value (as determined in good faith by the Board of Directors of the BV
Borrower), taken together with all other Designated Noncash Consideration
received pursuant to this clause (iii) that is at that time outstanding, not to
exceed the greater of (x) $75,000,000 and (y) 2.5% of Consolidated Total Assets
of the BV Borrower as of the end of the BV Borrower’s most recently ended fiscal
quarter prior to the date on which such Designated Noncash Consideration is
received (with the fair market value of each item of Designated Noncash
Consideration being measured at the time received without giving effect to
subsequent changes in value), shall be deemed to be cash for purposes of this
paragraph and for no other purpose.

 

Senior Subordinated Term Loan Agreement

74



--------------------------------------------------------------------------------

(b) Within 365 days after the receipt of any Net Proceeds from an Asset Sale,
the BV Borrower (or, if applicable, the Restricted Subsidiary) may apply those
Net Proceeds at its option:

(i) to permanently reduce Obligations under Senior Debt of the BV Borrower or
any Guarantor Senior Debt (and to correspondingly reduce commitments with
respect thereto) or Indebtedness of the BV Borrower that ranks pari passu with
the Loans or Indebtedness of a Guarantor that ranks pari passu with such
Guarantor’s Guarantee of the Loans provided, that if the BV Borrower shall so
reduce Obligations under Indebtedness that ranks pari passu with the Loans or a
related Guarantee, it will equally and ratably reduce Obligations under the
Loans by making an offer (in accordance with the procedures set forth below for
an Asset Sale Offer (as defined in Section 7.04(d) below)) to all Lenders to
purchase at a purchase price equal to 100% of the principal amount thereof, plus
accrued and unpaid interest, if any, on the pro rata principal amount of the
Loans or Indebtedness of a Restricted Subsidiary that is not a Guarantor;

(ii) in the case of a Designated Asset Sale, as provided for in the definition
of Designated Asset Sales; or

(iii) to (A) make an investment in any one or more businesses; provided, that
such investment in any business is in the form of the acquisition of Capital
Stock and results in the BV Borrower or a Restricted Subsidiary owning an amount
of the Capital Stock of such business such that such business constitutes a
Restricted Subsidiary, (B) make capital expenditures or (C) make an investment
in other assets, in each of (A), (B) and (C), used or useful in a Permitted
Business; and/or

(iv) to make an investment in (A) any one or more businesses; provided, that
such investment in any business is in the form of the acquisition of Capital
Stock and it results in the BV Borrower or a Restricted Subsidiary owning an
amount of the Capital Stock of such business such that such business constitutes
a Restricted Subsidiary, (B) properties or (C) assets that, in each of (A),
(B) and (C), replace the businesses, properties and assets that are the subject
of such Asset Sale.

(c) Any Net Proceeds from an Asset Sale not applied or invested in accordance
with Section 7.04(b) within 365 days from the date of the receipt of such Net
Proceeds shall constitute “Excess Proceeds,” provided, that if during such
365-day period the BV Borrower or a Restricted Subsidiary enters into a
definitive binding agreement committing it to apply such Net Proceeds in
accordance with the requirements of Section 7.04(b)(i), (ii) or (iii) after such
365th day, such 365-day period will be extended with respect to the amount of
Net Proceeds so committed for a period not to exceed 180 days until such Net
Proceeds are required to be applied in accordance with such agreement (or, if
earlier, until termination of such agreement).

(d) When the aggregate amount of Excess Proceeds exceeds $20,000,000, the BV
Borrower, or the applicable Restricted Subsidiary, will make an offer (an “Asset
Sale Offer”) to all Lenders and Indebtedness that ranks pari passu with such
Loans and contains provisions similar to those set forth in this Agreement with
respect to offers to purchase with the proceeds of sales of assets to purchase,
on a pro rata basis, the maximum principal amount of Loans and such other pari
passu Indebtedness that may be purchased out of the Excess Proceeds. The offer
price in any Asset Sale Offer will be equal to 100% of principal amount thereof,
plus accrued and unpaid interest, if any, to the date of purchase, and will be
payable in cash.

 

Senior Subordinated Term Loan Agreement

75



--------------------------------------------------------------------------------

(e) Pending the final application of any Net Proceeds, the BV Borrower, or the
applicable Restricted Subsidiary (including the BV Borrower), may temporarily
reduce revolving credit borrowings or otherwise invest the Net Proceeds in any
manner that is not prohibited by this Agreement.

(f) If any Excess Proceeds remain after consummation of an Asset Sale Offer, the
BV Borrower, or the applicable Restricted Subsidiary (including the BV
Borrower), may use those Excess Proceeds for any purpose not otherwise
prohibited by this Agreement. If the aggregate principal amount of Loans
accepted for repayment in connection with such Asset Sale Offer exceeds the
amount of Excess Proceeds applicable to the Loans, the accepted Loans will be
prepaid on a pro rata basis. Upon completion of each Asset Sale Offer, the
amount of Excess Proceeds will be reset at zero.

SECTION 7.05. Transactions with Affiliates.

(a) The BV Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, assign, transfer or
otherwise dispose of any of its properties or assets to, or purchase any
property or assets from, or enter into or make or amend any transaction,
contract, agreement, understanding, loan, advance or guarantee with, or for the
benefit of, any Affiliate (each, an “Affiliate Transaction”) involving aggregate
consideration in excess of $5,000,000, unless:

(i) the Affiliate Transaction is on terms that are no less favorable to the BV
Borrower or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable arm’s-length transaction by the BV Borrower or such
Restricted Subsidiary with a Person that is not an Affiliate of the BV Borrower;
and

(ii) (A) with respect to any Affiliate Transaction or series of related
Affiliate Transactions involving aggregate consideration in excess of
$15,000,000, a majority of the disinterested members of the Board of Directors
of the BV Borrower have determined in good faith that the criteria set forth in
the immediately preceding clause (1) are satisfied and have approved the
relevant Affiliate Transaction as evidenced by a resolution of the Board of
Directors of the BV Borrower; and (B) with respect to any Affiliate Transaction
or series of related Affiliate Transactions involving aggregate consideration in
excess of $75,000,000, the Board of Directors of the BV Borrower shall also have
received a written opinion as to the fairness to the BV Borrower and its
Restricted Subsidiaries of such Affiliate Transaction from a financial point of
view issued by an Independent Financial Advisor.

(b) The following items will be deemed not to be Affiliate Transactions and,
therefore, will not be subject to the provisions of the prior paragraph:

(i) any transaction with the BV Borrower, a Restricted Subsidiary or joint
venture or similar entity which would constitute an Affiliate Transaction solely
because the BV Borrower or a Restricted Subsidiary owns an equity interest in or
otherwise controls such Restricted Subsidiary, joint venture or similar entity;

(ii) Restricted Payments and Permitted Investments (other than pursuant to
clauses (3), (10) and (11) of the definition thereof) permitted by this
Agreement;

(iii) the payment to the Sponsors, any of their Affiliates, and officers of the
BV Borrower or any of its Restricted Subsidiaries, of management, consulting,
monitoring and advisory fees, termination payments and related reasonable
expenses pursuant to (A) the Advisory Agreement or any amendment thereto (so
long as any such amendment is not less advantageous to the Lenders in any
material respect than the Advisory Agreement) or (B) other

 

Senior Subordinated Term Loan Agreement

76



--------------------------------------------------------------------------------

agreements as in effect on the Effective Date that are (x) entered into in
connection with the Transactions and (y) as described in the Offering Memorandum
for the Senior Subordinated Notes or any amendment thereto (so long as any such
amendment is not less advantageous to the Lenders in any material respect than
the original agreement as in effect on the Effective Date);

(iv) the payment of reasonable and customary compensation and fees to, and
indemnities provided on behalf of (and entering into related agreements with)
officers, directors, employees or consultants of the BV Borrower, any of its
direct or indirect parent corporations, or any Restricted Subsidiary, as
determined in good faith by the Board of Directors of the BV Borrower or senior
management thereof;

(v) payments made by the BV Borrower or any Restricted Subsidiary to the
Sponsors and any of their Affiliates for any financial advisory, financing,
underwriting or placement services or in respect of other investment banking
activities, including, without limitation, in connection with acquisitions or
divestitures, which payments are approved by a majority of the disinterested
members of the Board of Directors of the BV Borrower in good faith;

(vi) transactions in which the BV Borrower or any Restricted Subsidiary delivers
to the Administrative Agent a letter from an Independent Financial Advisor
stating that such transaction is fair to the BV Borrower or such Restricted
Subsidiary from a financial point of view;

(vii) payments or loans (or cancellations of loans) to employees or consultants
of the BV Borrower or any of its direct or indirect parent corporations or any
Restricted Subsidiary which are approved by the Board of Directors of the BV
Borrower and which are otherwise permitted under this Agreement, but in any
event not to exceed $10,000,000 in the aggregate outstanding at any one time;

(viii) payments made or performance under any agreement as in effect on the
Effective Date or as described in the Offering Memorandum for the Senior
Subordinated Notes (other than the Advisory Agreement and the Shareholders
Agreement, but including, without limitation, each of the other agreements
entered into in connection with the Transactions);

(ix) the existence of, or the performance by the BV Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, the Shareholders
Agreement (including any registration rights agreement or purchase agreements
related thereto to which it is a party on the Effective Date and any similar
agreement that it may enter into thereafter); provided, however, that the
existence of, or the performance by the BV Borrower or any of its Restricted
Subsidiaries of its obligations under, any future amendment to the Shareholders
Agreement or under any similar agreement entered into after the Effective Date
shall only be permitted by this clause (ix) to the extent that the terms of any
such existing agreement together with all amendments thereto, taken as a whole,
or new agreement are not otherwise more disadvantageous to the Lenders in any
material respect than the original agreement as in effect on the Effective Date;

(x) the Transactions and the payment of all transaction, underwriting,
commitment and other fees and expenses incurred in connection with the
Transactions;

(xi) transactions with customers, clients, suppliers, or purchasers or sellers
of goods or services, in each case in the ordinary course of business and
otherwise in compliance with the

 

Senior Subordinated Term Loan Agreement

77



--------------------------------------------------------------------------------

terms of this Agreement that are fair to the BV Borrower or its Restricted
Subsidiaries, in the reasonable determination of the members of the Board of
Directors of the BV Borrower or the senior management thereof, or are on terms
at least as favorable as would reasonably have been entered into at such time
with an unaffiliated party;

(xii) the issuance of Equity Interests (other than Disqualified Stock) of the BV
Borrower to any Permitted Holder, any director, officer, employee or consultant
of the BV Borrower or its Subsidiaries or any other Affiliates of the BV
Borrower (other than a Subsidiary);

(xiii) investments by the Sponsors in securities of the BV Borrower or any of
its Restricted Subsidiaries so long as (i) the investment is being offered
generally to other investors on the same or more favorable terms and (ii) the
investment constitutes less than 5% of the proposed or outstanding issue amount
of such class of securities; and

(xiv) any transaction with a Securitization Subsidiary effected as part of a
Qualified Securitization Financing.

SECTION 7.06. Liens.

(a) The BV Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, assume or suffer to
exist any Lien that secures obligations under any Indebtedness ranking pari
passu with or subordinated to the Loans or a related Guarantee on any asset or
property of the BV Borrower or any Restricted Subsidiary, or any income or
profits therefrom, or assign or convey any right to receive income therefrom,
unless:

(i) in the case of Liens securing Indebtedness subordinated to the Loans or the
related Guarantees, the Loans and any related Guarantees are secured by a Lien
on such property, assets or proceeds that is senior in priority to such Liens;
or

(ii) in all other cases, the Loans and any related Guarantees are equally and
ratably secured,

(b) The provisions of Section 7.06(a) will not apply to:

(i) Liens existing on the Effective Date to the extent and in the manner such
Liens are in effect on the Effective Date;

(ii) Liens securing the Loans and the Senior Subordinated Notes, and, in each
case, the related Guarantees;

(iii) Liens securing Senior Debt or Guarantor Senior Debt and the related
guarantees of such Senior Debt or Guarantor Senior Debt; and

(iv) Permitted Liens.

SECTION 7.07. Business Activities. The BV Borrower shall not, and shall not
permit any Restricted Subsidiary to, engage in any business other than Permitted
Businesses, except to such extent as would not be material to the BV Borrower
and its Subsidiaries taken as a whole.

 

Senior Subordinated Term Loan Agreement

78



--------------------------------------------------------------------------------

SECTION 7.08. Merger, Consolidation, or Sale of Assets.

(a) The BV Borrower may not, directly or indirectly: (1) consolidate or merge
with or into another Person (whether or not the BV Borrower is the surviving
corporation); or (2) sell, assign, transfer, convey, lease or otherwise dispose
of all or substantially all of the properties or assets of the BV Borrower and
its Subsidiaries, taken as a whole, in one or more related transactions, to
another Person, unless:

(i) either: (A) the BV Borrower is the surviving corporation; or (B) the Person
formed by or surviving any such consolidation or merger (if other than the BV
Borrower) or to which such sale, assignment, transfer, conveyance, lease or
other disposition has been made is, in the case of the BV Borrower, a
corporation or limited liability company organized or existing under the laws of
any member state of the European Union, the United States, any state of the
United States or the District of Columbia (the BV Borrower or such Person,
including the Person to which such sale, assignment, transfer, conveyance, lease
or other disposition has been made, as the case may be, being herein called the
“Successor Company”), provided, that at any time the Successor Company is a
limited liability company, there shall be a co-borrower of the Loans that is a
corporation that satisfies the requirements of this Section 7.08(a);

(ii) the Successor Company (if other than the BV Borrower) assumes all the
obligations of the BV Borrower, under the Loans, this Agreement and the
Promissory Note pursuant to agreements reasonably satisfactory to the
Administrative Agent;

(iii) immediately after such transaction, no Default or Event of Default exists;
and

(iv) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if the same had occurred at the beginning of
the applicable four-quarter period, either (A) the Successor Company would be
permitted to incur at least $1.00 of additional Indebtedness pursuant to the
Fixed Charge Coverage Ratio test set forth in Section 7.03(a) or (B) the Fixed
Charge Coverage Ratio for the Successor Company and its Restricted Subsidiaries
would be greater than such ratio for the BV Borrower and its Restricted
Subsidiaries immediately prior to such transaction.

The foregoing provision shall also apply to any Guarantor, with the exception of
clause (iv).

(b) For purposes of this Section 7.08, the sale, lease, conveyance, assignment,
transfer or other disposition of all or substantially all of the properties and
assets of one or more Restricted Subsidiaries of the BV Borrower, which
properties and assets, if held by the BV Borrower instead of such Restricted
Subsidiaries, would constitute all or substantially all of the properties and
assets of the BV Borrower on a consolidated basis, shall be deemed to be the
sale, lease, conveyance, assignment, transfer or other disposition of all or
substantially all of the properties and assets of the BV Borrower.

(c) For avoidance of doubt, it is agreed that, for all purposes under this
Agreement, a sale, transfer or disposition of the properties or assets of the BV
Borrower and its subsidiaries that, in the aggregate accounted for no more than
two-thirds of the BV Borrower’s aggregate EBITDA during the four most recent
consecutive fiscal quarters prior to the date of such sale, transfer or
disposition for which financial statements are available (as specified in an
Officers’ Certificate delivered to the Administrative Agent), shall be deemed
not to be a sale, lease, conveyance, assignment, transfer or other disposition
of all or substantially all of the properties and assets of the BV Borrower.

(d) The predecessor company shall be released from its obligations under this
Agreement and the Successor Company shall succeed to, and be substituted for,
and may exercise every right and power of, the BV Borrower under this Agreement,
but, in the case of a lease of all or substantially all its assets, the
predecessor shall not be so released.

 

Senior Subordinated Term Loan Agreement

79



--------------------------------------------------------------------------------

(e) Notwithstanding the foregoing, clauses (iii) and (iv) of Section 7.08(a)
shall not apply to (A) a sale, assignment, transfer, conveyance, lease or other
disposition of assets between or among the BV Borrower and its Restricted
Subsidiaries, (B) any Restricted Subsidiary consolidating with, merging into or
selling, assigning, transferring, conveying, leasing or otherwise disposing of
all or part of its properties and assets to the BV Borrower or to another
Restricted Subsidiary (provided, that, in the event that such Restricted
Subsidiary is a Guarantor, it may consolidate with, merge into or sell, assign,
transfer, convey, lease or otherwise dispose of all or part of its properties
and assets solely to the BV Borrower or another Guarantor) or (C) the BV
Borrower merging with an Affiliate solely for the purpose and with the sole
effect of reincorporating the BV Borrower in another jurisdiction so long as the
amount of Indebtedness of the BV Borrower and its Restricted Subsidiaries is not
increased thereby.

ARTICLE 8

EVENTS OF DEFAULT AND REMEDIES

SECTION 8.01. Events of Default.

Each of the following is an “Event of Default”:

(a) the BV Borrower defaults in payment when due and payable, upon redemption,
acceleration or otherwise, of principal of, or premium, if any, on the Loans
(whether or not such payment is prohibited by Article Nine of this Agreement);

(b) the BV Borrower defaults in the payment when due of interest or fees on or
with respect to the Loans and such default continues for a period of 30 days
(whether or not such payment is prohibited by Article Nine of this Agreement);

(c) the BV Borrower defaults in the performance of, or breaches any covenant,
warranty or other agreement contained in, this Agreement (other than a default
in the performance or breach of a covenant, warranty or agreement which is
specifically dealt with in clauses (a) or (b) above) and such default or breach
continues for a period of 60 days after the notice specified below;

(d) a default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the BV Borrower or any Restricted Subsidiary or the payment of which
is guaranteed by the BV Borrower or any Restricted Subsidiary (other than
Indebtedness owed to the BV Borrower or a Restricted Subsidiary), whether such
Indebtedness or guarantee now exists or is created after the Effective Date, if
(A) such default either (1) results from the failure to pay any such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or (2) relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its Stated Maturity and (B) the principal amount of such
Indebtedness, together with the principal amount of any other such Indebtedness
in default for failure to pay principal at stated final maturity (after giving
effect to any applicable grace periods), or the maturity of which has been so
accelerated, aggregate $40,000,000 (or its foreign currency equivalent) or more
at any one time outstanding;

 

Senior Subordinated Term Loan Agreement

80



--------------------------------------------------------------------------------

(e) the BV Borrower or any Significant Subsidiary pursuant to or within the
meaning of any Bankruptcy Law:

(i) commences a voluntary case;

(ii) consents to the entry of an order for relief against it in an involuntary
case;

(iii) consents to the appointment of a custodian of it or for all or
substantially all of its property;

(iv) makes a general assignment for the benefit of its creditors;

(v) takes any comparable action under any foreign laws relating to insolvency;

(vi) generally is not able to pay its debts as they become due; or

(vii) takes any corporate action to authorize or effect any of the foregoing;

(f) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the BV Borrower or any Significant Subsidiary in an
involuntary case;

(ii) appoints a custodian of the BV Borrower or any Significant Subsidiary or
for all or substantially all of the property or assets of the BV Borrower or any
Significant Subsidiary; or

(iii) orders the liquidation of the BV Borrower or any Significant Subsidiary,

and the order or decree remains unstayed and in effect for 60 days;

(g) the failure by the BV Borrower or any Significant Subsidiary to pay final
judgments aggregating in excess of $40,000,000, which final judgments remain
unpaid, undischarged and unstayed for a period of more than 60 days after the
applicable judgment becomes final, and, with respect to any such judgments
covered by insurance, an enforcement proceeding has been commenced by any
creditor upon such judgment or decree which is not promptly stayed;

(h) the Guarantee of a Significant Subsidiary or any group of Subsidiaries that,
taken together as of the date of the most recent audited financial statements of
the BV Borrower, would constitute a Significant Subsidiary ceases to be in full
force and effect (except as contemplated by the terms hereof) or any Guarantor
denies or disaffirms its obligations under this Agreement or any Guarantee,
other than by reason of the release of such Guarantee in accordance with the
terms of this Agreement, and such Default continues for 10 days; or

(i) the occurrence of a Change of Control.

 

Senior Subordinated Term Loan Agreement

81



--------------------------------------------------------------------------------

SECTION 8.02. Remedies Upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions,
subject to the terms of Article Nine:

(a) declare the Commitment of each Lender to make Loans to be terminated,
whereupon such Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers; and

(c) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under Bankruptcy Law, the obligation of each
Lender to make Loans shall automatically terminate and the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, in each case without further act of
the Administrative Agent or any Lender.

SECTION 8.03. Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable), any amounts received on account of the Obligations shall be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including Attorney Costs payable under
Section 12.04 and amounts payable under Article 3, but not including principal
of or interest on any Loan) payable to the Administrative Agent in its capacity
as such;

Second, to the payment in full of the Unfunded Advances;

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 12.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth payable to them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent and the Lenders on such date, ratably
based upon the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the Lenders on such date; and

Last, the balance, if any, after all of the Obligations (other than contingent
indemnification obligations not then due and payable) have been paid in full, to
the Borrowers or as otherwise required by Law.

 

Senior Subordinated Term Loan Agreement

82



--------------------------------------------------------------------------------

ARTICLE 9

SUBORDINATION

SECTION 9.01. Agreement to Subordinate.

Notwithstanding anything to the contrary contained herein, the BV Borrower, for
itself and its successors, each of the Guarantors, for itself and its
successors, and each Lender agrees that the payment of all Obligations owing to
the Lenders in respect of the Loans is subordinated in right of payment, to the
extent and in the manner provided in this Article Nine, to the prior payment in
full in cash or Cash Equivalents, or such payment duly provided for to the
satisfaction of the holders of Senior Debt or Guarantor Senior Debt, as the case
may be, of all Obligations on Senior Debt or Guarantor Senior Debt, as the case
may be (including the Obligations with respect to the Credit Agreement and the
Senior Notes that constitute Senior Debt or Guarantor Senior Debt, as the case
may be, whether outstanding on the Effective Date or thereafter incurred and
including interest after the commencement of any bankruptcy proceeding at the
rate specified in the applicable Senior Debt or Guarantor Senior Debt, as the
case may be, whether or not a claim for such interest would be allowed in such
proceeding). Notwithstanding the foregoing, the Lenders may receive and retain
Permitted Junior Securities and payments and distributions made relating to the
Loans shall not be so subordinated in right of payment, so long as the
conditions specified in Article Nine (without any waiver or modification of the
requirement that the deposits pursuant thereto do not conflict with the terms of
the Credit Agreement, the Senior Notes or any other Senior Debt or Guarantor
Senior Debt) are satisfied on the date of any deposit pursuant to said trust.

This Article Nine shall constitute a continuing offer to all Persons who become
holders of, or continue to hold, Senior Debt or Guarantor Senior Debt, and such
provisions are made for the benefit of the holders of Senior Debt or Guarantor
Senior Debt and such holders are made obligees hereunder and any one or more of
them may enforce such provisions.

SECTION 9.02. Suspension of Payment When Designated Senior Debt is in Default.

(a) If any default occurs and is continuing beyond any applicable grace period
when payment is due, whether at maturity, upon any redemption, by declaration or
otherwise, of any principal of, interest on, unpaid drawings for letters of
credit issued in respect of, or fees or other amounts payable with respect to,
any Designated Senior Debt (a “Payment Default”), then no payment or
distribution of any kind or character shall be made by or on behalf of the BV
Borrower or any other Person on its or their behalf with respect to any
Obligations on or relating to the Loans or to prepay any of the Loans for cash
or assets or otherwise unless the default has been cured or waived; provided,
however, that the BV Borrower may prepay the Loans without regard to the
foregoing if the BV Borrower and the Administrative Agent receive written notice
approving such payment from the Representative of the holders of such Designated
Senior Debt.

(b) If any other event of default (other than a Payment Default) occurs and is
continuing with respect to any Designated Senior Debt (as such event of default
is defined in the instrument creating or evidencing such Designated Senior Debt)
permitting the holders of such Designated Senior Debt then outstanding to
accelerate the maturity thereof without further notice (except such notice as
may be required to effect such acceleration) (a “Non-payment Default”) and if
the Representative for the respective issue of Designated Senior Debt gives
notice of the event of default to the Administrative Agent stating that such
notice is a payment blockage notice (a “Payment Blockage Notice”), then during
the period (the “Payment Blockage Period”) beginning upon the delivery of such
Payment Blockage Notice and ending on the earlier of the 179th day after such
delivery and the date on which (x) such Nonpayment Default with respect to such
Designated Senior Debt has been cured or waived or ceases to

 

Senior Subordinated Term Loan Agreement

83



--------------------------------------------------------------------------------

exist, (y) all Designated Senior Debt with respect to which any such event of
default has occurred and is continuing is discharged or paid in full in cash or
Cash Equivalents, or (z) the Administrative Agent receives notice thereof from
the Representative for the respective issue of Designated Senior Debt
terminating the Payment Blockage Period (unless the maturity of any Designated
Senior Debt has been accelerated or a Payment Default exists), neither the BV
Borrower nor any other Person on its behalf shall (x) make any payment of any
kind or character with respect to any Obligations on or with respect to the
Loans or (y) prepay any of the Loans for cash or assets or otherwise.
Notwithstanding anything herein to the contrary, (x) in no event shall a Payment
Blockage Period extend beyond 179 days from the date the applicable Payment
Blockage Notice is received by the Administrative Agent and (y) no new Payment
Blockage Notice may be delivered unless and until 360 days have elapsed since
the delivery of the immediately prior Payment Blockage Notice. For all purposes
of this Section 9.02(b), no event of default which existed or was continuing on
the date of the commencement of any Payment Blockage Period with respect to the
Designated Senior Debt shall be, or be made, the basis for the commencement of a
second Payment Blockage Period by the Representative of such Designated Senior
Debt whether or not within a period of 360 consecutive days, unless such event
of default shall have been cured or waived for a period of not less than 90
consecutive days (it being acknowledged that any subsequent action, or any
breach of any financial covenants for a period ending after the date of
commencement of such Payment Blockage Period that, in either case, would give
rise to an event of default pursuant to any provisions under which an event of
default previously existed or was continuing shall constitute a new event of
default for this purpose).

(c) The foregoing Sections 9.02(a) and (b) shall not apply to payment in the
form of Permitted Junior Securities. In addition, Lenders may also receive and
retain Permitted Junior Securities.

(d) In the event that any payment or distribution shall be received by the
Administrative Agent or any Lender when such payment or distribution is
prohibited by the foregoing provisions of this Section 9.02, such payment or
distribution shall be held in trust for the benefit of, and shall be paid over
or delivered to, the holders of Senior Debt (pro rata to such holders on the
basis of the respective amount of Senior Debt held by such holders) or their
respective Representatives, as their respective interests may appear. Upon the
proper written request of the holders of the Senior Debt, the Administrative
Agent or the Lender, as the case may be, will deliver the amounts in trust to
the holders of Senior Debt or their proper Representative. The Administrative
Agent shall be entitled to rely on information regarding amounts then due and
owing on the Senior Debt, if any, received from the holders of Senior Debt (or
their Representatives) or, if such information is not received from such holders
or their Representatives, from the BV Borrower and only amounts included in the
information provided to the Administrative Agent shall be paid to the holders of
Senior Debt.

(e) Nothing contained in this Article Nine shall limit the right of the
Administrative Agent or the Lenders to take any action to accelerate the
maturity of the Loans pursuant to Section 8.02 or to pursue any rights or
remedies hereunder; provided, that all Senior Debt thereafter due or declared to
be due shall first be paid in full in cash or Cash Equivalents before the
Lenders are entitled to receive any payment of any kind or character with
respect to Obligations on the Loans (and such Lenders may receive such payments
only to the extent then permitted to do so by Section 9.02(a) and (b)).

SECTION 9.03. Loans Subordinated to Prior Payment of All Senior Debt on
Dissolution, Liquidation or Reorganization of the BV Borrower.

(a) Upon any payment or distribution of assets of the BV Borrower of any kind or
character, whether in cash, assets or securities, to creditors upon any total or
partial liquidation, dissolution, winding-up, reorganization, assignment for the
benefit of creditors or marshaling of assets and liabilities of the BV Borrower
or in a bankruptcy, reorganization, insolvency, receivership or other similar

 

Senior Subordinated Term Loan Agreement

84



--------------------------------------------------------------------------------

proceeding relating to the BV Borrower or its assets, whether voluntary or
involuntary, all Obligations due or to become due upon all Senior Debt shall
first be paid in full in cash or Cash Equivalents, or such payment duly provided
for to the satisfaction of the holders of Senior Debt, before any payment or
distribution of any kind or character is made on account of any Obligations on
or relating to the Loans (except that Lenders may receive and retain Permitted
Junior Securities), or for the acquisition, defeasance or redemption of any of
the Loans for cash or assets or otherwise. Upon any such dissolution,
winding-up, liquidation, reorganization, receivership or similar proceeding, any
payment or distribution of assets of the BV Borrower of any kind or character,
whether in cash, assets or securities, to which the Lenders or the
Administrative Agent under this Agreement would be entitled, except for the
provisions hereof, shall be paid by the BV Borrower or by any receiver, trustee
in bankruptcy, liquidating trustee, agent or other Person making such payment or
distribution, or by the Lenders or by the Administrative Agent under this
Agreement if received by them, directly to the holders of Senior Debt (pro rata
to such holders on the basis of the respective amounts of Senior Debt held by
such holders) or their respective Representatives, or to the trustee or trustees
under any indenture pursuant to which any of such Senior Debt may have been
issued, as their respective interests may appear, for application to the payment
of Senior Debt remaining unpaid until all such Senior Debt has been paid in full
in cash or Cash Equivalents after giving effect to any concurrent payment,
distribution or provision therefor to or for the holders of Senior Debt.

(b) To the extent any payment of Senior Debt (whether by or on behalf of the BV
Borrower, as proceeds of security or enforcement of any right of setoff or
otherwise) is declared to be fraudulent or preferential, set aside or required
to be paid to any receiver, trustee in bankruptcy, liquidating trustee, agent or
other similar Person under any bankruptcy, insolvency, receivership, fraudulent
conveyance or similar law, then the Senior Debt or part thereof originally
intended to be satisfied shall be deemed to be reinstated and outstanding as if
such payment had not occurred.

It is further agreed that any diminution (whether pursuant to court decree or
otherwise, including for any of the reasons described in the preceding sentence)
of the BV Borrower’s obligation to make any distribution or payment pursuant to
any Senior Debt, except to the extent such diminution occurs by reason of the
repayment (which has not been disgorged or returned) of such Senior Debt in cash
or Cash Equivalents, shall have no force or effect for purposes of the
subordination provisions contained in this Article Nine, with any turnover of
payments as otherwise calculated pursuant to this Article Nine to be made as if
no such diminution had occurred.

(c) In the event that, notwithstanding the foregoing, any payment or
distribution of assets of the BV Borrower of any kind or character, whether in
cash, assets or securities, shall be received by the Administrative Agent or any
Lender when such payment or distribution is prohibited by this Section 9.03,
such payment or distribution shall be held in trust for the benefit of, and
shall be paid over or delivered to, the holders of Senior Debt (pro rata to such
holders on the basis of the respective amount of Senior Debt held by such
holders) or their respective Representatives, or to the trustee or trustees
under any indenture pursuant to which any of such Senior Debt may have been
issued, as their respective interests may appear, for application to the payment
of Senior Debt remaining unpaid until all such Senior Debt has been paid in full
in cash or Cash Equivalents, after giving effect to any concurrent payment,
distribution or provision therefor to or for the holders of such Senior Debt.

(d) The consolidation of the BV Borrower with, or the merger of the BV Borrower
with or into, another corporation, partnership, trust or limited liability
company or the liquidation or dissolution of the BV Borrower following the
conveyance or transfer of all or substantially all of its assets, to another
corporation, partnership, trust or limited liability company upon the terms and
conditions provided in Section 7.08 hereof and as long as permitted under the
terms of the Senior Debt shall not be deemed a dissolution, winding-up,
liquidation or reorganization for the purposes of this Section if such other
corporation shall, as a part of such consolidation, merger, conveyance or
transfer, assume the BV Borrower’s obligations hereunder in accordance with
Section 7.08 hereof.

 

Senior Subordinated Term Loan Agreement

85



--------------------------------------------------------------------------------

SECTION 9.04. Payments May Be Made Prior to Dissolution.

Nothing contained in this Article Nine or elsewhere in this Agreement shall
prevent (i) the BV Borrower, except under the conditions described in Sections
9.02 and 9.03, from making payments at any time for the purpose of making
payments of principal of and interest on the Loans, or from depositing with the
Administrative Agent any moneys for such payments, or (ii) in the absence of
actual knowledge by the Administrative Agent that a given payment would be
prohibited by Section 9.02 or 9.03, the application by the Administrative Agent
of any moneys deposited with it for the purpose of making such payments of
principal of, and interest on, the Loans to the Lenders entitled thereto unless
at least two Business Days prior to the date upon which such payment would
otherwise become due and payable a Responsible Officer of the Administrative
Agent shall have actually received the written notice provided for in the first
sentence of Section 9.02(b) or in Section 9.07 (provided, that, notwithstanding
the foregoing, the Lenders receiving any payments made in contravention of
Section 9.02 or 9.03 (and the respective such payments) shall otherwise be
subject to the provisions of Section 9.02 and Section 9.03). The BV Borrower
shall give prompt written notice to the Administrative Agent of any dissolution,
winding-up, liquidation or reorganization of the BV Borrower, although any delay
or failure to give any such notice shall have no effect on the subordination
provisions contained herein.

SECTION 9.05. Lenders To Be Subrogated to Rights of Holders of Senior Debt.

Subject to the payment in full in cash or Cash Equivalents of all Senior Debt,
the Lenders shall be subrogated to the rights of the holders of Senior Debt to
receive payments or distributions of cash, assets or securities of the BV
Borrower applicable to the Senior Debt until the Loans shall be paid in full;
and, for the purposes of such subrogation, no such payments or distributions to
the holders of the Senior Debt by or on behalf of the BV Borrower, or by or on
behalf of the Lenders by virtue of this Article Nine, which otherwise would have
been made to the Lenders shall, as between the BV Borrower and the Lenders, be
deemed to be a payment by the BV Borrower to or on account of the Senior Debt,
it being understood that the provisions of this Article Nine are and are
intended solely for the purpose of defining the relative rights of the Lenders,
on the one hand, and the holders of Senior Debt, on the other hand.

SECTION 9.06. Obligations of the Borrowers Unconditional.

Nothing contained in this Article Nine or elsewhere in this Agreement or in the
other Loan Documents is intended to or shall impair, as among each Borrower, its
creditors other than the holders of Senior Debt, and the Lenders, the obligation
of such Borrower, which is absolute and unconditional, to pay to the Lenders the
principal of and any interest on the Loans as and when the same shall become due
and payable in accordance with their terms, or is intended to or shall affect
the relative rights of the Lenders and creditors of each Borrower other than the
holders of the Senior Debt, nor shall anything herein or therein prevent any
Lender or the Administrative Agent on its behalf from exercising all remedies
otherwise permitted by applicable law upon default under this Agreement, subject
to the rights, if any, in respect of cash, assets or securities of each Borrower
received upon the exercise of any such remedy.

SECTION 9.07. Notice to Administrative Agent.

The BV Borrower shall give prompt written notice to the Administrative Agent of
any fact known to the BV Borrower which would prohibit the making of any payment
to or by the

 

Senior Subordinated Term Loan Agreement

86



--------------------------------------------------------------------------------

Administrative Agent in respect of the Loans pursuant to the provisions of this
Article Nine, although any delay or failure to give any such notice shall have
no effect on the subordination provisions contained herein. Regardless of
anything to the contrary contained in this Article Nine or elsewhere in this
Agreement, the Administrative Agent shall not be charged with knowledge of the
existence of any default or event of default with respect to any Senior Debt or
of any other facts which would prohibit the making of any payment to or by the
Administrative Agent unless and until the Administrative Agent shall have
received notice in writing from the BV Borrower, or from a holder of Senior Debt
or a Representative therefor and, prior to the receipt of any such written
notice, the Administrative Agent shall be entitled to assume (in the absence of
actual knowledge to the contrary) that no such facts exist. The Administrative
Agent shall be entitled to rely on the delivery to it of any notice pursuant to
this Section 9.07 to establish that such notice has been given by a holder of
Senior Debt (or a trustee thereof).

In the event that the Administrative Agent determines in good faith that any
evidence is required with respect to the right of any Person as a holder of
Senior Debt to participate in any payment or distribution pursuant to this
Article Nine, the Administrative Agent may request such Person to furnish
evidence to the satisfaction of the Administrative Agent as to the amounts of
Senior Debt held by such Person, the extent to which such Person is entitled to
participate in such payment or distribution and any other facts pertinent to the
rights of such Person under this Article Nine, and if such evidence is not
furnished the Administrative Agent may defer any payment to such Person pending
judicial determination as to the right of such Person to receive such payment.

SECTION 9.08. Reliance on Judicial Order or Certificate of Liquidating Agent.

Upon any payment or distribution of assets of the BV Borrower referred to in
this Article Nine, the Administrative Agent, subject to the provisions of
Article 11 hereof, and the Lenders shall be entitled to rely upon any order or
decree made by any court of competent jurisdiction in which any insolvency,
bankruptcy, receivership, dissolution, winding-up, liquidation, reorganization
or similar case or proceeding is pending, or upon a certificate of the receiver,
trustee in bankruptcy, liquidating trustee, assignee for the benefit of
creditors, agent or other person making such payment or distribution, delivered
to the Administrative Agent or the Lenders, for the purpose of ascertaining the
persons entitled to participate in such payment or distribution, the holders of
the Senior Debt and other Indebtedness of the BV Borrower, the amount thereof or
payable thereon, the amount or amounts paid or distributed thereon and all other
facts pertinent thereto or to this Article Nine.

SECTION 9.09. Administrative Agent’s Relation to Senior Debt.

The Administrative Agent and any agent of the BV Borrower or the Administrative
Agent shall be entitled to all the rights set forth in this Article Nine with
respect to any Senior Debt which may at any time be held by it in its individual
or any other capacity to the same extent as any other holder of Senior Debt and
nothing in this Agreement shall deprive the Administrative Agent or any such
agent of any of its rights as such holder.

With respect to the holders of Senior Debt, the Administrative Agent undertakes
to perform or to observe only such of its covenants and obligations as are
specifically set forth in this Article Nine, and no implied covenants or
obligations with respect to the holders of Senior Debt shall be read into this
Agreement against the Administrative Agent. The Administrative Agent shall not
be deemed to owe any fiduciary duty to the holders of Senior Debt.

Whenever a distribution is to be made or a notice given to holders or owners of
Senior Debt, the distribution may be made and the notice may be given to their
Representative, if any.

 

Senior Subordinated Term Loan Agreement

87



--------------------------------------------------------------------------------

SECTION 9.10. Subordination Rights Not Impaired by Acts or Omissions of the BV
Borrower or Holders of Senior Debt.

No right of any present or future holders of any Senior Debt to enforce
subordination as provided herein shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the BV Borrower or by any
act or failure to act, in good faith, by any such holder, or by any
noncompliance by the BV Borrower with the terms of this Agreement, regardless of
any knowledge thereof which any such holder may have or otherwise be charged
with.

Without in any way limiting the generality of the foregoing paragraph, the
holders of Senior Debt may, at any time and from time to time, without the
consent of or notice to the Administrative Agent, without incurring
responsibility to the Administrative Agent or the Lenders and without impairing
or releasing the subordination provided in this Article Nine or the obligations
hereunder of the Lenders to the holders of the Senior Debt, do any one or more
of the following: (i) change the manner, place or terms of payment or extend the
time of payment of, or renew or alter, Senior Debt, or otherwise amend or
supplement in any manner Senior Debt, or any instrument evidencing the same or
any agreement under which Senior Debt is outstanding; (ii) sell, exchange,
release or otherwise deal with any property pledged, mortgaged or otherwise
securing Senior Debt; (iii) release any Person liable in any manner for the
payment or collection of Senior Debt; and (iv) exercise or refrain from
exercising any rights against the BV Borrower and any other Person.

SECTION 9.11. Lenders Authorize Administrative Agent to Effectuate Subordination
of Loans.

Each Lender authorizes and expressly directs the Administrative Agent on its
behalf to take such action as may be necessary or appropriate to effectuate, as
between the holders of Senior Debt and the Lenders, the subordination provided
in this Article Nine, and appoints the Administrative Agent its attorney-in-fact
for such purposes, including in the event of any dissolution, winding-up,
liquidation or reorganization of the BV Borrower (whether in bankruptcy,
insolvency, receivership, reorganization or similar proceedings or upon an
assignment for the benefit of credits or otherwise) tending towards liquidation
of the business and assets of the BV Borrower, the filing of a claim for the
unpaid balance of its Loans and accrued interest in the form required in those
proceedings.

If the Administrative Agent does not file a proper claim or proof of debt in the
form required in such proceeding prior to 30 days before the expiration of the
time to file such claim or claims, then the holders of the Senior Debt or their
Representative are or is hereby authorized to have the right to file and are or
is hereby authorized to file an appropriate claim for and on behalf of the
Lenders of said Loans. Nothing herein contained shall be deemed to authorize the
Administrative Agent or the holders of Senior Debt or their Representative to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Loans or
the rights of any Lender thereof, or to authorize the Administrative Agent or
the holders of Senior Debt or their Representative to vote in respect of the
claim of any Lender in any such proceeding.

SECTION 9.12. This Article Nine Not to Prevent Events of Default.

The failure to make a payment on account of principal of, premium, if any, or
interest on the Loans by reason of any provision of this Article Nine shall not
be construed as preventing the occurrence of an Event of Default.

SECTION 9.13. Administrative Agent’s Compensation Not Prejudiced.

Nothing in this Article Nine shall apply to amounts due to the Administrative
Agent for its own account (other than payments of Obligations owing to Lenders
in respect of the Loans) pursuant to other sections of this Agreement.

 

Senior Subordinated Term Loan Agreement

88



--------------------------------------------------------------------------------

ARTICLE 10

GUARANTEES

SECTION 10.01. Guarantee.

(a) Subject to this Article Ten, each of the Guarantors hereby, jointly and
severally, and fully and unconditionally, guarantees to each Lender and its
successors and assigns, irrespective of the validity and enforceability of, this
Agreement, the Loans or the obligations of the BV Borrower hereunder or
thereunder, that: (i) the principal of, premium, if any, and accrued and unpaid
interest and defaulted interest, if any, on the Loans will be promptly paid in
full when due, whether at maturity, by acceleration, redemption or otherwise,
and interest on the overdue principal of, premium, if any, and interest and
defaulted interest, if any, on the Loans (pursuant to Section 2.08), if lawful
(subject in all cases to any applicable grace period provided herein), and all
other obligations of the BV Borrower to the Lenders or the Administrative Agent
hereunder or thereunder will be promptly paid in full, all in accordance with
the terms hereof and thereof; and (ii) in case of any extension of time of
payment or renewal of any Loans or any of such other obligations, the same will
be promptly paid in full when due in accordance with the terms of the extension
or renewal, whether at Stated Maturity, by acceleration or otherwise. Failing
payment when due of any amount so guaranteed for whatever reason, the Guarantors
shall be jointly and severally obligated to pay the same immediately. Each
Guarantor agrees that this is a guarantee of payment and not a guarantee of
collection.

(b) Each Guarantor hereby agrees that, to the maximum extent permitted under
applicable law, its obligations hereunder shall be unconditional, irrespective
of the validity, regularity or enforceability of the Loans or this Agreement,
the absence of any action to enforce the same, any waiver or consent by any
Lender with respect to any provisions hereof or thereof, the recovery of any
judgment against the BV Borrower, any action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a Guarantor. Each Guarantor hereby waives diligence, presentment,
demand of payment, filing of claims with a court in the event of insolvency or
bankruptcy of the BV Borrower, any right to require a proceeding first against
the BV Borrower, protest, notice and all demands whatsoever and covenants that
this Guarantee shall not be discharged except by complete performance of the
obligations contained in this Agreement and the other Loan Documents.

(c) If any Lender or the Administrative Agent is required by any court or
otherwise to return to the BV Borrower, the Guarantors or any custodian,
trustee, liquidator or other similar official acting in relation to any of the
BV Borrower or the Guarantors, any amount paid by any of them to the
Administrative Agent or such Lender, this Guarantee, to the extent theretofore
discharged, shall be reinstated with full force and effect.

(d) Each Guarantor agrees that it shall not be entitled to any right of
subrogation in relation to the Lenders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Lenders and the Administrative Agent, on the other hand, (x) the maturity of
the obligations guaranteed hereby may be accelerated as provided in Article
Eight for the purposes of this Guarantee, notwithstanding any stay, injunction
or other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article Eight hereof, such obligations (whether
or not due and payable) shall forthwith

 

Senior Subordinated Term Loan Agreement

89



--------------------------------------------------------------------------------

become due and payable by the Guarantors for the purpose of this Guarantee. The
Guarantors shall have the right to seek contribution from any non-paying
Guarantor so long as the exercise of such right does not impair the rights of
the Lenders under the Guarantee.

SECTION 10.02. Limitation on Guarantor Liability.

Each Guarantor and each Lender, hereby confirms that it is the intention of all
such parties that the Guarantee of such Guarantor not constitute (i) a
fraudulent transfer or conveyance for purposes of Bankruptcy Law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
federal, state or foreign law to the extent applicable to its Guarantee or
(ii) an unlawful distribution under any applicable state or foreign law
prohibiting distributions by an insolvent entity to the extent applicable to its
Guarantee. To effectuate the foregoing intention, the Administrative Agent, the
Lenders and the Guarantors hereby irrevocably agree that the obligations of such
Guarantor will be limited to the maximum amount as will, after giving effect to
all other contingent and fixed liabilities of such Guarantor that are relevant
under such laws, and after giving effect to any collections from, rights to
receive contribution from or payments made by or on behalf of any other
Guarantor in respect of the obligations of such other Guarantor under this
Article Ten, result in the obligations of such Guarantor under its Guarantee not
constituting a fraudulent transfer or conveyance or such an unlawful
distribution.

SECTION 10.03. Execution and Delivery of Additional Guarantees.

If required by Section 6.14, the BV Borrower shall cause such Subsidiaries to
execute guarantee supplements to this Agreement in accordance with Section 6.14
and this Article Ten, to the extent applicable.

SECTION 10.04. Guarantors May Consolidate, Etc., on Certain Terms.

Each Guarantor may consolidate with or merge into or sell its assets to the BV
Borrower or another Guarantor without limitation, or with, into or to any other
Persons upon the terms and conditions set forth in Section 7.08.

SECTION 10.05. Releases.

The Guarantee of a Guarantor will be released in the event that:

(a) the sale, disposition or other transfer (including through merger or
consolidation) of all of the Capital Stock (or any sale, disposition or other
transfer of Capital Stock (including through merger or consolidation) following
which the applicable Guarantor is no longer a Subsidiary), or all or
substantially all the assets, of the applicable Guarantor, if such sale,
disposition or other transfer is made in compliance with the provisions of
Section 7.04;

(b) the BV Borrower designates any Restricted Subsidiary that is a Guarantor as
an Unrestricted Subsidiary in accordance with the provisions of Section 7.01 and
the definition of “Unrestricted Subsidiary”;

(c) in the case of any Restricted Subsidiary which after the Effective Date is
required to guarantee the Loans pursuant to Section 6.14, the release or
discharge of the guarantee by such Restricted Subsidiary of all Indebtedness of
the BV Borrower or any Restricted Subsidiary or the repayment of all the
Indebtedness or Disqualified Stock, in each case, which resulted in an
obligation to guarantee the Loans;

 

Senior Subordinated Term Loan Agreement

90



--------------------------------------------------------------------------------

(d) if the obligations of the BV Borrower under this Agreement are discharged in
accordance with the terms of this Agreement; or

(e) such Guarantor is also a guarantor or borrower under the Credit Agreement as
in effect on the Effective Date and, at the time of release of its Guarantee,
(x) has been released from its guarantee of, and all pledges and security, if
any, granted in connection with the Credit Agreement, (y) is not an obligor
under any Indebtedness (other than Indebtedness permitted to be incurred
pursuant to clause (vii), (ix), (x) or (xv) of Section 7.03(b) and (z) does not
guarantee any Indebtedness of the BV Borrower or any of the other Guarantors.

SECTION 10.06. Subordination of Guarantee.

Payments under the Guarantees of each Guarantor shall be subordinated to the
prior payment in full of all Guarantor Senior Debt of such Guarantor, including
Guarantor Senior Debt of such Guarantor incurred after the date of this
Agreement, on the same basis as the payments by the BV Borrower on the Loans are
subordinated to the prior payment in full of Senior Debt of the BV Borrower, as
provided for in Article Nine, and elsewhere in this Agreement. The terms of
Section 9.02 apply equally to a Guarantor and the obligations of such Guarantor
under its Guarantee of the Loans. For the purposes of the foregoing sentence,
the Administrative Agent and the Lenders shall have the right to receive and/or
retain payments by any of the Guarantors only at such times as they may receive
and/or retain payments in respect of the Loans pursuant to this Agreement,
including Article Ten.

ARTICLE 11

ADMINISTRATIVE AGENT AND OTHER AGENTS

SECTION 11.01. Authorization and Action. (a) Each Lender (in its capacities as a
Lender) hereby appoints and authorizes each Agent to take such action as agent
on its behalf and to exercise such powers and discretion under this Agreement
and the other Loan Documents as are delegated to such Agent by the terms hereof
and thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of the
Loans), no Agent shall be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders;
provided, however, that no Agent shall be required to take any action that
exposes such Agent to personal liability or that is contrary to this Agreement
or applicable law. Each Agent agrees to give to each Lender prompt notice of
each notice given to it by the Borrowers pursuant to the terms of this
Agreement.

(b) Any Agent may execute any of its duties under this Agreement or any other
Loan Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties.

SECTION 11.02. Agents’ Reliance, Etc. Neither any Agent nor any of their
respective directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
the Loan Documents, except for its or their own gross negligence, bad faith or
willful misconduct. Without limitation of the generality of the foregoing, each
Agent: (a) may consult with legal counsel (including counsel for any Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(b) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or

 

Senior Subordinated Term Loan Agreement

91



--------------------------------------------------------------------------------

representations (whether written or oral) made in or in connection with the Loan
Documents; (c) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of any Loan Document on the part of any Loan Party or the existence
at any time of any Default under the Loan Documents or to inspect the property
(including the books and records) of any Loan Party; (d) shall not be
responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Loan Document or any other instrument or
document furnished pursuant thereto; and (e) shall incur no liability under or
in respect of any Loan Document by acting upon any notice, consent, certificate
or other instrument or writing (which may be by telegram or telecopy) believed
by it to be genuine and signed or sent by the proper party or parties.

SECTION 11.03. Morgan Stanley Senior Funding, Inc., Banc of America Bridge LLC
and Goldman Sachs Credit Partners L.P. and Affiliates. With respect to its
Commitments, the Loans made by it and any Promissory Notes issued to it, each of
Morgan Stanley Senior Funding, Inc., Banc of America Bridge LLC and Goldman
Sachs Credit Partners L.P. shall have the same rights and powers under the Loan
Documents as any other Lender and may exercise the same as though they were not
Agents; and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated, include Morgan Stanley Senior Funding, Inc., Banc of America Bridge
LLC and Goldman Sachs Credit Partners L.P. in their individual capacities.
Morgan Stanley Senior Funding, Inc., Banc of America Bridge LLC and Goldman
Sachs Credit Partners L.P. and their affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, any Loan
Party, any of its Subsidiaries and any Person that may do business with or own
securities of any Loan Party or any such Subsidiary, all as if Morgan Stanley
Senior Funding, Inc., Banc of America Bridge LLC and Goldman Sachs Credit
Partners L.P. were not Agents and without any duty to account therefor to the
Lenders. No Agent shall have any duty to disclose any information obtained or
received by it or any of its Affiliates relating to any Loan Party or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as such Agent.

SECTION 11.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon any Agent or any other Lender and based
on the financial statements referred to in Section 5.05 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 11.05. Indemnification. (a) Each Lender severally agrees to indemnify
each Agent (to the extent not promptly reimbursed by the Borrowers) from and
against such Lender’s ratable share (determined as provided below) of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever that
may be imposed on, incurred by, or asserted against such Agent in any way
relating to or arising out of the Loan Documents or any action taken or omitted
by such Agent under the Loan Documents (collectively, the “Indemnified Costs”);
provided, however, that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from such Agent’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Lender agrees
to reimburse each Agent promptly upon demand for its ratable share of any costs
and expenses (including, without limitation, reasonable fees and expenses of
counsel) payable by the Borrowers under Section 12.04, to the extent that such
Agent is not promptly reimbursed for such costs and expenses by the Borrowers.
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Costs, this Section 11.05 applies whether any such investigation,
litigation or proceeding is brought by any Lender or any other Person.

 

Senior Subordinated Term Loan Agreement

92



--------------------------------------------------------------------------------

(b) For purposes of this Section 11.05, each Lender’s respective ratable share
of any amount shall be determined, at any time, according to the sum of (i) the
aggregate principal amount of the Loans outstanding at such time and owing to
such Lender and (ii) such Lender’s unused Commitments at such time. The failure
of any Lender to reimburse any Agent promptly upon demand for its ratable share
of any amount required to be paid by the Lenders to such Agent as provided
herein shall not relieve any other Lender of its obligation hereunder to
reimburse such Agent for its ratable share of such amount, but no Lender shall
be responsible for the failure of any other Lender to reimburse such Agent for
such other Lender’s ratable share of such amount. Without prejudice to the
survival of any other agreement of any Lender hereunder, the agreement and
obligations of each Lender contained in this Section 11.05 shall survive the
payment in full of principal, interest and all other amounts payable hereunder
and under the other Loan Documents.

SECTION 11.06. Successor Agents. Any Agent may resign as to the Facility by
giving written notice thereof to the Lenders and the Borrowers and may be
removed as to the Facility at any time with or without cause by the Required
Lenders. Upon any such resignation or removal, the Required Lenders shall have
the right (with the consent of the Borrowers, so long as no Event of Default has
occurred or is continuing) to appoint a successor Agent as to the Facility. If
no successor Agent shall have been so appointed by the Required Lenders (or, so
long as no Event of Default has occurred or is continuing, consented to by the
Borrowers), and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States or of any State thereof and having a
combined capital and surplus of at least $250,000,000. Upon the acceptance of
any appointment as Agent hereunder by a successor Agent as to the Facility, such
successor Agent shall succeed to and become vested with all the rights, powers,
discretion, privileges and duties of the retiring Agent, and the retiring Agent
shall be discharged from its duties and obligations under the Loan Documents. If
within 45 days after written notice is given of the retiring Agent’s resignation
or removal under this Section 11.06 no successor Agent shall have been appointed
and shall have accepted such appointment, then on such 45th day (a) the retiring
Agent’s resignation or removal shall become effective, (b) the retiring Agent
shall thereupon be discharged from its duties and obligations under the Loan
Documents and (c) the Required Lenders shall thereafter perform all duties of
the retiring Agent under the Loan Documents until such time, if any, as the
Required Lenders appoint a successor Agent as provided above. After any retiring
Agent’s resignation or removal hereunder as Agent as to the Facility shall have
become effective, the provisions of this Article VII shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent as to
the Facility under this Agreement.

SECTION 11.07. Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page or signature pages of this Agreement
as a “syndication agent,” “documentation agent,” “bookrunner,” or “lead
arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than to the extent expressly set forth herein
and, in the case of such Lenders, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

 

Senior Subordinated Term Loan Agreement

93



--------------------------------------------------------------------------------

ARTICLE 12

MISCELLANEOUS

SECTION 12.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and the relevant Borrower or the applicable Loan Party,
as the case may be, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender directly affected thereby (it being understood that a waiver of
any condition precedent set forth in Section 4.01, or Section 4.02 or the waiver
of any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute an extension or increase of any Commitment
of any Lender);

(b) postpone any date scheduled for any payment of principal or interest under
Section 2.07 or Section 2.08 or fees under Section 2.09(a), without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of any mandatory prepayment of the Loans shall not constitute a
postponement of any date scheduled for the payment of principal or interest;

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (i) of the second proviso to this
Section 12.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrowers to pay interest at the Default Rate;

(d) change any provision of this Section 12.01 or the definition of “Required
Lenders”;

(e) change the definition of “Pro Rata Share”, Section 2.12(a), Section 2.13 or
Section 8.03 in any manner that would alter the pro rata sharing of payments or
other amounts required thereby without the written consent of each Lender
affected thereby;

(f) other than in connection with a transaction permitted under Section 7.08 or
Article 8, release any material Guarantor from its obligations under the
Guarantee, without the written consent of each Lender;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of, or any fees or other amounts
payable to, the Administrative Agent under this Agreement or any other Loan
Document; and (ii) Section 12.07(g) may not be amended, waived or otherwise
modified without the consent of each Granting Lender all or any part of whose
Loans are being funded by an SPC at the time of such amendment, waiver or other
modification. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders).

 

Senior Subordinated Term Loan Agreement

94



--------------------------------------------------------------------------------

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent, the relevant Borrower (a) to add one or more additional credit facilities
to this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Loans and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrowers and the Lenders
providing the relevant Replacement Loans (as defined below) to permit the
refinancing of all outstanding Loans (“Refinanced Loans”) with a replacement
term loan tranche hereunder (“Replacement Loans”); provided that (a) the
aggregate principal amount of such Replacement Loans shall not exceed the
aggregate principal amount of such Refinanced Loans, (b) the Applicable Margin
for such Replacement Loans shall not be higher than the Applicable Margin for
such Refinanced Loans, (c) the Weighted Average Life to Maturity of such
Replacement Loans shall not be shorter than the Weighted Average Life to
Maturity of such Refinanced Loans at the time of such refinancing and (d) all
other terms applicable to such Replacement Loans shall be substantially
identical to, or less favorable to the Lenders providing such Replacement Loans
than, those applicable to such Refinanced Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of the Loans in effect immediately prior to such
refinancing.

Notwithstanding anything to the contrary contained in Section 12.01, in the
event that the Borrowers request that this Agreement be modified or amended in a
manner that would require the unanimous consent of all of the Lenders and such
modification or amendment is agreed to by the Required Lenders, then with the
consent of the Borrowers and the Required Lenders, the Borrowers and the
Required Lenders shall be permitted to amend the Agreement without the consent
of the Non-Consenting Lenders to provide for (a) the termination of the
Commitment of each Non-Consenting Lender, (b) the addition to this Agreement of
one or more other financial institutions (each of which shall be an Eligible
Assignee), or an increase in the Commitment of one or more of the Required
Lenders (with the written consent thereof), so that the total Commitment after
giving effect to such amendment shall be in the same amount as the total
Commitment immediately before giving effect to such amendment, (c) if any Loans
are outstanding at the time of such amendment, the making of such additional
Loans by such new financial institutions or Required Lender or Lenders, as the
case may be, as may be necessary to repay in full with accrued interest, at par,
the outstanding Loans of the Non-Consenting Lenders immediately before giving
effect to such amendment and (d) such other modifications to this Agreement as
may be appropriate to effect the foregoing clauses (a), (b) and (c).

Further, notwithstanding anything to the contrary contained in Section 12.01, if
within sixty (60) days following the Effective Date, the Administrative Agent
and the BV Borrower shall have jointly identified an obvious error or any error
or omission of a technical or immaterial nature, in each case, in any provision
of the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Loan Document if
the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

SECTION 12.02. Notices and Other Communications; Facsimile Copies. (a) General.
Unless otherwise expressly provided herein, all notices and other communications
provided for hereunder or any other Loan Document shall be in writing (including
by facsimile transmission). All such written notices shall be mailed, faxed or
delivered to the applicable address, facsimile number or (subject to
Section 12.02(c)) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

(A) if to any Borrower, any Guarantor, or the Administrative Agent, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 12.02 or to such other address, facsimile number,
electronic mail address or telephone number as shall be designated by such party
in a notice to the other parties; and

 

Senior Subordinated Term Loan Agreement

95



--------------------------------------------------------------------------------

(B) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire or to
such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the relevant Borrower
and the Administrative Agent.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed; and (D) if delivered by electronic mail
(which form of delivery is subject to the provisions of Section 12.02(c)), when
delivered; provided that notices and other communications to the Administrative
Agent pursuant to Article 2 shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.

(b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may be
transmitted and/or signed by facsimile. The effectiveness of any such documents
and signatures shall, subject to applicable Law, have the same force and effect
as manually signed originals and shall be binding on all Loan Parties, the
Agents and the Lenders. The Administrative Agent may also require that any such
documents and signatures be confirmed by a manually signed original thereof;
provided that the failure to request or deliver the same shall not limit the
effectiveness of any facsimile document or signature.

(c) Reliance by Agents and Lenders. The Administrative Agent and the Lenders
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices) purportedly given by or on behalf of any Borrower even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify each Agent-Related Person
and each Lender from all actual losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of any Borrower in the absence of gross negligence, bad faith or
willful misconduct.

SECTION 12.03. No Waiver; Cumulative Remedies. No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by Law.

SECTION 12.04. Attorney Costs, Expenses and Taxes. The Borrowers agree upon and
following the Effective Date (a) to pay or reimburse the Administrative Agent
and the Arrangers for all reasonable out-of-pocket costs and expenses incurred
in connection with the preparation, negotiation, syndication and execution of
this Agreement and the other Loan Documents, and any amendment, waiver, consent
or other modification of the provisions hereof and thereof, and the consummation
and administration of the transactions contemplated hereby and thereby,
including all Attorney Costs of one attorney for all Lenders, the Arrangers and
the Administrative Agent (which shall be Shearman & Sterling

 

Senior Subordinated Term Loan Agreement

96



--------------------------------------------------------------------------------

LLP) and such other local counsel in each foreign jurisdiction as agreed between
the Administrative Agent and the Borrowers, and (b) to pay or reimburse the
Administrative Agent, the Arrangers and each Lender for all reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs of counsel (which counsel shall be limited as provided in Section 12.05).
The foregoing costs and expenses shall include all fees and taxes related
thereto, and other reasonable out-of-pocket expenses incurred by any Arranger or
any Agent. All amounts due under this Section 12.04 shall be paid promptly (but
in any event within 30 days) following receipt by the BV Borrower or an invoice
relating thereto setting forth such expenses in reasonable detail. The
agreements in this Section 12.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. If any Loan Party fails to
pay when due any costs, expenses or other amounts payable by it hereunder or
under any Loan Document, such amount may be paid on behalf of such Loan Party by
the Administrative Agent or any Lender, in its sole discretion.

SECTION 12.05. Indemnification by the Borrowers. The Borrowers shall indemnify
and hold harmless each Agent-Related Person, each Agent, each Arranger, each
Lender and their respective Affiliates, directors, officers, employees, counsel,
agents, attorneys-in-fact, trustees and advisors (collectively the
“Indemnitees”) from and against any and all liabilities, obligations, actual
losses, actual damages, penalties, claims, demands, actions, judgments, suits,
reasonable costs, reasonable expenses and reasonable disbursements (including
Attorney Costs (which shall be limited to one (1) counsel to the Administrative
Agent, the other Agents, the Arrangers and the Lenders (exclusive of one local
counsel to the Administrative Agent, the other Agents, the Arrangers and the
Lenders in each appropriate jurisdiction), unless (w) the interests of the
Administrative Agent, the other Agents, the Arrangers and the Lenders are
sufficiently divergent, in which case one (1) additional counsel may be
appointed, or (x) the representation of any Lender or group of Lenders would be
inappropriate or impracticable or create an actual or potential conflict of
interest, one (1) additional counsel for such Lender or group of Lenders may be
appointed or (y) the interests of any Lender or group of Lenders (other than all
of the Lenders) are distinctly or disproportionately affected, one
(1) additional counsel for such Lender or group of Lenders)) of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Commitment or
Loan or the use or proposed use of the proceeds therefrom, (c) any actual or
alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Borrower, any Subsidiary or any
other Loan Party, or any Environmental Liability related in any way to any
Borrower, any Subsidiary or any other Loan Party, or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (and regardless of whether such matter is
instituted by a third party or by any Borrower or any other Loan Party) (all the
foregoing, collectively, the “Indemnified Liabilities”), in all cases, whether
or not caused by or arising, in whole or in part, out of the negligence of the
Indemnitee; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs, expenses or
disbursements (x) have been determined in the final, non-appealable judgment of
a court of competent jurisdiction to have resulted from the gross negligence,
bad faith or willful misconduct of any Indemnitee or any of its directors,
officers or employees or a material breach of the Loan Documents by any
Indemnitee or (y) arise from claims of any of the Lenders solely against one or
more Lenders (and not by one or more Lenders against the Administrative Agent or
one or more of the other Agents) that have not resulted from the action,
inaction,

 

Senior Subordinated Term Loan Agreement

97



--------------------------------------------------------------------------------

participation or contribution of any Borrower or their respective Subsidiaries
or other Affiliates or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or advisors.
No Indemnitee shall be liable for any damages arising from the use by others of
any information or other materials obtained through IntraLinks or other similar
information transmission systems in connection with this Agreement, nor shall
any Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Effective Date). In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 12.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated. All amounts due under this Section 12.05 shall be paid promptly
(but in any event within thirty (30) days) after written demand therefor;
provided, however, that such Indemnitee shall promptly refund such amount to the
extent that there is a final judicial determination that such Indemnitee was not
entitled to indemnification or contribution rights with respect to such payment
pursuant to the express terms of this Section 12.05. The agreements in this
Section 12.05 shall survive the resignation of the Administrative Agent, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

SECTION 12.06. Payments Set Aside. To the extent that any payment by or on
behalf of any Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share of any amount so recovered from or repaid by any Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the applicable Federal Funds Rate from time to time in
effect.

SECTION 12.07. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that no Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 12.07(b), (ii) by way of
participation in accordance with the provisions of Section 12.07(d), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 12.07(f) or Section 12.07(h), as the case may be, or (iv) to an SPC
in accordance with the provisions of Section 12.07(g) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 12.07(d) and,
to the extent expressly contemplated hereby, the Indemnitees) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b) Any Lender may at any time assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the

 

Senior Subordinated Term Loan Agreement

98



--------------------------------------------------------------------------------

case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the outstanding principal balance of the Loan
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent shall not be less than €1,000,000; (ii) except in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, each of the Administrative Agent and, so long as no Event of Default in
respect of Section 8.01(a), Section 8.01(b), Section 8.01(e) and Section 8.01(f)
has occurred and is continuing and except for assignments in connection with the
exchange of Lenders’ interests pursuant to arrangements relating thereto among
the Lenders following the date on which either any Event of Default referred to
in Section 8.01(e) or Section 8.01(f) shall have occurred and be continuing in
respect of any Borrower or the Loans shall have been declared immediately due
and payable pursuant to Section 8.02, each Borrower consents to such assignment
(each such consent not to be unreasonably withheld or delayed); (iii) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement with respect
to the Loans or the Commitment assigned; (iv) the parties (other than the
relevant Borrower unless its consent to such assignment is required hereunder)
to each assignment shall (A) execute and deliver to the Administrative Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Administrative Agent (which initially may be ClearPar, LLC) or (B) manually
execute and deliver to the Administrative Agent an Assignment and Assumption;
and (v) the assigning Lender shall deliver any Promissory Notes evidencing such
Loans to the relevant Borrower or the Administrative Agent. Subject to
acceptance and recording thereof by the Administrative Agent pursuant to
Section 12.07(c), from and after the effective date specified in each Assignment
and Assumption, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 3.01, Section 3.04, Section 3.05, Section 12.04 and
Section 12.05 with respect to facts and circumstances occurring prior to the
effective date of such assignment). Upon request, and the surrender by the
assigning Lender of its Promissory Note, the relevant Borrower (at its expense)
shall execute and deliver a Promissory Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (b) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.07(d).

(c) The Administrative Agent, acting solely for this purpose as an agent of the
Borrowers, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrowers, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by any Borrower, any Agent and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such

 

Senior Subordinated Term Loan Agreement

99



--------------------------------------------------------------------------------

Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrowers, the Agents and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 12.01
that directly affects such Participant. Subject to Section 12.07(e), the
Borrowers agree that each Participant shall be entitled to the benefits of
Section 3.01, Section 3.04 and Section 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 12.07(b)
and such Participant agrees to be bound by such Sections and Section 3.06. To
the extent permitted by Law, each Participant also shall be entitled to the
benefits of Section 12.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender;
provided, further, however, that notwithstanding anything to the contrary in
this Section 12.07(d), each Lender shall have the right to sell one or more
participations in all or any part of its Commitment, Loans or any other
Obligation to one or more lenders or other Persons that provide financing to
such Lender in the form of sales and repurchases of participations without
having to satisfy the foregoing requirements.

(e) A Participant shall not be entitled to receive any greater payment under
Section 3.01, Section 3.04 or Section 3.05 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the relevant Borrower’s prior written consent and such Participant complies
with Section 3.01, Section 3.06 and Section 12.15 as if such Participant were a
Lender under Section 12.15. A Participant shall not be entitled to the benefits
of Section 3.01 unless the relevant Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
relevant Borrower, to comply with Section 3.01, Section 3.06 and Section 12.15
as though it were a Lender.

(f) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Promissory
Note, if any) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(g) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the relevant Borrower (an “SPC”) the option to provide all or any part
of any Loan that such Granting Lender would otherwise be obligated to make
pursuant to this Agreement; provided that (i) nothing herein shall constitute a
commitment by any SPC to fund any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. Each party hereto hereby agrees that (i) neither the grant to any SPC
nor the exercise by any SPC of such option shall increase the costs or expenses
or otherwise increase or change the obligations of the relevant Borrower under
this Agreement (including its obligations under Section 3.01, Section 3.04 or
Section 3.05), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and
(iii) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with

 

Senior Subordinated Term Loan Agreement

100



--------------------------------------------------------------------------------

notice to, but without prior consent of the relevant Borrower and the
Administrative Agent, assign all or any portion of its right to receive payment
with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

(h) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may, without the consent of or notice to the Administrative Agent or
any Borrower, create a security interest in all or any portion of the Loans
owing to it and the Promissory Note, if any, held by it to the trustee for
holders of obligations owed, or securities issued, by such Fund as security for
such obligations or securities; provided that unless and until such trustee
actually becomes a Lender in compliance with the other provisions of this
Section 12.07, (i) no such pledge shall release the pledging Lender from any of
its obligations under the Loan Documents and, (ii) such trustee shall not be
entitled to exercise any of the rights of a Lender under the Loan Documents even
though such trustee may have acquired ownership rights with respect to the
pledged interest through foreclosure or otherwise (unless such trustee is an
Eligible Assignee which has complied with the requirements of Section 12.07(b)).

(i) Notwithstanding anything to the contrary contained herein, a sale of a
participation in or an assignment of all or a portion of its rights and
obligations under this Agreement by a Lender to one or more Eligible Assignees
or Persons, or a grant by a Lender to an SPC of the option to provide all or any
part of any Loan that such Lender would otherwise be obligated to make pursuant
to this Agreement, shall in any event only be permitted if:

(i) the consideration for such sale, assignment or grant amounts to at least
€50,000 (or the equivalent thereof in any other currency); and

(ii) the selling, assigning or granting Lender (if it continues to have any
holding) continues to have a holding which is not less than €50,000 (or the
equivalent thereof in any other currency) following such sale, assignment or
transfer;

provided that notwithstanding anything to the contrary in this Section 12.07(i),
each Lender shall have the right to sell one or more participations in all or
any part of its Commitment, Loans or any other Obligation to one or more lenders
or other Persons that provide financing to such Lender in the form of sales and
repurchases of participations without having to satisfy the foregoing
requirements.

SECTION 12.08. Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information, except that Information may be
disclosed (a) to it and its Affiliates’ directors, officers, employees, trustees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (b) to the extent requested by any regulatory
authority; (c) to the extent required by applicable Laws or regulations or by
any subpoena or similar legal process; (provided that the Agent or Lender that
discloses any Information pursuant to this clause (c) shall provide the BV
Borrower prompt notice of such disclosure to the extent permitted by applicable
Law); (d) to any other party to this Agreement; (e) subject to an agreement
containing provisions no less restrictive than those of this Section 12.08 (or
as may otherwise be reasonably acceptable to the BV Borrower), to any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement; (f) with
the written consent of the BV Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 12.08; (h) to any state, Federal or foreign authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender; (i) to any rating agency when
required by it (it being

 

Senior Subordinated Term Loan Agreement

101



--------------------------------------------------------------------------------

understood that, prior to any such disclosure, such rating agency shall
undertake to preserve the confidentiality of any Information relating to the
Loan Parties received by it from such Lender); (j) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder to the extent reasonably
necessary in connection with such enforcement or (k) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 12.08). In addition, the Agents and the Lenders may disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry, and service
providers to the Agents and the Lenders in connection with the administration
and management of this Agreement, the other Loan Documents, the Commitments, and
the Loans. For the purposes of this Section 12.08, “Information” means all
information received from any Loan Party relating to any Loan Party or its
business, other than any such information that is publicly available to any
Agent or any Lender prior to disclosure by any Loan Party other than as a result
of a breach of this Section 12.08.

SECTION 12.09. Setoff. In addition to any rights and remedies of the Lenders
provided by Law, upon the occurrence and during the continuance of any Event of
Default, after obtaining the prior written consent of the Administrative Agent,
each Lender is authorized at any time and from time to time, without prior
notice to the Borrowers or any other Loan Party, any such notice being waived by
each of the Borrowers (on its own behalf and on behalf of each Loan Party) to
the fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other Indebtedness at any time owing by, such Lender to or for the credit or
the account of the respective Loan Parties against any and all Obligations owing
to such Lender hereunder or under any other Loan Document, now or hereafter
existing, irrespective of whether or not such Agent or such Lender shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness. Each Lender
agrees promptly to notify the BV Borrower and the Administrative Agent after any
such set off and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.
The rights of the Administrative Agent and each Lender under this Section 12.09
are in addition to other rights and remedies (including, without limitation,
other rights of setoff) that the Administrative Agent and such Lender may have.
Notwithstanding anything herein or in any other Loan Document to the contrary,
in no event shall the assets of any Foreign Subsidiary that is not a Loan Party
constitute security, or shall the proceeds of such assets be available for,
payment of the Obligations of any Borrower or any Domestic Subsidiary, it being
understood that the Equity Interests of any Foreign Subsidiary that is not a
Loan Party do not constitute such an asset.

SECTION 12.10. Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrowers. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

Senior Subordinated Term Loan Agreement

102



--------------------------------------------------------------------------------

SECTION 12.11. Counterparts. This Agreement and each other Loan Document may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. Delivery
by telecopier of an executed counterpart of a signature page to this Agreement
and each other Loan Document shall be effective as delivery of an original
executed counterpart of this Agreement and such other Loan Document. The Agents
may also require that any such documents and signatures delivered by telecopier
be confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier.

SECTION 12.12. Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents or the Lenders in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.

SECTION 12.13. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing, and shall
continue in full force and effect as long as any Loan or any other Obligation
(other than contingent indemnification obligations to the extent not then due
and payable) hereunder shall remain unpaid or unsatisfied.

SECTION 12.14. Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

SECTION 12.15. Tax Forms. (a) Each Lender and Agent that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code that lends to the
US Borrower (each, a “Non-US Lender”) shall deliver to the US Borrower and the
Administrative Agent, on or prior to the date which is ten (10) Business Days
after the Effective Date (or upon accepting an assignment of an interest
herein), two duly signed, properly completed copies of either IRS Form W-8BEN or
any successor thereto (relating to such Non-US Lender and entitling it to an
exemption from, or reduction of, United States withholding tax on all payments
to be made to such Non-US Lender by the US Borrower pursuant to this Agreement
or any other Loan Document) or IRS Form W-8ECI or any successor thereto
(relating to all payments to be made to such Non-US Lender by the US Borrower
pursuant to this Agreement or any other Loan Document) or such other evidence
reasonably satisfactory to the US Borrower and the Administrative Agent that
such Non-US Lender is entitled to an exemption from, or reduction of, United
States withholding tax, including any exemption pursuant to Section 881(c) of
the Code, and in the case of a Non-US Lender claiming such an exemption under
Section 881(c) of the Code, a certificate that establishes in writing to the US
Borrower and the Administrative Agent that such Non-US Lender is not (i) a
“bank” as defined in Section 881(c)(3)(A) of the Code, (ii) a 10 percent
shareholder within the meaning of Section 871(h)(3)(B) of the Code, or (iii) a
controlled foreign corporation related to the US Borrower with the meaning of
Section 864(d) of the Code. Thereafter and from time to time, each such

 

Senior Subordinated Term Loan Agreement

103



--------------------------------------------------------------------------------

Non-US Lender shall (A) promptly submit to the US Borrower and the
Administrative Agent such additional duly and properly completed and signed
copies of one or more of such forms or certificates (or such successor forms or
certificates as shall be adopted from time to time by the relevant United States
taxing authorities) as may then be available under then current United States
laws and regulations to avoid, or such evidence as is reasonably satisfactory to
the US Borrower and the Administrative Agent of any available exemption from, or
reduction of, United States withholding taxes in respect of all payments to be
made to such Non-US Lender by the US Borrower pursuant to this Agreement, or any
other Loan Document, in each case, (1) on or before the date that any such form,
certificate or other evidence expires or becomes obsolete, (2) after the
occurrence of any event requiring a change in the most recent form, certificate
or evidence previously delivered by it to the US Borrower and the Administrative
Agent and (3) from time to time thereafter if reasonably requested by the US
Borrower or the Administrative Agent, and (B) promptly notify the US Borrower
and the Administrative Agent of any change in circumstances which would modify
or render invalid any claimed exemption or reduction.

(b) Each Non-US Lender, to the extent it does not act or ceases to act for its
own account with respect to any portion of any sums paid or payable to such
Non-US Lender under any of the Loan Documents (for example, in the case of a
typical participation by such Non-US Lender), shall deliver to the US Borrower
and the Administrative Agent on the date when such Non-US Lender ceases to act
for its own account with respect to any portion of any such sums paid or
payable, and at such other times as may be necessary in the determination of the
US Borrower or the Administrative Agent (in either case, in the reasonable
exercise of its discretion), (A) two duly signed, properly completed copies of
the forms or statements required to be provided by such Non-US Lender as set
forth above, to establish the portion of any such sums paid or payable with
respect to which such Non-US Lender acts for its own account that is not subject
to United States withholding tax, and (B) two duly signed, properly completed
copies of IRS Form W-8IMY (or any successor thereto), together with any
information such Non-US Lender chooses to transmit with such form, and any other
certificate or statement of exemption required under the Code, to establish that
such Non-US Lender is not acting for its own account with respect to a portion
of any such sums payable to such Non-US Lender.

(c) If any form or document referred to in this Section 12.15 requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service,
that the applicable Non-US Lender reasonably considers to be confidential, such
Lender shall give notice thereof to the Borrower and shall not be obligated to
include in such form or document such confidential information.

(d) The US Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Non-US Lender with respect to
any Taxes required to be deducted or withheld on the basis of the information,
certificates or statements of exemption such Lender transmits pursuant to this
Section 12.15, or (B) any Non-US Lender with respect to any Taxes required to
the deducted or withheld by reason of such Non-US Lender’s failure to satisfy
the foregoing provisions of this Section 12.15, with respect to Taxes required
to be deducted or withheld by reason of such US Lender’s failure; provided that
if such Lender shall have satisfied the requirement of this Section 12.15 on the
date such Lender became a Lender to the US Borrower or ceased to act for its own
account with respect to any payment under any of the Loan Documents, nothing in
this Section 12.15 shall relieve the US Borrower of its obligation to pay any
amounts pursuant to Section 3.01 if such Lender’s failure to satisfy the
provisions of Section 12.15 is reasonably the result of any change in any
applicable Law, treaty or governmental rule, regulation or order, or any change
in the interpretation, administration or application thereof.

(e) The Administrative Agent may deduct and withhold any taxes required by any
Laws to be deducted and withheld from any payment under any of the Loan
Documents.

 

Senior Subordinated Term Loan Agreement

104



--------------------------------------------------------------------------------

SECTION 12.16. Process Agent. Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 12.02. In
addition, each Loan Party not organized in the United States of America or a
state thereof hereby irrevocably appoints CT Corporation System (the “Process
Agent”) with an office on the date hereof at 111 Eighth Avenue, New York, New
York 10011 in the United States, as its agent to receive on behalf of such Loan
Party and its property service of copies of the summons and complaint and any
other process that may be served in any such action or proceeding. Such service
may be made by mailing or delivering a copy of such process to such Loan Party
in care of the Process Agent at the Process Agent’s above address, and such Loan
Party hereby irrevocably authorizes and directs the Process Agent to accept such
service on its behalf. As an alternative method of service, each Loan Party not
organized in the United States of America or a state thereof also irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing of copies of such process to such Loan Party at its address
specified in Section 12.02 (such service to be effective seven days after
mailing thereof). Each Loan Party not organized in the United States of America
or a state thereof covenants and agrees that it shall take any and all
reasonable action, including the execution and filing of any and all documents,
that may be necessary to continue the designation of the Process Agent above in
full force and effect, and to cause the Process Agent to continue to act as
such. Nothing in this Section 12.16 shall affect the right of any Lender or the
Administrative Agent to serve legal process in any other manner permitted by
applicable law or affect the right of any Lender or the Administrative Agent to
bring any suit, action or proceeding against each Loan Party or its property in
the courts of other jurisdictions.

SECTION 12.17. GOVERNING LAW. (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH BORROWER, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH BORROWER, EACH AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

SECTION 12.18. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM
WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 12.18 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Senior Subordinated Term Loan Agreement

105



--------------------------------------------------------------------------------

SECTION 12.19. Binding Effect. This Agreement shall become effective when it
shall have been executed by each Borrower and the Administrative Agent shall
have been notified by each Lender that each such Lender has executed it and the
conditions set forth in Section 4.01 shall have been satisfied or waived, and
thereafter shall be binding upon and inure to the benefit of each Borrower, each
Agent and each Lender and their respective successors and assigns, except that
no Borrower shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders except as permitted by
Section 7.08.

SECTION 12.20. USA Patriot Act Notice. Each Lender that is subject to the
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies each Borrower and each Guarantor, which information includes the name
and address of each Borrower and each Guarantor and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify each
Borrower and each Guarantor in accordance with the Patriot Act.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

 

Senior Subordinated Term Loan Agreement

106



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SENSATA TECHNOLOGIES B.V., as BV Borrower By:   /s/ Marielle Stijger  

Name: Amaco Management Services B.V.

Title: Managing Director

SENSATA TECHNOLOGIES FINANCE COMPANY, LLC, as US Borrower By:   /s/ Martha
Sullivan  

Name:

Title:

SENSATA TECHNOLOGIES, INC., as a Guarantor By:   /s/ Martha Sullivan  

Name:

Title:

SENSATA TECHNOLOGIES HOLDING COMPANY US B.V., as a Guarantor By:   /s/ Marielle
Stijger  

Name: Sensata Technologies B.V.

Title: Managing Director

Name: Amaco Management Services B.V.

Title: Managing Director

SENSATA TECHNOLOGIES HOLDING COMPANY MEXICO B.V., as a Guarantor By:   /s/
Marielle Stijger  

Name: Sensata Technologies B.V.

Title: Managing Director

Name: Amaco Management Services B.V.

Title: Managing Director

 

Senior Subordinated Term Loan Agreement



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., individually as an Initial Lender and as
Administrative Agent By:   /s/ Todd Vannucci  

Name: Todd Vannucci

Title: Vice President

 

Senior Subordinated Term Loan Agreement



--------------------------------------------------------------------------------

BANC OF AMERICA BRIDGE LLC, individually as an Initial Lender and as Syndication
Agent By:   /s/ Bradford Jones  

Name: Bradford Jones

Title: Managing Director

 

Senior Subordinated Term Loan Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P., individually as an Initial Lender and as
Documentation Agent By:   /s/ Bruce Mendelsohn  

Name: Bruce H. Mendelsohn

Title: Authorized Signatory

 

Senior Subordinated Term Loan Agreement